OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue, 18 th Floor, Seattle, Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth R. Albaneze, Secretary and Chief Legal Officer 1301 2nd Avenue 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 206-505-7877 Date of fiscal year end: December 31 Date of reporting period: Jan 1, 2015 – March 31, 2015 Item 1. Schedule of Investments 2 Russell Investment Funds MARCH 31, 2015 FUND Multi-Style Equity Fund Aggressive Equity Fund Non-U.S. Fund Core Bond Fund Global Real Estate Securities Fund Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on five of these Funds. Russell Investment Funds Quarterly Report March 31, 2015 (Unaudited) Table of Contents Page Multi-Style Equity Fund 3 Aggressive Equity Fund 7 Non-U.S. Fund 14 Core Bond Fund 22 Global Real Estate Securities Fund 43 Notes to Schedules of Investments 49 Notes to Quarterly Report 51 Shareholder Requests for Additional Information 66 Russell Investment Funds Copyright © Russell Investments 2015. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is part of London Stock Exchange Group. Fund objectives, risks, charges and expenses should be carefully considered before investing. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Russell Investment Funds Multi-Style Equity Fund Schedule of Investments  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 94.1% Kellogg Co. 39 Consumer Discretionary - 15.1% Kimberly-Clark Corp. 92 Amazon.com, Inc.(Æ) Kraft Foods Group, Inc.(Æ) 60 Carnival Corp. Molson Coors Brewing Co. Class B CBS Corp. Class B Mondelez International, Inc. Class A Chipotle Mexican Grill, Inc. Class A(Æ) PepsiCo, Inc. Comcast Corp. Class A(Æ) Philip Morris International, Inc. Costco Wholesale Corp. Procter & Gamble Co. (The) CST Brands, Inc. Reynolds American, Inc. 49 DIRECTV(Æ) 44 Sysco Corp. 51 Estee Lauder Cos., Inc. (The) Class A Tyson Foods, Inc. Class A Ford Motor Co. Walgreens Boots Alliance, Inc. 53 GateHouse Media, Inc.(Æ) Whole Foods Market, Inc. General Motors Co. Hilton Worldwide Holdings, Inc.(Æ) Home Depot, Inc. Energy - 6.0% Hyatt Hotels Corp. Class A(Æ) Anadarko Petroleum Corp. Jarden Corp.(Æ) Atwood Oceanics, Inc. Johnson Controls, Inc. California Resources Corp. 5 Kohl's Corp. Cameron International Corp.(Æ) L Brands, Inc. Chevron Corp. Las Vegas Sands Corp. ConocoPhillips Liberty Media Corp.(Æ) Core Laboratories NV(Ñ) Lowe's Cos., Inc. Devon Energy Corp. lululemon athletica, Inc.(Æ) EOG Resources, Inc. McDonald's Corp. Exxon Mobil Corp. Nike, Inc. Class B Halliburton Co. 7 Norwegian Cruise Line Holdings, Ltd.(Æ) Hess Corp. 69 5 Omnicom Group, Inc. Marathon Oil Corp. 34 O'Reilly Automotive, Inc.(Æ) Marathon Petroleum Corp. Priceline Group, Inc. (The)(Æ) National Oilwell Varco, Inc. 47 PVH Corp. Occidental Petroleum Corp. Royal Caribbean Cruises, Ltd. PBF Energy, Inc. Class A Sonic Corp. Phillips 66(Æ) 23 Starbucks Corp. Schlumberger, Ltd. Target Corp. Spectra Energy Corp. 42 Time Warner, Inc. Valero Energy Corp. TJX Cos., Inc. Ulta Salon Cosmetics & Fragrance, Inc.(Æ) Under Armour, Inc. Class A(Æ) Financial Services - 20.3% Urban Outfitters, Inc.(Æ) ACE, Ltd. 86 Viacom, Inc. Class B Aflac, Inc. 52 Wal-Mart Stores, Inc. Allstate Corp. (The) 70 Walt Disney Co. (The) Ally Financial, Inc.(Æ) Whirlpool Corp. American Express Co. Yum! Brands, Inc. 72 American International Group, Inc. American Tower Corp. Class A(ö) Ameriprise Financial, Inc. Consumer Staples - 4.9% Aon PLC Altria Group, Inc. Arch Capital Group, Ltd.(Æ) Anheuser-Busch InBev NV - ADR Axis Capital Holdings, Ltd. Archer-Daniels-Midland Co. 33 Bank of America Corp. Bunge, Ltd. Bank of New York Mellon Corp. (The) Coca-Cola Co. (The) BankUnited, Inc. Colgate-Palmolive Co. BB&T Corp. 13 Constellation Brands, Inc. Class A(Æ) Berkshire Hathaway, Inc. Class B(Æ) CVS Health Corp. BlackRock, Inc. Class A 41 15 General Mills, Inc. 79 Capital One Financial Corp. Hershey Co. (The) CDK Global, Inc.(Æ) 17 See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 3 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Chubb Corp. (The) 54 Cerner Corp.(Æ) Citigroup, Inc. Clovis Oncology, Inc.(Æ)(Ñ) CME Group, Inc. Class A 39 4 Edwards Lifesciences Corp.(Æ) Comerica, Inc. Eli Lilly & Co. Corporate Office Properties Trust(ö) Express Scripts Holding Co.(Æ) Cullen/Frost Bankers, Inc. Gilead Sciences, Inc.(Æ) Discover Financial Services Halyard Health, Inc.(Æ) 5 E*Trade Financial Corp.(Æ) HCA Holdings, Inc.(Æ) Equinix, Inc.(ö) Health Net, Inc.(Æ) Equity Residential(ö) 49 4 Humana, Inc. Everest Re Group, Ltd. Illumina, Inc.(Æ) FleetCor Technologies, Inc.(Æ) Intercept Pharmaceuticals, Inc.(Æ)(Ñ) Franklin Resources, Inc. 42 Intuitive Surgical, Inc.(Æ) Goldman Sachs Group, Inc. (The) Johnson & Johnson Hartford Financial Services Group, Inc. McKesson Corp. HCP, Inc.(ö) Medtronic PLC Intercontinental Exchange, Inc. Merck & Co., Inc. Invesco, Ltd. Mylan NV(Æ) JPMorgan Chase & Co. Perrigo Co. PLC Lincoln National Corp. Pfizer, Inc. M&T Bank Corp. Qiagen NV(Æ) Markel Corp.(Æ) Receptos, Inc.(Æ) Marsh & McLennan Cos., Inc. 70 Regeneron Pharmaceuticals, Inc.(Æ) MasterCard, Inc. Class A Sanofi - ADR McGraw Hill Financial, Inc. St. Jude Medical, Inc. MetLife, Inc. Stryker Corp. 71 Morgan Stanley Thermo Fisher Scientific, Inc. Northern Trust Corp. UnitedHealth Group, Inc. PartnerRe, Ltd. Valeant Pharmaceuticals International, Inc. PNC Financial Services Group, Inc. (The) (Æ) Principal Financial Group, Inc. Progressive Corp. (The) Prologis, Inc.(ö) Materials and Processing - 4.1% Prudential Financial, Inc. Air Products & Chemicals, Inc. 27 Public Storage(ö) 65 Alcoa, Inc. Regions Financial Corp. Dow Chemical Co. (The) Simon Property Group, Inc.(ö) 95 Ecolab, Inc. State Street Corp. EI du Pont de Nemours & Co. 10 Synchrony Financial(Æ) Huntsman Corp. Thomson Reuters Corp. 27 LyondellBasell Industries NV Class A 30 Travelers Cos., Inc. (The) Monsanto Co. US Bancorp Mosaic Co. (The) Visa, Inc. Class A PPG Industries, Inc. Voya Financial, Inc. Praxair, Inc. Wells Fargo & Co. Precision Castparts Corp. Rock-Tenn Co. Class A Health Care - 14.9% Abbott Laboratories Producer Durables - 11.5% Actavis PLC(Æ) 3M Co. Aetna, Inc. Accenture PLC Class A Alexion Pharmaceuticals, Inc.(Æ) Automatic Data Processing, Inc. Amgen, Inc. B/E Aerospace, Inc. Baxter International, Inc. 85 Boeing Co. (The) Becton Dickinson and Co. 63 Canadian Pacific Railway, Ltd. Biogen, Inc.(Æ) Caterpillar, Inc. Bristol-Myers Squibb Co. CSX Corp. Cardinal Health, Inc. Cummins, Inc. 17 Celgene Corp.(Æ) Danaher Corp. See accompanying notes which are an integral part of this quarterly report. 4 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Deere & Co. 135 12 PMC-Sierra, Inc.(Æ) 28,100 261 Delta Air Lines, Inc. 42,020 1,889 Polycom, Inc.(Æ) 16,400 220 Emerson Electric Co. 1,516 86 QUALCOMM, Inc. 86,222 5,979 FedEx Corp. 13,174 2,179 Red Hat, Inc.(Æ) 15,890 1,204 General Dynamics Corp. 11,937 1,621 Salesforce.com, Inc.(Æ) 23,510 1,571 General Electric Co. 245,066 6,080 SAP SE - ADR 25,580 1,846 Honeywell International, Inc. 74,309 7,751 ServiceNow, Inc.(Æ) 8,007 631 Huntington Ingalls Industries, Inc. 4,660 653 Splunk, Inc.(Æ) 7,657 453 Illinois Tool Works, Inc. 733 71 Symantec Corp. 50,100 1,171 Itron, Inc.(Æ) 11,300 413 Synopsys, Inc.(Æ) 26,300 1,218 L-3 Communications Holdings, Inc. Class 3 9,200 1,157 Tableau Software, Inc. Class A(Æ) 4,900 453 Lockheed Martin Corp. 3,275 665 Texas Instruments, Inc. 2,450 140 Mettler-Toledo International, Inc.(Æ) 9,783 3,215 VMware, Inc. Class A(Æ) 21 2 Norfolk Southern Corp. 6,798 700 Vodafone Group PLC - ADR 76,231 2,491 Northrop Grumman Corp. 9,636 1,551 Western Digital Corp. 6,362 579 Paychex, Inc. 22,000 1,092 Yahoo!, Inc.(Æ) 19,580 870 Pentair PLC 30,500 1,918 Zynga, Inc. Class A(Æ) 138,400 394 Raytheon Co. 22,292 2,435 74,990 Rockwell Collins, Inc. 12,100 1,168 Sensata Technologies Holding NV(Æ) 35,800 2,057 Utilities - 2.1% Southwest Airlines Co. 12,100 536 American Electric Power Co., Inc. 18,528 1,042 Textron, Inc. 11,500 510 AT&T, Inc. 108,197 3,533 Towers Watson & Co. Class A 1,800 238 Dominion Resources, Inc. 395 28 TransDigm Group, Inc. 12,456 2,724 Duke Energy Corp. 17,511 1,344 Union Pacific Corp. 16,363 1,773 Edison International 8,700 543 United Continental Holdings, Inc.(Æ) 17,265 1,161 Exelon Corp. 59,384 1,997 United Parcel Service, Inc. Class B 1,622 157 NextEra Energy, Inc. 845 88 United Technologies Corp. 9,226 1,081 PG&E Corp. 21,829 1,158 Waste Management, Inc. 593 32 Southern Co. 5,921 262 56,617 Verizon Communications, Inc. 9,476 461 10,456 Technology - 15.2% Adobe Systems, Inc.(Æ) 40,085 2,964 Total Common Stocks Analog Devices, Inc. 35,324 2,225 (cost $381,416) 464,948 Apple, Inc. 60,736 7,558 ASML Holding NV Class G 13,100 1,323 Short -Term Investments - 5.7% Avago Technologies, Ltd. Class A 2,966 377 Russell U.S. Cash Management Fund 28,084,876 (8) 28,085 Broadcom Corp. Class A 31,000 1,342 Total Short-Term Investments Cisco Systems, Inc. 32,333 890 (cost $28,085) 28,085 Cognizant Technology Solutions Corp. Class A(Æ) 1,156 72 Other Securities - 0.4% Electronic Arts, Inc.(Æ) 24,500 1,441 Russell U.S. Cash Collateral Fund(×) 2,071,600 (8) 2,072 EMC Corp. 61,742 1,578 Total Other Securities Facebook, Inc. Class A(Æ) 28,971 2,382 (cost $2,072) 2,072 Google, Inc. Class C(Æ) 15,327 8,408 Hewlett-Packard Co. 75,118 2,341 Total Investments 100.2% Intel Corp. 130,747 4,089 (identified cost $411,573) 495,105 International Business Machines Corp. 4,729 759 Intuit, Inc. 13,267 1,286 Other Assets and Liabilities, Net Juniper Networks, Inc. 38,500 869 - (0.2%) (1,058 ) Lam Research Corp. 9,756 685 Net Assets - 100.0% 494,047 LinkedIn Corp. Class A(Æ) 3,630 907 Marvell Technology Group, Ltd. 75,600 1,111 Microsoft Corp. 56,692 2,305 Motorola Solutions, Inc. 563 38 NetApp, Inc. 45,814 1,624 NXP Semiconductors NV(Æ) 11,267 1,131 Oracle Corp. 169,556 7,316 Palo Alto Networks, Inc.(Æ) 3,327 486 See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 5 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 1000 Index Mini Futures 75 USD 8,653 06/15 50 S&P 500 Index E-Mini Futures 139 USD 14,323 06/15 79 S&P E-Mini Consumer Discretionary Select Sector Index Futures 58 USD 2,833 06/15 62 S&P E-Mini Energy Select Sector Index Futures 38 USD 2,935 06/15 94 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 285 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ 74,814 $ — $ — $ 74,814 Consumer Staples 24,345 — — 24,345 Energy 29,765 — — 29,765 Financial Services 100,094 — — 100,094 Health Care 73,463 — — 73,463 Materials and Processing 20,404 — — 20,404 Producer Durables 56,617 — — 56,617 Technology 74,990 — — 74,990 Utilities 10,456 — — 10,456 Short-Term Investments — 28,085 — 28,085 Other Securities — 2,072 — 2,072 Total Investments 464,948 30,157 — 495,105 Other Financial Instruments Futures Contracts 285 — — 285 Total Other Financial Instruments * $ 285 $ — $ — $ 285 *Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2015, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 6 Multi-Style Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 95.3% New York & Co., Inc.(Æ) 15 Consumer Discretionary - 15.1% New York Times Co. (The) Class A Aaron's, Inc. Class A 71 Office Depot, Inc.(Æ) Abercrombie & Fitch Co. Class A(Ñ) Papa John's International, Inc. 73 AH Belo Corp. Class A 71 Papa Murphy's Holdings, Inc.(Æ)(Ñ) AMC Entertainment Holdings, Inc. Class A Penn National Gaming, Inc.(Æ) Aramark 59 Performance Sports Group, Ltd.(Æ) Asbury Automotive Group, Inc.(Æ) Perry Ellis International, Inc.(Æ) Bravo Brio Restaurant Group, Inc.(Æ) Pool Corp. Bridgepoint Education, Inc.(Æ) QuinStreet, Inc.(Æ) 67 Brown Shoe Co., Inc. Red Robin Gourmet Burgers, Inc.(Æ) Buffalo Wild Wings, Inc.(Æ) Rocky Brands, Inc. Burlington Stores, Inc.(Æ) Rosetta Stone, Inc.(Æ) 73 Capella Education Co. Ruby Tuesday, Inc.(Æ) 85 Carmike Cinemas, Inc.(Æ) Scholastic Corp. 20 Cheesecake Factory, Inc. (The) Skullcandy, Inc.(Æ) Chico's FAS, Inc. Smith & Wesson Holding Corp.(Æ) Children's Place, Inc. (The) Sonic Corp. Citi Trends, Inc.(Æ) Sotheby's Class A(Ñ) Columbia Sportswear Co. Stage Stores, Inc. Cooper-Standard Holding, Inc.(Æ) Stamps.com, Inc.(Æ) Cracker Barrel Old Country Store, Inc. Stein Mart, Inc. 35 CST Brands, Inc. Steven Madden, Ltd.(Æ) Darden Restaurants, Inc. 62 Stoneridge, Inc.(Æ) 20 Deckers Outdoor Corp.(Æ) 46 Tandy Leather Factory, Inc. Delta Apparel, Inc.(Æ) Texas Roadhouse, Inc. Class A Destination Maternity Corp. Tilly's, Inc. Class A(Æ) 41 Destination XL Group, Inc.(Æ) Time, Inc.(Æ) Dorman Products, Inc.(Æ)(Ñ) TiVo, Inc.(Æ) Drew Industries, Inc. Tribune Publishing Co. 66 Entercom Communications Corp. Class A(Æ) 24 Tuesday Morning Corp.(Æ) Express, Inc.(Æ) Universal Electronics, Inc.(Æ) Federal-Mogul Holdings Corp.(Æ) 16 Universal Technical Institute, Inc. 12 Finish Line, Inc. (The) Class A 16 Vail Resorts, Inc. Flexsteel Industries, Inc. 38 Vera Bradley, Inc.(Æ)(Ñ) 93 Fox Factory Holding Corp.(Æ) West Marine, Inc.(Æ) Fuel Systems Solutions, Inc.(Æ) ZAGG, Inc.(Æ) Genesco, Inc.(Æ) 36 G-III Apparel Group, Ltd.(Æ) Grand Canyon Education, Inc.(Æ) Consumer Staples - 3.0% Group 1 Automotive, Inc. Andersons, Inc. (The) HealthStream, Inc.(Æ) Calavo Growers, Inc. Helen of Troy, Ltd.(Æ) Cal-Maine Foods, Inc. Hibbett Sports, Inc.(Æ) Casey's General Stores, Inc. Isle of Capri Casinos, Inc.(Æ) 39 Dean Foods Co. Jack in the Box, Inc. J&J Snack Foods Corp. John Wiley & Sons, Inc. Class A(Æ) John B Sanfilippo & Son, Inc. Kona Grill, Inc.(Æ) Nutraceutical International Corp.(Æ) 30 Krispy Kreme Doughnuts, Inc.(Æ) Sanderson Farms, Inc. 18 La Quinta Holdings, Inc.(Æ) Snyders-Lance, Inc. Libbey, Inc. TravelCenters of America LLC(Æ) Lincoln Educational Services Corp. TreeHouse Foods, Inc.(Æ) Malibu Boats, Inc. Class A(Æ) Universal Corp. Marriott Vacations Worldwide Corp. Men's Wearhouse, Inc. (The) Meredith Corp. Energy - 3.6% Meritor, Inc.(Æ) Atwood Oceanics, Inc. Monro Muffler Brake, Inc.(Ñ) Callon Petroleum Co.(Æ) Murphy USA, Inc.(Æ) 88 CARBO Ceramics, Inc.(Ñ) See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 7 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Contango Oil & Gas Co.(Æ) Community Trust Bancorp, Inc. 88 Delek US Holdings, Inc. Consumer Portfolio Services, Inc.(Æ) 2 Emerald Oil, Inc.(Æ)(Ñ) 17 Corporate Office Properties Trust(ö) Exterran Holdings, Inc. 44 Crawford & Co. Class B 7 Geospace Technologies Corp.(Æ)(Ñ) 56 CubeSmart Class A(ö) Green Plains, Inc. Cullen/Frost Bankers, Inc. Gulf Island Fabrication, Inc. 76 CVB Financial Corp. Gulfport Energy Corp.(Æ) DiamondRock Hospitality Co.(ö) Matador Resources Co.(Æ)(Ñ) Dime Community Bancshares, Inc. Patterson-UTI Energy, Inc. E*Trade Financial Corp.(Æ) 20 PBF Energy, Inc. Class A East West Bancorp, Inc. PDC Energy, Inc.(Æ) EMC Insurance Group, Inc. 41 Precision Drilling Corp.(Æ) Enstar Group, Ltd.(Æ) 38 Profire Energy, Inc.(Æ)(Ñ) 31 EPR Properties(ö) Renewable Energy Group, Inc.(Æ) 11 Equity One, Inc.(ö) Ring Energy, Inc.(Æ)(Ñ) Essent Group, Ltd.(Æ) Superior Energy Services, Inc. Evercore Partners, Inc. Class A Synergy Resources Corp.(Æ) FCB Financial Holdings, Inc. Class A(Æ) World Fuel Services Corp. 34 Fidelity & Guaranty Life First American Financial Corp. First Busey Corp. Financial Services - 21.4% First Business Financial Services, Inc. 51 Advent Software, Inc. First Defiance Financial Corp. 34 AG Mortgage Investment Trust, Inc.(ö) First Financial Bancorp Alexander & Baldwin, Inc. 52 First Financial Corp. 91 American Equity Investment Life Holding First Merchants Corp. Co. First Midwest Bancorp, Inc. Amerisafe, Inc. FirstMerit Corp. 72 AmTrust Financial Services, Inc.(Ñ) FNB Corp. Apollo Residential Mortgage, Inc.(ö) Fulton Financial Corp. Arbor Realty Trust, Inc.(ö) 13 FXCM, Inc. Class A 1 Argo Group International Holdings, Ltd. 71 Gain Capital Holdings, Inc. Arlington Asset Investment Corp. Class A(Ñ) Getty Realty Corp.(ö) 23 Armada Hoffler Properties, Inc.(ö) 33 Global Cash Access Holdings, Inc.(Æ) Arthur J Gallagher & Co. Global Payments, Inc. Ashford Hospitality Prime, Inc.(ö) 20 Gramercy Property Trust, Inc.(ö) Ashford Hospitality Trust, Inc.(ö) Great Southern Bancorp, Inc. Assurant, Inc. Green Dot Corp. Class A(Æ) Asta Funding, Inc.(Æ) 86 Hallmark Financial Services, Inc.(Æ) 37 Astoria Financial Corp. Hancock Holding Co. Atlas Financial Holdings, Inc.(Æ) Hanmi Financial Corp. 34 Baldwin & Lyons, Inc. Class B 54 Hanover Insurance Group, Inc. (The) BancFirst Corp. Hatteras Financial Corp.(ö) 40 Bancorp, Inc. (The)(Æ) 52 Heartland Financial USA, Inc. 49 BancorpSouth, Inc. Heritage Financial Corp. Bank of the Ozarks, Inc. HFF, Inc. Class A BOK Financial Corp. 49 Hilltop Holdings, Inc.(Æ) Boston Private Financial Holdings, Inc. Home BancShares, Inc. 65 Brookline Bancorp, Inc. HomeTrust Bancshares, Inc.(Æ) 46 Bryn Mawr Bank Corp. 62 Horizon Bancorp 28 Capital City Bank Group, Inc. 8 Huntington Bancshares, Inc. 22 Capitol Federal Financial, Inc. Iberiabank Corp. Chemical Financial Corp. Independence Realty Trust, Inc.(ö) City Holding Co. 7 Infinity Property & Casualty Corp. CoBiz Financial, Inc. Investment Technology Group, Inc.(Æ) Cohen & Steers, Inc. Investors Real Estate Trust(Ñ)(ö) 27 Columbia Banking System, Inc. JER Investment Trust, Inc.(Æ)(Å)  Columbia Property Trust, Inc.(ö) Ladder Capital Corp. Class A(ö) 86 Community Bank System, Inc. Lakeland Financial Corp. 85 See accompanying notes which are an integral part of this quarterly report. 8 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ LaSalle Hotel Properties(ö) TriCo Bancshares 46 Legg Mason, Inc. 94 Trustmark Corp. LTC Properties, Inc.(ö) Umpqua Holdings Corp. Mack-Cali Realty Corp.(ö) 71 Walker & Dunlop, Inc.(Æ) Maiden Holdings, Ltd. Washington Federal, Inc. MainSource Financial Group, Inc. 42 WesBanco, Inc. 91 Marcus & Millichap, Inc.(Æ) Westamerica Bancorporation(Ñ) MarketAxess Holdings, Inc. Western Alliance Bancorp(Æ) MB Financial, Inc. Westwood Holdings Group, Inc. Medical Properties Trust, Inc.(ö) Wilshire Bancorp, Inc. Mercantile Bank Corp. 96 Winthrop Realty Trust(ö) 86 Moelis & Co. Class A Wintrust Financial Corp. Morningstar, Inc. WSFS Financial Corp. National Bank Holdings Corp. Class A National Penn Bancshares, Inc. Navigators Group, Inc. (The)(Æ) Health Care - 11.6% NBT Bancorp, Inc. 21 Abaxis, Inc.(Ñ) New Residential Investment Corp.(ö) Affymetrix, Inc.(Æ)(Ñ) Northfield Bancorp, Inc. Air Methods Corp.(Æ)(Ñ) Northrim BanCorp, Inc. Akorn, Inc.(Æ) Northwest Bancshares, Inc. Align Technology, Inc.(Æ) OceanFirst Financial Corp. 81 Alphatec Holdings, Inc.(Æ) 2 Old National Bancorp Analogic Corp. Pacific Continental Corp. 31 Anika Therapeutics, Inc.(Æ) PennyMac Financial Services, Inc. Class ArQule, Inc.(Æ) 12 A(Æ) 5 AVEO Pharmaceuticals, Inc.(Æ) 28 Pinnacle Financial Partners, Inc. Bio-Reference Laboratories, Inc.(Æ)(Ñ) Piper Jaffray Cos.(Æ) 81 BioScrip, Inc.(Æ)(Ñ) Potlatch Corp.(ö) Biota Pharmaceuticals, Inc.(Æ) 5 Preferred Bank 73 Bio-Techne Corp. PrivateBancorp, Inc. Class A Cambrex Corp.(Æ) ProAssurance Corp. Cantel Medical Corp. Prosperity Bancshares, Inc. Centene Corp.(Æ) Provident Financial Services, Inc. Charles River Laboratories International, Raymond James Financial, Inc. 57 Inc.(Æ) RE/MAX Holdings, Inc. Class A 30 Community Health Systems, Inc.(Æ) 26 Reinsurance Group of America, Inc. Class A 52 Cytokinetics, Inc.(Æ) 47 Renasant Corp. Emergent Biosolutions, Inc.(Æ) RLJ Lodging Trust(ö) Exactech, Inc.(Æ) S&T Bancorp, Inc. 11 Greatbatch, Inc.(Æ) Safeguard Scientifics, Inc.(Æ) Hanger, Inc.(Æ) 77 Safety Insurance Group, Inc. Health Net, Inc.(Æ) Sandy Spring Bancorp, Inc. 39 ICON PLC(Æ) Select Income REIT(ö) 77 ICU Medical, Inc.(Æ) 65 Selective Insurance Group, Inc. IGI Laboratories, Inc.(Æ)(Ñ) ServisFirst Bancshares, Inc. 20 Lannett Co., Inc.(Æ) Silver Bay Realty Trust Corp.(ö) LHC Group, Inc.(Æ) 92 Simmons First National Corp. Class A 65 Ligand Pharmaceuticals, Inc. Class B(Æ) South State Corp. Luminex Corp.(Æ) Sovran Self Storage, Inc.(ö) Magellan Health, Inc.(Æ) State Bank Financial Corp. Masimo Corp.(Æ) 23 Stifel Financial Corp.(Æ) Medidata Solutions, Inc.(Æ) Stock Yards Bancorp, Inc. 81 National Research Corp. Class A Stonegate Bank 66 National Research Corp. Class B(Ñ) Sunstone Hotel Investors, Inc.(ö) Neogen Corp.(Æ) Symetra Financial Corp. Omnicell, Inc.(Æ) Talmer Bancorp, Inc. Class A OraSure Technologies, Inc.(Æ) TCF Financial Corp. Owens & Minor, Inc. 24 Territorial Bancorp, Inc. 42 PDL BioPharma, Inc. See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 9 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ POZEN, Inc.(Æ) 12 Watsco, Inc. Prestige Brands Holdings, Inc.(Æ) Providence Service Corp. (The)(Æ) Quintiles Transnational Holdings, Inc.(Æ) Producer Durables - 17.5% Repligen Corp.(Æ) ABM Industries, Inc. Rigel Pharmaceuticals, Inc.(Æ) ACCO Brands Corp.(Æ) RTI Surgical, Inc.(Æ) Advisory Board Co. (The)(Æ) Sagent Pharmaceuticals, Inc.(Æ) Air Transport Services Group, Inc.(Æ) Streamline Health Solutions, Inc.(Æ) Allegiant Travel Co. Class A SurModics, Inc.(Æ) American Superconductor Corp.(Æ) 40 Triple-S Management Corp. Class B(Æ) ArcBest Corp. 35 United Therapeutics Corp.(Æ) 86 Ardmore Shipping Corp. US Physical Therapy, Inc. Ascent Capital Group, Inc. Class A(Æ) Vascular Solutions, Inc.(Æ) Astec Industries, Inc. Vical, Inc.(Æ) 37 AZZ, Inc. Volt Information Sciences, Inc.(Æ) 20 Babcock & Wilcox Co. (The) Bassett Furniture Industries, Inc. 43 Blount International, Inc.(Æ) Materials and Processing - 6.5% Booz Allen Hamilton Holding Corp. Class A 58 A Schulman, Inc. Brady Corp. Class A 38 AAON, Inc. Briggs & Stratton Corp. Aceto Corp. CAI International, Inc.(Æ) 71 Advanced Drainage Systems, Inc. CDI Corp. Balchem Corp. Celadon Group, Inc. Bemis Co., Inc. 56 Clarcor, Inc. Cabot Corp. 71 Columbus McKinnon Corp. Commercial Metals Co. Compass Diversified Holdings Compass Minerals International, Inc. CoStar Group, Inc.(Æ) Cytec Industries, Inc. Crane Co. Domtar Corp. 35 CTPartners Executive Search, Inc.(Æ) FutureFuel Corp. Curtiss-Wright Corp. Globe Specialty Metals, Inc. Deluxe Corp. Graphic Packaging Holding Co. Ducommun, Inc.(Æ) Greif, Inc. Class A EMCOR Group, Inc. Haynes International, Inc. EnerSys Innospec, Inc. Engility Holdings, Inc. Insteel Industries, Inc. Ennis, Inc. Interface, Inc. Class A Faro Technologies, Inc.(Æ) Koppers Holdings, Inc. Forward Air Corp. Kraton Performance Polymers, Inc.(Æ) Global Power Equipment Group, Inc. 21 Kronos Worldwide, Inc. GP Strategies Corp.(Æ) Landec Corp.(Æ) Graham Corp. 99 LB Foster Co. Class A Granite Construction, Inc. Minerals Technologies, Inc. Greenbrier Cos., Inc.(Ñ) Neenah Paper, Inc. 12 Hardinge, Inc. 24 NN, Inc. Harsco Corp. Noranda Aluminum Holding Corp. 33 Healthcare Services Group, Inc. OM Group, Inc. Herman Miller, Inc. Omnova Solutions, Inc.(Æ) Hudson Technologies, Inc.(Æ) Patrick Industries, Inc.(Æ) Huntington Ingalls Industries, Inc. 70 PGT, Inc.(Æ) Icad, Inc.(Æ) Quaker Chemical Corp. Insperity, Inc. Resolute Forest Products, Inc.(Æ) 46 Itron, Inc.(Æ) Simpson Manufacturing Co., Inc. Jason Industries, Inc.(Æ)(Ñ) Stepan Co. Kadant, Inc. 25 Universal Stainless & Alloy Products, Inc.(Æ) Kimball International, Inc. Class B 14 Valspar Corp. 92 Knight Transportation, Inc. Knoll, Inc. Lexmark International, Inc. Class A 44 See accompanying notes which are an integral part of this quarterly report. 10 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Marten Transport, Ltd. CEVA, Inc.(Æ) Matson, Inc. Coherent, Inc.(Æ) MAXIMUS, Inc. Cohu, Inc. McGrath RentCorp Computer Task Group, Inc. 23 Mesa Laboratories, Inc. comScore, Inc.(Æ) Mistras Group, Inc.(Æ) Comtech Telecommunications Corp. Mobile Mini, Inc. CSG Systems International, Inc. Modine Manufacturing Co.(Æ) CYREN, Ltd.(Æ) Moog, Inc. Class A(Æ) Datalink Corp.(Æ) 41 MSA Safety, Inc. Demand Media, Inc.(Æ) 8 MYR Group, Inc.(Æ) Diebold, Inc. Old Dominion Freight Line, Inc.(Æ) DTS, Inc.(Æ) 48 Orion Marine Group, Inc.(Æ) 97 Electro Scientific Industries, Inc. Primoris Services Corp. Ellie Mae, Inc.(Æ) Proto Labs, Inc.(Æ) EMCORE Corp.(Æ) 55 Quad/Graphics, Inc. Entropic Communications, Inc.(Æ) 84 Radiant Logistics, Inc.(Æ) Envestnet, Inc.(Æ) Raven Industries, Inc. Exa Corp.(Æ) Regal-Beloit Corp. Fleetmatics Group PLC(Æ)(Ñ) Resources Connection, Inc. 84 FormFactor, Inc.(Æ) Rollins, Inc. Glu Mobile, Inc.(Æ)(Ñ) RPX Corp. Class A(Æ) GSI Group, Inc.(Æ) Saia, Inc.(Æ) Harmonic, Inc.(Æ) SkyWest, Inc. Insight Enterprises, Inc.(Æ) Spartan Motors, Inc. 28 Interactive Intelligence Group, Inc.(Æ)(Ñ) Sun Hydraulics Corp. Intersil Corp. Class A Teledyne Technologies, Inc.(Æ) InvenSense, Inc. Class A(Æ)(Ñ) TeleTech Holdings, Inc. Ixia(Æ) 97 Tetra Tech, Inc. Jive Software, Inc.(Æ) 5 Tidewater, Inc.(Ñ) Kemet Corp.(Æ) 58 Toro Co. (The) KEYW Holding Corp. (The)(Æ)(Ñ) Tsakos Energy Navigation, Ltd. 34 Kulicke & Soffa Industries, Inc.(Æ) Tutor Perini Corp.(Æ) Limelight Networks, Inc.(Æ) 44 Vishay Precision Group, Inc.(Æ) ManTech International Corp. Class A Wabash National Corp.(Æ) Mentor Graphics Corp. WageWorks, Inc.(Æ) Micrel, Inc. Watts Water Technologies, Inc. Class A 72 NeoPhotonics Corp.(Æ) 53 Werner Enterprises, Inc. NIC, Inc. Woodward, Inc. NVE Corp. Oclaro, Inc.(Æ) 30 ON Semiconductor Corp.(Æ) Technology - 15.7% PC Connection, Inc. Acacia Research Corp.(Ñ) Photronics, Inc.(Æ) 85 ACI Worldwide, Inc.(Æ) Plexus Corp.(Æ) 60 ADTRAN, Inc. PMC-Sierra, Inc.(Æ) Alpha & Omega Semiconductor, Ltd.(Æ) 69 Polycom, Inc.(Æ) Amkor Technology, Inc.(Æ) 91 Progress Software Corp.(Æ) Anixter International, Inc.(Æ) Pros Holdings, Inc.(Æ) Aruba Networks, Inc.(Æ) QLogic Corp.(Æ) Aspen Technology, Inc.(Æ) Quantum Corp.(Æ) 65 Aviat Networks, Inc.(Æ) 21 Rofin-Sinar Technologies, Inc.(Æ) 24 Avid Technology, Inc.(Æ) Rogers Corp.(Æ) Bel Fuse, Inc. Class B 57 Ruckus Wireless, Inc.(Æ) Benchmark Electronics, Inc.(Æ) Rudolph Technologies, Inc.(Æ) Blackbaud, Inc. Sanmina Corp.(Æ) Bottomline Technologies de, Inc.(Æ) Sapiens International Corp. NV(Æ) CACI International, Inc. Class A(Æ) SciQuest, Inc.(Æ) Calix, Inc.(Æ) ShoreTel, Inc.(Æ) 42 Carbonite, Inc.(Æ) 42 Sigma Designs, Inc.(Æ) See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 11 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Silicon Laboratories, Inc.(Æ) 32,240 1,636 Sparton Corp.(Æ) 20,185 495 Other Assets and Liabilities, Net SPS Commerce, Inc.(Æ) 24,869 1,668 - (4.8%) (12,148 ) Stratasys, Ltd.(Æ)(Ñ) 4,680 247 Net Assets - 100.0% 253,118 Support.com, Inc.(Æ) 17,005 27 Synaptics, Inc.(Æ) 6,000 488 Synchronoss Technologies, Inc.(Æ) 15,447 733 Synopsys, Inc.(Æ) 7,407 343 Syntel, Inc.(Æ) 2,508 129 Take-Two Interactive Software, Inc.(Æ) 17,523 446 TeleNav, Inc.(Æ) 13,317 105 TESSCO Technologies, Inc. 19,571 482 Tessera Technologies, Inc. 14,035 566 Towerstream Corp.(Æ)(Ñ) 91,722 198 Tyler Technologies, Inc.(Æ) 20,670 2,490 United Online, Inc.(Æ) 9,800 156 Vishay Intertechnology, Inc. 5,183 72 Xcerra Corp.(Æ) 24,493 218 Xplore Technologies Corp.(Æ) 25,630 163 Zhone Technologies, Inc.(Æ) 4,500 6 Zynga, Inc. Class A(Æ) 22,500 64 39,817 Utilities - 0.9% Artesian Resources Corp. Class A 268 6 Atmos Energy Corp. 1,900 105 Earthstone Energy, Inc.(Æ) 900 21 IDT Corp. Class B 2,383 42 Intelsat SA(Æ) 3,800 46 Laclede Group, Inc. (The) 4,848 248 New Jersey Resources Corp. 14,594 453 PNM Resources, Inc. 7,428 217 Portland General Electric Co. 3,000 111 Southwest Gas Corp. 11,313 659 UIL Holdings Corp. 519 27 Unitil Corp. 7,285 253 2,188 Total Common Stocks (cost $203,776) 241,328 Investments in Other Funds - 0.4% Financial Services - 0.4% iShares Russell 2000 ETF 7,330 911 Total Investments in Other Funds (cost $897) 911 Short-Term Investments - 3.8% Russell U.S. Cash Management Fund 9,547,790 (8) 9,548 Total Short-Term Investments (cost $9,548) 9,548 Other Securities - 5.3% Russell U.S. Cash Collateral Fund(×) 13,478,972 (8) 13,479 Total Other Securities (cost $13,479) 13,479 Total Investments 104.8% (identified cost $227,700) 265,266 See accompanying notes which are an integral part of this quarterly report. 12 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% JER Investment Trust, Inc. 05/27/04 1,771 82.03 145 — — For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 2000 Mini Index Futures 88 USD 10,990 06/15 166 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 166 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ 38,217 $ — $ — $ 38,217 Consumer Staples 7,707 — — 7,707 Energy 9,116 — — 9,116 Financial Services 54,102 — — 54,102 Health Care 29,457 — — 29,457 Materials and Processing 16,384 — — 16,384 Producer Durables 44,340 — — 44,340 Technology 39,817 — — 39,817 Utilities 2,188 — — 2,188 Investments in Other Funds 911 — — 911 Short-Term Investments — 9,548 — 9,548 Other Securities — 13,479 — 13,479 Total Investments 242,239 23,027 — 265,266 Other Financial Instruments Futures Contracts 166 — — 166 Total Other Financial Instruments * $ 166 $ — $ — $ 166 *Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2015, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 13 Russell Investment Funds Non-U.S. Fund Schedule of Investments  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 94.1% Cenovus Energy, Inc. 19 Australia - 0.9% Crescent Point Energy Corp. 30 Amcor, Ltd. Class A 39 Enbridge, Inc. 81 Australia & New Zealand Banking Husky Energy, Inc. 18 Group, Ltd. - ADR Imperial Oil, Ltd. 30 BHP Billiton, Ltd. - ADR Loblaw Cos., Ltd. Brambles, Ltd. 41 Magna International, Inc. Class A 52 Commonwealth Bank of Australia - ADR National Bank of Canada 34 CSL, Ltd. Pembina Pipeline Corp. 32 Insurance Australia Group, Ltd. 32 Power Corp. of Canada 29 Macquarie Group, Ltd. Rogers Communications, Inc. Class B 37 National Australia Bank, Ltd. - ADR Royal Bank of Canada - GDR Orica, Ltd. Shaw Communications, Inc. Class B 24 Origin Energy, Ltd. 19 Suncor Energy, Inc. Santos, Ltd. 15 Toronto Dominion Bank Scentre Group(Æ)(ö) 45 TransCanada Corp. 91 Suncorp Group, Ltd. 36 Valeant Pharmaceuticals International, Telstra Corp., Ltd. 63 Inc.(Æ) Wesfarmers, Ltd. Westfield Corp.(Æ)(ö) 46 Westpac Banking Corp. Cayman Islands - 0.6% Woodside Petroleum, Ltd. 49 Alibaba Group Holding, Ltd. - ADR(Æ) Woolworths, Ltd. 85 Baidu, Inc. - ADR(Æ) NetEase, Inc. - ADR Austria - 0.4% Erste Group Bank AG Czech Republic - 0.3% CEZ AS Belgium - 0.7% Anheuser-Busch InBev NV Denmark - 1.8% KBC Groep NV AP Moeller - Maersk A/S Class A 11 22 AP Moeller - Maersk A/S Class B 20 42 Carlsberg A/S Class B(Æ) Bermuda - 0.3% Coloplast A/S Class B 23 Li & Fung, Ltd. Danske Bank A/S PartnerRe, Ltd. Novo Nordisk A/S Class B Novozymes A/S Class B 32 TDC A/S Brazil - 0.6% Embraer SA - ADR(Ñ) Itau Unibanco Holding SA - ADR Finland - 0.4% Kroton Educacional SA 53 Fortum OYJ 26 Kone OYJ Class B 47 Sampo Oyj Class A Canada - 2.6% Alimentation Couche-Tard, Inc. Class B ARC Resources, Ltd. 17 France - 9.1% Bank of Montreal Air Liquide SA Class A Bank of Nova Scotia (The) Bouygues SA - ADR BCE, Inc. 51 Bureau Veritas SA Brookfield Asset Management, Inc. Class Capital Gemini SA A(Æ) Casino Guichard Perrachon SA(Æ) Brookfield Asset Management, Inc. Christian Dior SE 26 Class A 78 Credit Agricole SA Canadian Imperial Bank of Commerce(Þ) 60 Danone SA Canadian National Railway Co.(Æ)(Þ) Dassault Systemes SA Canadian National Railway Co. Essilor International SA 72 Canadian Natural Resources, Ltd. Faurecia Canadian Oil Sands, Ltd. 11 GDF Suez Canadian Pacific Railway, Ltd. 71 Hermes International See accompanying notes which are an integral part of this quarterly report. 14 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Legrand SA - ADR Sun Hung Kai Properties, Ltd. 31 L'Oreal SA Tencent Holdings, Ltd.(Æ) LVMH Moet Hennessy Louis Vuitton SE - ADR Natixis SA Hungary - 0.2% Pernod Ricard SA OTP Bank PLC Publicis Groupe SA - ADR Rallye SA India - 1.4% Safran SA 48 HDFC Bank, Ltd. - ADR Sanofi - ADR Housing Development Finance Corp., Schneider Electric SE Ltd. Sodexo SA 27 Reliance Industries, Ltd. Total SA(Ñ) Tata Motors, Ltd. - ADR Unibail-Rodamco SE(ö) 37 Valeo SA Indonesia - 0.5% Vallourec SA Bank Rakyat Indonesia Persero Tbk PT Vinci SA 96 Telekomunikasi Indonesia Persero Tbk Vivendi SA - ADR 45 PT Germany - 7.6% Ireland - 1.1% Adidas AG 50 CRH PLC Allianz SE Kerry Group PLC Class A 26 BASF SE Ryanair Holdings PLC - ADR(Æ) Bayer AG XL Group PLC Class A Bayerische Motoren Werke AG Beiersdorf AG(Æ) Bidvest Group, Ltd.(Æ) Israel - 1.5% Continental AG Check Point Software Technologies, Ltd. Daimler AG(Ñ) (Æ) Deutsche Boerse AG Teva Pharmaceutical Industries, Ltd. Deutsche Post AG 82 - ADR Fresenius Medical Care AG & Co. KGaA 52 Teva Pharmaceutical Industries, Ltd. 86 Fresenius SE & Co. KGaA 65 Henkel AG & Co. KGaA 34 Linde AG Italy - 1.8% Merck KGaA Enel SpA MTU Aero Engines AG ENI SpA - ADR Muenchener Rueckversicherungs- Intesa Sanpaolo SpA Gesellschaft AG in Muenchen Snam Rete Gas SpA 29 ProSiebenSat.1 Media AG Telecom Italia SpA(Æ) Rational AG SAP SE - ADR Siemens AG Japan - 13.7% Volkswagen AG Amada Co., Ltd. Asahi Group Holdings, Ltd. 35 Astellas Pharma, Inc. Hong Kong - 2.5% Canon, Inc. AIA Group, Ltd. Dai-ichi Life Insurance Co., Ltd. (The) China Mobile, Ltd. (Æ) China Overseas Land & Investment, Ltd. Daikin Industries, Ltd. CK Hutchison Holdings Ltd 61 Daito Trust Construction Co., Ltd. CLP Holdings, Ltd. 48 Denso Corp. Global Brands Group Holdings, Ltd.(Æ) Eisai Co., Ltd. 50 Guangdong Investment, Ltd. FANUC Corp. Hang Seng Bank, Ltd. 40 Fuji Electric Co., Ltd. Hong Kong & China Gas Co., Ltd. 42 Fuji Heavy Industries, Ltd. Lenovo Group, Ltd. Fujitsu, Ltd. Link REIT (The)(ö) 43 Hitachi, Ltd. Power Assets Holdings, Ltd. 41 Honda Motor Co., Ltd. See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 15 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Hoya Corp. Unilever NV Iida Group Holdings(Æ) Inpex Corp. Isuzu Motors, Ltd. Norway - 0.3% ITOCHU Corp. Orkla ASA Japan Tobacco, Inc. Statoil ASA Class N 56 Kao Corp. TE Connectivity, Ltd. 43 KDDI Corp. Keyence Corp. Kyocera Corp. Russia - 0.4% Mabuchi Motor Co., Ltd. Gazprom OAO - ADR(Æ) Mitsubishi Corp. 50 Sberbank of Russia - ADR Mitsubishi UFJ Financial Group, Inc. MS&AD Insurance Group Holdings, Inc. Singapore - 1.7% Murata Manufacturing Co., Ltd. DBS Group Holdings, Ltd. Nippon Telegraph & Telephone Corp. 68 Jardine Cycle & Carriage, Ltd. Nitori Holdings Co., Ltd. Keppel Corp., Ltd. - ADR 28 NTT DOCOMO, Inc. Oversea-Chinese Banking Corp., Ltd. 61 ORIX Corp.(Æ) Singapore Telecommunications, Ltd. Secom Co., Ltd. 40 United Overseas Bank, Ltd. Seven & i Holdings Co., Ltd. 59 Shin-Etsu Chemical Co., Ltd. SMC Corp. South Africa - 0.4% Sompo Japan Nipponkoa Holdings, Inc. Aspen Pharmacare Holdings, Ltd.(Æ) Sumitomo Corp. Discovery Holdings, Ltd. Sumitomo Mitsui Financial Group, Inc. Takeda Pharmaceutical Co., Ltd. Terumo Corp. South Korea - 1.0% Tokyo Gas Co., Ltd. 38 Hana Financial Group, Inc. Toyota Motor Corp. Hankook Tire Co., Ltd. Trend Micro, Inc. Samsung Electronics Co., Ltd. Shinhan Financial Group Co., Ltd. Jersey - 1.7% Delphi Automotive PLC Spain - 1.3% Experian PLC 50 Amadeus IT Holding SA Class A Wolseley PLC - ADR Banco Santander SA - ADR WPP PLC Iberdrola SA 55 Inditex SA(Æ) Indra Sistemas SA Luxembourg - 0.0% Telefonica SA - ADR(Æ) 36 SES SA 31 Tenaris SA 18 49 Sweden - 1.3% Assa Abloy AB Class B 63 Netherlands - 6.7% Atlas Copco AB Class A Aegon NV Atlas Copco AB Class B 35 Akzo Nobel NV Electrolux AB(Æ) CNH Industrial NV Hennes & Mauritz AB Class B Delta Lloyd NV Hexagon AB Class B Heineken NV Nordea Bank AB(Ñ) 57 ING Groep NV(Æ) Sandvik AB Koninklijke Ahold NV(Æ) 40 Svenska Cellulosa AB SCA Class B 43 Koninklijke KPN NV Svenska Handelsbanken AB Class A 65 Koninklijke Philips NV Telefonaktiebolaget LM Ericsson Class B 93 NN Group NV(Æ) TeliaSonera AB 43 NXP Semiconductors NV(Æ) Randstad Holding NV(Æ) Reed Elsevier NV(Æ) 50 Switzerland - 10.0% STMicroelectronics NV ABB, Ltd.(Æ) See accompanying notes which are an integral part of this quarterly report. 16 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ ABB, Ltd. - ADR(Æ) Centrica PLC 56 ACE, Ltd. Compass Group PLC(Æ) Actelion, Ltd.(Æ) Dairy Crest Group PLC Cie Financiere Richemont SA Diageo PLC Credit Suisse Group AG(Æ) DS Smith PLC Class F GAM Holding AG(Æ) Ensco PLC Class A 11 Geberit AG GlaxoSmithKline PLC - ADR Givaudan SA(Æ) 28 51 Hays PLC Helvetia Holding AG HSBC Holdings PLC Julius Baer Group, Ltd.(Æ) IG Group Holdings PLC Kuehne & Nagel International AG Imperial Tobacco Group PLC Nestle SA Intercontinental Hotels Group PLC(Æ) Novartis AG Johnson Matthey PLC 25 OC Oerlikon Corp. AG(Æ) Kingfisher PLC Partners Group Holding AG Land Securities Group PLC(ö) 40 Roche Holding AG National Grid PLC SGS SA 16 31 Next PLC 49 Sonova Holding AG Prudential PLC Swatch Group AG (The) Class B 89 38 Reckitt Benckiser Group PLC Swiss Life Holding AG(Æ) Reed Elsevier PLC Swisscom AG 68 39 Rio Tinto PLC(Æ) Syngenta AG 93 Rolls-Royce Holdings PLC(Æ) TE Connectivity, Ltd. 70 Royal Bank of Scotland Group PLC(Æ) UBS Group AG(Æ) Royal Dutch Shell PLC Class A Zurich Insurance Group AG(Æ) Royal Dutch Shell PLC Class B RSA Insurance Group PLC(Æ) SABMiller PLC - ADR Taiwan - 1.6% Scottish & Southern Energy PLC 24 Compal Electronics, Inc. Shire PLC - ADR(Æ) Hon Hai Precision Industry Co., Ltd. Sky PLC MediaTek, Inc. Smith & Nephew PLC 46 Taiwan Semiconductor Manufacturing Smiths Group PLC Co., Ltd. - ADR St. James's Place PLC Teco Electric and Machinery Co., Ltd. Standard Chartered PLC Tesco PLC 79 Travis Perkins PLC Thailand - 0.6% Unilever PLC Bangkok Bank PCL United Utilities Group PLC 25 Charoen Pokphand Foods PCL Vodafone Group PLC Kasikornbank PCL Whitbread PLC 40 United Kingdom - 17.7% United States - 1.4% Amec Foster Wheeler PLC - GDR Autoliv, Inc. 29 ARM Holdings PLC Individual, Inc.(Æ) 5 Associated British Foods PLC 46 Joy Global, Inc. AstraZeneca PLC - ADR(Æ) NCR Corp.(Æ) Aviva PLC News Corp. Class A(Æ) Babcock International Group PLC 21 News Corp. Class B(Æ) BAE Systems PLC 41 Philip Morris International, Inc. Barclays PLC Yum! Brands, Inc. BG Group PLC BHP Billiton PLC 42 BP PLC Total Common Stocks British American Tobacco PLC (cost $303,218) British Land Co. PLC (The)(ö) 34 BT Group PLC Bunzl PLC 26 Burberry Group PLC 26 Preferred Stocks - 0.1% Capita PLC 33 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 17 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) Value or Shares $ Brazil - 0.1% Usinas Siderurgicas de Minas Gerais SA(Æ) 256,175 399 Germany - 0.0% Henkel AG & Co. KGaA 519 61 United Kingdom - 0.0% Rolls Royce Group PLC C Shares(Æ) 412,920 1 Total Preferred Stocks (cost $1,032) 461 Warrants & Rights - 0.0% South Africa - 0.0% Discovery, Ltd.(Æ) 2015 Rights 10,984 32 Spain - 0.0% Telefonica SA - ADR(Æ) 2015 Rights 2,503 — Total Warrants & Rights (cost $—) 32 Short -Term Investments - 5.1% United States - 5.1% Russell U.S. Cash Management Fund 19,817,119 (8) 19,817 Total Short-Term Investments (cost $19,817) 19,817 Other Securities - 1.2% Russell U.S. Cash Collateral Fund(×) 4,512,927 (8) 4,513 Total Other Securities (cost $4,513) 4,513 Total Investments 100.5% (identified cost $328,580) 389,459 Other Assets and Liabilities, Net - (0.5%) (1,746 ) Net Assets - 100.0% 387,713 See accompanying notes which are an integral part of this quarterly report. 18 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions CAC40 Index Futures 48 EUR 2,417 04/15 11 DAX Index Futures 8 EUR 2,402 06/15 7 EURO STOXX 50 Index Futures 123 EUR 4,466 06/15 25 FTSE 100 Index Futures 38 GBP 2,556 06/15 (34 ) Hang Seng Index Futures 5 HKD 6,237 04/15 15 NIKKEI Index Futures 144 JPY 1,383,840 06/15 443 S&P/TSX 60 Index Futures 14 CAD 2,423 06/15 8 SPI 200 Index Futures 14 AUD 2,060 06/15 14 TOPIX Index Futures 36 JPY 555,660 06/15 48 Short Positions MSCI Emerging Markets Mini Index Futures 246 USD 11,960 06/15 (445 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 92 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 233 AUD 306 06/17/15 (1 ) Bank of America USD 387 CAD 493 06/17/15 2 Bank of America USD 4 EUR 3 04/02/15 — Bank of America USD 21 EUR 20 04/02/15 — Bank of America USD 2,649 EUR 2,478 06/17/15 19 Bank of America USD 3 GBP 2 04/02/15 — Bank of America USD 393 GBP 266 06/17/15 1 Bank of America USD 87 HKD 672 06/17/15 — Bank of America USD 335 JPY 40,182 04/03/15 — Bank of America USD 816 JPY 98,451 06/17/15 6 Bank of America USD 1,148 JPY 138,470 06/17/15 8 Bank of America AUD 4 USD 3 04/07/15 — Bank of America AUD 100 USD 78 06/17/15 2 Bank of America AUD 100 USD 76 06/17/15 — Bank of America CAD 100 USD 80 06/17/15 1 Bank of America CAD 100 USD 79 06/17/15 — Bank of America CAD 100 USD 79 06/17/15 — Bank of America DKK 5 USD 1 04/07/15 — Bank of America EUR 100 USD 109 06/17/15 3 Bank of America EUR 150 USD 164 06/17/15 4 Bank of America EUR 150 USD 161 06/17/15 — Bank of America EUR 200 USD 219 06/17/15 4 Bank of America GBP 50 USD 74 06/17/15 1 Bank of America GBP 100 USD 149 06/17/15 1 Bank of America GBP 100 USD 148 06/17/15 — Bank of America HKD 500 USD 64 06/17/15 — Bank of America JPY 10,000 USD 84 06/17/15 — Bank of America JPY 10,000 USD 84 06/17/15 — Bank of America JPY 20,000 USD 167 06/17/15 — Bank of America JPY 20,000 USD 168 06/17/15 1 Bank of New York AUD 100 USD 78 06/17/15 2 Bank of New York CAD 100 USD 80 06/17/15 1 Bank of New York EUR 200 USD 220 06/17/15 9 Bank of New York GBP 100 USD 149 06/17/15 — Bank of New York JPY 20,000 USD 168 06/17/15 1 Citigroup USD 321 EUR 300 06/17/15 1 Citigroup USD 83 JPY 10,000 06/17/15 1 Commonwealth Bank of Australia USD 240 HKD 1,860 06/17/15 — HSBC USD 573 AUD 750 06/17/15 (4 ) HSBC USD 786 CAD 1,000 06/17/15 3 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 19 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ HSBC USD 3,929 EUR 3,700 06/17/15 53 HSBC USD 1,560 GBP 1,050 06/17/15 (3 ) HSBC USD 347 HKD 2,700 06/17/15 1 HSBC USD 1,732 JPY 210,000 06/17/15 20 JPMorgan Chase USD 410 JPY 48,835 04/01/15 (3 ) Morgan Stanley USD 93 EUR 86 04/01/15 (1 ) Morgan Stanley USD 66 GBP 45 04/01/15 — Morgan Stanley USD 50 JPY 5,940 04/01/15 — Morgan Stanley USD 222 JPY 26,640 04/01/15 — Morgan Stanley AUD 12 USD 9 04/01/15 — Morgan Stanley CAD 3 USD 2 04/01/15 — Morgan Stanley HKD 23 USD 3 04/01/15 — Standard Chartered USD 240 HKD 1,860 06/17/15 — State Street USD 13 AUD 16 04/02/15 — State Street USD 143 AUD 187 04/02/15 (1 ) State Street USD 76 AUD 100 06/17/15 — State Street USD 748 AUD 993 06/17/15 5 State Street USD 12 CAD 15 04/01/15 — State Street USD 23 CAD 29 04/01/15 — State Street USD 98 CAD 124 04/01/15 — State Street USD 65 CAD 83 04/02/15 — State Street USD 999 CAD 1,275 06/17/15 7 State Street USD 10 EUR 10 04/01/15 — State Street USD 211 EUR 200 06/17/15 4 State Street USD 4,413 EUR 4,169 06/17/15 75 State Street USD 149 GBP 100 06/17/15 (1 ) State Street USD 2,400 GBP 1,605 06/17/15 (19 ) State Street USD 48 JPY 5,768 04/01/15 — State Street USD 159 JPY 18,942 04/01/15 (1 ) State Street USD 7 JPY 817 04/02/15 — State Street USD 37 JPY 4,471 04/02/15 — State Street USD 82 JPY 10,000 06/17/15 1 State Street USD 1,188 JPY 143,890 06/17/15 13 State Street USD 35 THB 1,153 04/01/15 — State Street USD 30 THB 980 04/02/15 — State Street BRL 10 USD 3 04/01/15 — State Street BRL 13 USD 4 04/02/15 — State Street CAD 19 USD 15 04/01/15 — State Street CAD 26 USD 20 04/01/15 — State Street CAD 12 USD 9 04/02/15 — State Street CAD 14 USD 11 04/02/15 — State Street DKK 1 USD — 04/01/15 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 216 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Australia $ — $ 3,474 $ — $ 3,474 Austria — 1,515 — 1,515 Belgium — 2,624 — 2,624 Bermuda 414 888 — 1,302 Brazil 2,219 — — 2,219 See accompanying notes which are an integral part of this quarterly report. 20 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Canada   Cayman Islands   Czech Republic   Denmark   Finland   France   Germany   Hong Kong   Hungary   India  Indonesia   Ireland  Israel 86  Italy   Japan   Jersey  Luxembourg  49  49 Netherlands  Norway   Russia   Singapore   South Africa   South Korea   Spain   Sweden   Switzerland  Taiwan  Thailand   United Kingdom 11  United States 5  Preferred Stocks 61 1 Warrants & Rights  32  32 Short-Term Investments   Other Securities   Total Investments 1 Other Financial Instruments Futures Contracts 92   92 Foreign Currency Exchange Contracts 48  Total Other Financial Instruments * $ $ 48 $  $ * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2015, see note 2 in the Notes to Quarterly Report. Investments in which significant unobservable inputs (Level 3) were used in determining a fair value for the period ended March 31, 2015 were less than 1% of net assets. See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 21 Russell Investment Funds Core Bond Fund Schedule of Investments — March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Long-Term Investments - 79.6% Series 2005-HE5 Class M3 Asset-Backed Securities - 9.6% 0.894% due 06/25/35 (Ê) 1,050 978 Series 2006-HE5 Class A5 Access Group, Inc. 0.411% due 07/25/36 (Ê) 1,200 1,000 Series 2003-A Class A2 1.225% due 07/01/38 (Ê) 352 345 Babson CLO, Ltd. Series 2006-1 Class B 1.713% due 07/20/25 (Ê) 470 470 0.712% due 08/25/37 (Ê) 92 84 Bank of The West Auto Trust Series 2014-1 Class A3 Ally Auto Receivables Trust 1.090% due 03/15/19 (Þ) 1,130 1,130 Series 2012-1 Class A4 1.210% due 07/15/16 339 339 Bayview Financial Acquisition Trust Series 2006-A Class 1A3 Series 2012-3 Class A3 5.865% due 02/28/41 190 196 0.850% due 08/15/16 739 740 Bear Stearns Asset Backed Securities Series 2012-4 Class A3 Trust 0.590% due 01/17/17 1,000 1,001 0.668% due 06/25/35 (Ê) 502 499 Series 2012-5 Class A3 Betony CLO, Ltd. 0.620% due 03/15/17 1,883 1,883 Series 2015-1A Class A Series 2013-1 Class A3 1.772% due 04/15/27 (Ê)(Þ) 460 460 0.630% due 05/15/17 787 787 Brazos Higher Education Authority, Inc. Series 2014-1 Class A2 Series 2010-1 Class A2 0.480% due 02/15/17 (µ) 1,260 1,259 1.433% due 02/25/35 (Ê) 500 518 Series 2014-2 Class A2 Series 2011-2 Class A3 0.680% due 07/17/17 800 801 1.256% due 10/27/36 (Ê) 410 415 Ally Master Owner Trust Capital Auto Receivables Asset Trust Series 2010-2 Class A Series 2013-3 Class A2 4.250% due 04/15/17 (Þ) 495 496 1.040% due 11/21/16 1,170 1,171 Series 2012-3 Class A1 CarFinance Capital Auto Trust 0.875% due 06/15/17 (Ê) 265 265 Series 2014-1A Class A Series 2013-1 Class A2 1.460% due 12/17/18 (Þ) 700 698 1.000% due 02/15/18 835 837 CarMax Auto Owner Trust Alm Loan Funding Series 2013-1 Class A3 Series 2012-7A Class A1 0.600% due 10/16/17 995 995 1.677% due 10/19/24 (Ê)(Þ) 450 450 Series 2013-4 Class A2 American Express Credit Account 0.520% due 11/15/16 224 224 Master Trust CCG Receivables Trust Series 2012-2 Class A Series 2013-1 Class A2 0.680% due 03/15/18 500 500 1.050% due 08/14/20 (Þ) 479 479 Series 2012-3 Class A Series 2014-1 Class A2 0.325% due 03/15/18 (Ê) 225 225 1.060% due 11/15/21 (Þ) 404 404 American Homes 4 Rent Trust CFC LLC Series 2014-SFR2 Class A Series 2013-1A Class A 3.786% due 10/17/36 (Þ) 581 605 1.650% due 07/17/17 (Þ) 38 38 American Money Management Corp. Chase Issuance Trust Series 2014-14A Class A1L Series 2012-A3 Class A3 1.680% due 07/27/26 (µ)(ƒ)(Þ) 500 498 0.790% due 06/15/17 1,345 1,346 AmeriCredit Automobile Receivables Trust Chesapeake Funding LLC Series 2012-4 Class A3 Series 2012-1A Class A 0.670% due 06/08/17 519 519 0.925% due 11/07/23 (Ê)(Þ) 474 474 Series 2012-5 Class A3 Series 2014-1A Class C 0.620% due 06/08/17 316 316 1.375% due 03/07/26 (Ê)(Þ) 200 199 Series 2013-1 Class B CIT Education Loan Trust 1.070% due 03/08/18 1,000 1,002 Series 2007-1 Class A 0.357% due 03/25/42 (Ê)(Þ) 369 351 0.570% Series 2014-1 due 07/10/17 Class A2 263 263 Citibank Credit Card Issuance Trust Series 2006-A7 Class A7 Series 2014-2 Class A2A 0.331% due 12/17/18 (Ê) 1,295 1,292 0.540% due 10/10/17 334 334 Citigroup Mortgage Loan Trust, Inc. Series 2014-2 Class A2B Series 2007-WFH1 Class A3 0.455% due 10/10/17 (Ê) 950 949 0.324% due 01/25/37 (Ê) 655 643 Ameriquest Mortgage Securities, Inc. Series 2007-WFH1 Class A4 0.580% due 07/25/35 (Ê) 785 783 0.374% due 01/25/37 (Ê) 934 867 Asset Backed Securities Corp. Home Equity CNH Equipment Trust See accompanying notes which are an integral part of this quarterly report. 22 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2012-D Class A3 Series 2014-A Class A3 0.650% due 04/16/18 0.790% due 07/16/18 Countrywide Asset-Backed Certificates JGWPT XXX LLC Series 2007-4 Class A2 Series 2013-3A Class A 5.530% due 04/25/47 4.080% due 01/17/73 (Þ) Discover Card Execution Note Trust JGWPT XXXII LLC Series 2012-A3 Class A3 Series 2014-2A Class A 0.860% due 11/15/17 3.610% due 01/17/73 (Þ) Dryden 37 Senior Loan Fund JPMorgan Mortgage Acquisition Corp. Series 2015-37A Class A Series 2007-HE1 Class AF6 1.816% due 04/15/27 (Ê)(Þ) 3.383% due 03/25/47 Education Loan Asset-Backed Trust I Long Beach Mortgage Loan Trust Series 2013-1 Class B1 Series 2004-4 Class M1 1.174% due 11/25/33 (Ê)(Þ) 1.074% due 10/25/34 (Ê) Educational Funding of the South, Inc. Merrill Lynch First Franklin Mortgage Series 2011-1 Class A2 Loan Trust 0.906% due 04/25/35 (Ê) Series 2007-1 Class A2B EFS Volunteer LLC 0.344% due 04/25/37 (Ê) 62 Series 2010-1 Class A2 Series 2007-4 Class 2A2 1.106% due 10/25/35 (Ê)(Þ) 0.294% due 07/25/37 (Ê) Exeter Automobile Receivables Trust Montana Higher Education Student Series 2013-1A Class A Assistance Corp. 1.290% due 10/16/17 (Þ) 55 55 Series 2012-1 Class A3 Fannie Mae Grantor Trust 1.226% due 07/20/43 (Ê) Series 2003-T4 Class 2A5 Navient Private Education Loan Trust 5.289% due 09/26/33 47 52 Series 2014-AA Class A2A Federal Home Loan Mortgage Corp. 2.740% due 02/15/29 (Þ) Structured Pass Through Securities Navient Student Loan Trust Series 2000-30 Class A5 Series 2014-2 Class A 6.758% due 12/25/30 32 34 0.814% due 03/25/43 (Ê) Ford Credit Auto Owner Trust Series 2014-3 Class A Series 2011-B Class A4 0.794% due 03/25/43 (Ê) 1.350% due 12/15/16 99 99 Series 2014-4 Class A Series 2012-D Class A3 0.794% due 03/25/43 (Ê) 0.510% due 04/15/17 Nelnet Student Loan Trust Series 2013-A Class A3 Series 2014-4A Class A2 0.550% due 07/15/17 1.121% due 11/25/43 (Ê)(Þ) Series 2013-C Class A3 Series 2015-2A Class A2 0.820% due 12/15/17 0.821% due 09/25/42 (Ê)(Þ) Series 2014-A Class A2 Nissan Auto Lease 0.480% due 11/15/16 Series 2013-A Class A3 Ford Credit Floorplan Master Owner 0.610% due 04/15/16 Trust Nissan Auto Lease Trust Series 2013-3 Class A2 Series 2012-B Class A4 0.475% due 06/15/17 (Ê) 0.740% due 09/17/18 84 84 Green Tree Nissan Auto Receivables Owner Trust Series 2008-MH1 Class A2 Series 2011-B Class A4 8.970% due 04/25/38 (Þ) 1.240% due 01/16/18 Higher Education Funding I Northstar Education Finance, Inc. Series 2014-1 Class A Series 2007-1 Class A1 1.311% due 05/25/34 (Ê)(Þ) 0.356% due 04/28/30 (Ê) Honda Auto Receivables Owner Trust OHA Credit Partners VII, Ltd. Series 2012-1 Class A4 Series 2012-7A Class A 0.970% due 04/16/18 1.681% due 11/20/23 (Ê)(Þ) Series 2013-2 Class A3 Popular ABS Mortgage Pass-Through 0.530% due 02/16/17 Trust Hyundai Auto Receivables Trust Series 2005-6 Class A3 Series 2011-C Class A4 4.321% due 01/25/36 70 65 1.300% due 02/15/18 Series 2006-C Class A4 Series 2013-A Class A3 0.424% due 07/25/36 (Ê) 0.560% due 07/17/17 Series 2006-D Class A3 Series 2013-B Class A3 0.434% due 11/25/46 (Ê) 0.710% due 09/15/17 Prestige Auto Receivables Trust See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 23 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2013-1A Class A2 Series 2008-3 Class B 1.090% due 02/15/18 (Þ) 68 68 1.456% due 04/25/29 (Ê) Series 2014-1A Class A3 Series 2008-4 Class A4 1.520% due 04/15/20 (Þ) 1.906% due 07/25/22 (Ê) Series 2015-1 Class A1 Series 2008-4 Class B 0.500% due 04/15/16 (Þ) 2.106% due 04/25/29 (Ê) RAMP Trust Series 2008-5 Class B Series 2003-RS9 Class AI6A 2.106% due 07/25/29 (Ê) 5.985% due 10/25/33 Series 2008-6 Class B Series 2003-RS11 Class AI6A 2.106% due 07/25/29 (Ê) 5.980% due 12/25/33 Series 2008-7 Class A2 RASC Trust 0.756% due 10/25/17 (Ê) Series 2003-KS4 Class AIIB Series 2008-7 Class B 0.754% due 06/25/33 (Ê) 23 20 2.106% due 07/25/29 (Ê) Red River CLO, Ltd. Series 2008-8 Class B Series 2006-1A Class A 2.506% due 10/25/29 (Ê) 0.525% due 07/27/18 (Ê)(Þ) Series 2008-9 Class A Renaissance Home Equity Loan Trust 1.756% due 04/25/23 (Ê) Series 2005-2 Class AF4 Series 2008-9 Class B 4.934% due 08/25/35 85 85 2.506% due 10/25/29 (Ê) Series 2006-1 Class AF3 Series 2012-7 Class A3 5.608% due 05/25/36 11 8 0.824% due 05/26/26 (Ê) Series 2006-1 Class AF6 Series 2013-4 Class A 5.746% due 05/25/36 88 0.724% due 06/25/27 (Ê) Series 2007-1 Class AF2 SMART Trust 5.512% due 04/25/37 Series 2011-2USA Class A4A Series 2007-2 Class AF2 2.310% due 04/14/17 (Þ) 5.675% due 06/25/37 63 Series 2012-1USA Class A4A Santander Drive Auto Receivables Trust 2.010% due 12/14/17 (Þ) Series 2013-1 Class A3 SoFi Professional Loan Program LLC 0.620% due 06/15/17 Series 2014-B Class A2 Series 2013-1 Class B 2.550% due 08/27/29 (Þ) 1.160% due 01/15/19 Soundview Home Equity Loan Trust Series 2013-2 Class A3 Series 2005-1 Class M2 0.700% due 09/15/17 0.921% due 04/25/35 (Ê) Series 2013-3 Class A3 Series 2005-OPT3 Class A4 0.700% due 10/16/17 0.474% due 11/25/35 (Ê) Series 2014-1 Class A2A Toyota Auto Receivables Owner Trust 0.660% due 06/15/17 Series 2013-A Class A3 Series 2014-3 Class A2A 0.550% due 01/17/17 0.540% due 08/15/17 Volkswagen Auto Loan Enhanced Trust Series 2014-4 Class B Series 2012-1 Class A3 1.820% due 05/15/19 0.850% due 08/22/16 SLM Private Education Loan Trust Series 2012-2 Class A3 Series 2010-A Class 2A 0.460% due 01/20/17 3.425% due 05/16/44 (Ê)(Þ) World Omni Auto Receivables Trust SLM Student Loan Trust Series 2014-A Class A2 Series 2003-11 Class A6 0.430% due 05/15/17 1.021% due 12/15/25 (Ê)(Þ) World Omni Automobile Lease Series 2004-8 Class B Securitization Trust 0.716% due 01/25/40 (Ê) Series 2013-A Class A2A Series 2005-4 Class A3 0.730% due 05/16/16 0.349% due 01/25/27 (Ê) Series 2006-2 Class A6 Corporate Bonds and Notes - 15.5% 0.426% due 01/25/41 (Ê) 21st Century Fox America, Inc. Series 2006-8 Class A6 8.250% due 10/17/96 20 29 0.416% due 01/25/41 (Ê) Advanced Micro Devices, Inc. Series 2007-6 Class B 7.500% due 08/15/22 1.106% due 04/27/43 (Ê) AIG Global Funding Series 2008-2 Class B 1.650% due 12/15/17 (Þ) 1.456% due 01/25/29 (Ê) Albemarle Corp. 4.150% due 12/01/24 See accompanying notes which are an integral part of this quarterly report. 24 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.450% due 12/01/44 Bayer US Finance LLC Ally Financial, Inc. 2.375% due 10/08/19 (Þ) 5.500% due 02/15/17 Bear Stearns Cos. LLC (The) Alterra USA Holdings, Ltd. 5.550% due 01/22/17 7.200% due 04/14/17 (Þ) 7.250% due 02/01/18 Altria Group, Inc. Bellsouth Capital Funding Corp. 9.950% due 11/10/38 50 87 7.875% due 02/15/30 10.200% due 02/06/39 Berkshire Hathaway Energy Co. Amazon.com, Inc. 4.500% due 02/01/45 1.200% due 11/29/17 BMW US Capital LLC Co. 3.800% due 12/05/24 0.568% due 06/02/17 (Þ) American Airlines Pass Through Trust Boardwalk Pipelines, LP Series 2011-1 Class A 4.950% due 12/15/24 5.250% due 01/31/21 Boston Scientific Corp. Series 2013-1 Class A 6.000% due 01/15/20 4.000% due 01/15/27 Branch Banking & Trust Co. Series 2013-2 Class A Series BKNT 4.950% due 01/15/23 1.350% due 10/01/17 Series 2014-1 Class B Burlington Northern Santa Fe LLC 4.375% due 10/01/22 3.400% due 09/01/24 American Express Co. 6.875% due 12/01/27 25 32 3.625% due 12/05/24 6.750% due 03/15/29 10 13 American Honda Finance Corp. 4.150% due 04/01/45 1.125% due 10/07/16 Capital One NA American International Group, Inc. Series BKNT 6.400% due 12/15/20 1.650% due 02/05/18 4.375% due 01/15/55 CCO Holdings LLC / CCO Holdings American Tower Trust I Capital Corp. 3.070% due 03/15/23 (Þ) 8.125% due 04/30/20 Ameriprise Financial, Inc. CenterPoint Energy Resources Corp. 7.518% due 06/01/66 6.125% due 11/01/17 50 56 Anadarko Petroleum Corp. Chase Capital III 4.500% due 07/15/44 Series C Anheuser-Busch InBev Worldwide, Inc. 0.812% due 03/01/27 (Ê) 5.375% due 01/15/20 Chesapeake Energy Corp. Apollo Management Holdings, LP 3.503% due 04/15/19 (Ê) 4.000% due 05/30/24 (Þ) 6.625% due 08/15/20 Apple, Inc. Chevron Corp. 0.503% due 05/03/18 (Ê) 3.191% due 06/24/23 2.150% due 02/09/22 CHS/Community Health Systems, Inc. AT&T, Inc. 8.000% due 11/15/19 2.950% due 05/15/16 CIT Group, Inc. 1.700% due 06/01/17 6.625% due 04/01/18 (Þ) Avaya, Inc. Citigroup, Inc. 9.000% due 04/01/19 (Þ) 5.850% due 08/02/16 Axiall Corp. 6.000% due 08/15/17 4.875% due 05/15/23 6.125% due 11/21/17 Bank of America Corp. 1.850% due 11/24/17 5.625% due 10/14/16 1.800% due 02/05/18 5.750% due 12/01/17 5.375% due 08/09/20 4.000% due 01/22/25 Comcast Corp. Series GMTN 6.950% due 08/15/37 6.400% due 08/28/17 Commonwealth Edison Co. Bank of America NA 5.800% due 03/15/18 0.727% due 11/14/16 (Ê) ConAgra Foods, Inc. 0.643% due 05/08/17 4.950% due 08/15/20 Series BKNT Continental Airlines Pass Through Trust 0.551% due 06/15/16 (Ê) Series 1999-1 Class A 5.300% due 03/15/17 6.545% due 02/02/19 6.100% due 06/15/17 Series 2000-1 Class A-1 1.650% due 03/26/18 8.048% due 11/01/20 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 25 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2007-1 Class A General Electric Capital Corp. 5.983% due 04/19/22 0.427% due 02/15/17 (Ê) Series 2009-1 4.375% due 09/16/20 9.000% due 07/08/16 0.635% due 05/05/26 (Ê) Continental Resources, Inc. Series GMTN 4.900% due 06/01/44 0.902% due 07/12/16 (Ê) Crown Castle Towers LLC 1.250% due 05/15/17 4.174% due 08/15/17 (Þ) 5.625% due 05/01/18 DaVita HealthCare Partners, Inc. 6.875% due 01/10/39 5.125% due 07/15/24 General Electric Co. Delta Air Lines Pass Through Trust 5.250% due 12/06/17 Series 2002-1 Class G-1 4.500% due 03/11/44 6.718% due 01/02/23 96 General Mills, Inc. Series 2007-1 Class A 1.400% due 10/20/17 6.821% due 08/10/22 2.200% due 10/21/19 DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. General Motors Co. 4.450% due 04/01/24 4.875% due 10/02/23 Discover Financial Services 5.000% due 04/01/35 3.950% due 11/06/24 5.200% due 04/01/45 DISH DBS Corp. Georgia-Pacific LLC 6.750% due 06/01/21 3.600% due 03/01/25 (Þ) Duke Energy Carolinas LLC 8.875% due 05/15/31 4.000% due 09/30/42 Gilead Sciences, Inc. Duke Energy Progress, Inc. 3.500% due 02/01/25 4.100% due 03/15/43 4.500% due 02/01/45 eBay, Inc. Goldman Sachs Capital I 0.456% due 07/28/17 (Ê) 6.345% due 02/15/34 0.735% due 08/01/19 (Ê) Goldman Sachs Group, Inc. (The) El Paso Natural Gas Co. LLC 6.150% due 04/01/18 7.500% due 11/15/26 2.600% due 04/23/20 Energy Transfer Partners, LP 6.750% due 10/01/37 6.050% due 06/01/41 4.800% due 07/08/44 3.272% due 11/01/66 (Ê) Series D Enterprise Products Operating LLC 6.000% due 06/15/20 5.250% due 01/31/20 Series GMTN 3.750% due 02/15/25 7.500% due 02/15/19 Series B Great Plains Energy, Inc. 7.034% due 01/15/68 5.292% due 06/15/22 Exxon Mobil Corp. HCA, Inc. 3.567% due 03/06/45 6.500% due 02/15/20 Farmers Exchange Capital HCP, Inc. 7.200% due 07/15/48 (Þ) 5.375% due 02/01/21 Farmers Exchange Capital II 4.250% due 11/15/23 6.151% due 11/01/53 (Þ) Health Care REIT, Inc. Farmers Exchange Capital III 4.950% due 01/15/21 5.454% due 10/15/54 (Þ) 5.250% due 01/15/22 Fifth Third Bank 6.500% due 03/15/41 Series BKNT Healthcare Realty Trust, Inc. 2.875% due 10/01/21 6.500% due 01/17/17 FirstEnergy Transmission, LLC Hewlett-Packard Co. 5.450% due 07/15/44 3.750% due 12/01/20 Ford Motor Credit Co. LLC Hospira, Inc. 3.984% due 06/15/16 5.200% due 08/12/20 4.250% due 02/03/17 HSBC USA, Inc. 2.145% due 01/09/18 2.350% due 03/05/20 Forest Laboratories, Inc. Indiantown Cogeneration, LP 4.875% due 02/15/21 (Þ) Series A-10 FPL Energy Wind Funding LLC 9.770% due 12/15/20 6.876% due 06/27/17 (Þ) 49 49 Innovation Ventures LLC / Innovation Freeport-McMoRan, Inc. Ventures Finance Corp. 5.400% due 11/14/34 9.500% due 08/15/19 (Þ) See accompanying notes which are an integral part of this quarterly report. 26 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ International Lease Finance Corp. 2.375% due 02/12/22 6.750% due 09/01/16 (Þ) 3.750% due 02/12/45 IPALCO Enterprises, Inc. Monongahela Power Co. 7.250% due 04/01/16 (Þ) 4.100% due 04/15/24 (Þ) 5.000% due 05/01/18 5.400% due 12/15/43 (Þ) Jersey Central Power & Light Co. Morgan Stanley 6.150% due 06/01/37 5.550% due 04/27/17 JetBlue Airways Pass Through Trust 6.250% due 08/28/17 Series 2004-2 Class G-2 5.625% due 09/23/19 0.708% due 11/15/16 (Ê) 4.300% due 01/27/45 JM Smucker Co. (The) Series GMTN 2.500% due 03/15/20 (Þ) 5.450% due 01/09/17 Johnson & Johnson 4.350% due 09/08/26 0.332% due 11/28/16 (Ê) Series J JPMorgan Chase & Co. 5.550% due 12/31/49 () 4.250% due 10/15/20 Mutual of Omaha Insurance Co. 3.875% due 09/10/24 4.297% due 07/15/54 (Þ) Series FRN National City Bank 0.777% due 02/15/17 (Ê) Series BKNT JPMorgan Chase Bank NA 0.634% due 06/07/17 (Ê) Series BKNT Nationwide Mutual Insurance Company 5.875% due 06/13/16 70 74 2.561% due 12/15/24 (Ê)(Þ) 6.000% due 10/01/17 New York Life Global Funding JPMorgan Chase Capital XIII 1.450% due 12/15/17 (Þ) Series M NiSource Finance Corp. 1.223% due 09/30/34 (Ê) 6.400% due 03/15/18 JPMorgan Chase Capital XXI Noble Energy, Inc. Series U 3.900% due 11/15/24 1.205% due 02/02/37 (Ê) NVR, Inc. JPMorgan Chase Capital XXIII 3.950% due 09/15/22 1.257% due 05/15/47 (Ê) Oncor Electric Delivery Co. LLC Kinder Morgan, Inc. 6.800% due 09/01/18 4.300% due 06/01/25 Oracle Corp. KKR Group Finance Co. II LLC 2.250% due 10/08/19 5.500% due 02/01/43 (Þ) 35 37 O'Reilly Automotive, Inc. KKR Group Finance Co. III LLC 3.800% due 09/01/22 5.125% due 06/01/44 (Þ) PACCAR Financial Corp. Life Technologies Corp. 0.454% due 06/06/17 (Ê) 6.000% due 03/01/20 Panhandle Eastern Pipe Line Co., LP Manufacturers & Traders Trust Co. 8.125% due 06/01/19 5.585% due 12/28/20 84 87 Pfizer, Inc. Series BKNT 0.407% due 05/15/17 (Ê) 1.400% due 07/25/17 6.200% due 03/15/19 Medco Health Solutions, Inc. PNC Bank NA 4.125% due 09/15/20 Series BKNT Medtronic, Inc. 0.573% due 04/29/16 (Ê) 3.150% due 03/15/22 (Þ) Procter & Gamble Co. (The) 3.500% due 03/15/25 (Þ) 0.332% due 11/04/16 (Ê) 4.625% due 03/15/45 (Þ) Public Service Co. of New Mexico Memorial Sloan-Kettering Cancer Center 7.950% due 05/15/18 Series 2015 QVC, Inc. 4.200% due 07/01/55 4.375% due 03/15/23 Merck & Co., Inc. 5.450% due 08/15/34 0.446% due 05/18/16 (Ê) Rayonier AM Products, Inc. 0.616% due 05/18/18 (Ê) 5.500% due 06/01/24 (Þ) 2.350% due 02/10/22 Reliance Standard Life Global Funding MetLife, Inc. II 10.750% due 08/01/39 2.500% due 01/15/20 (Þ) Metropolitan Life Global Funding I Reynolds Group Issuer, Inc. / Reynolds 0.356% due 06/23/16 (Þ) Group Issuer LLC / Reynolds Group 1.875% due 06/22/18 (Þ) Issuer Lu Microsoft Corp. 5.750% due 10/15/20 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 27 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Rockwood Specialties Group, Inc. 4.100% due 06/03/26 4.625% due 10/15/20 4.650% due 11/04/44 Sabine Pass LNG, LP Williams Cos., Inc. (The) 7.500% due 11/30/16 7.875% due 09/01/21 7.500% due 11/30/16 (Þ) Williams Partners, LP Samsung Electronics America, Inc. 5.100% due 09/15/45 1.750% due 04/10/17 (Þ) Williams Partners, LP / Williams SL Green Realty Corp. Partners Finance Corp. 7.750% due 03/15/20 7.250% due 02/01/17 South Carolina Electric & Gas Co. ZFS Finance USA Trust II 6.500% due 11/01/18 6.450% due 12/15/65 (Þ) Spectra Energy Partners, LP ZFS Finance USA Trust V 3.500% due 03/15/25 6.500% due 05/09/37 (Þ) Sprint Capital Corp. Zimmer Holdings, Inc. 8.750% due 03/15/32 3.550% due 04/01/25 Sprint Communications, Inc. 9.000% due 11/15/18 (Þ) International Debt - 4.8% Symantec Corp. ABN AMRO Bank NV 2.750% due 06/15/17 1.056% due 10/28/16 (Ê)(Þ) Tennessee Gas Pipeline Co. LLC Actavis Funding SCS 8.375% due 06/15/32 3.800% due 03/15/25 Time Warner Cable, Inc. 4.750% due 03/15/45 5.000% due 02/01/20 ArcelorMittal 6.550% due 05/01/37 7.500% due 03/01/41 7.300% due 07/01/38 Avago Technologies Cayman, Ltd. Term Toyota Motor Credit Corp. Loan B 0.451% due 02/16/17 (Ê) 3.750% due 05/06/21 1.450% due 01/12/18 AWAS Aviation Capital, Ltd. UAL Pass Through Trust 7.000% due 10/17/16 (Þ) Series 2009-1 Babson CLO, Ltd. 10.400% due 11/01/16 32 35 Series 2014-IIA Class A UnitedHealth Group, Inc. 1.656% due 10/17/26 (Ê)(Þ) 6.000% due 06/15/17 3 3 Baidu, Inc. 3.875% due 10/15/20 3.250% due 08/06/18 US Airways Pass Through Trust Banco do Brasil SA/Cayman Series 2011-1 Class A 9.000% due 12/29/49 ()(Þ) 7.125% due 10/22/23 Bank of Nova Scotia Series 2012-1 Class A Series YCD 5.900% due 10/01/24 0.446% due 05/09/16 (Ê)(~) US Bank NA Barclays Bank PLC Series BKNT 0.804% due 12/09/16 (Ê) 0.467% due 09/11/17 (Ê) 2.000% due 03/16/18 1.375% due 09/11/17 2.750% due 11/08/19 USF&G Capital III Barrick Gold Corp. 8.312% due 07/01/46 (Þ) 4.100% due 05/01/23 Verizon Communications, Inc. BP Capital Markets PLC 2.500% due 09/15/16 3.506% due 03/17/25 2.021% due 09/14/18 (Ê) BPCE SA 3.000% due 11/01/21 0.826% due 11/18/16 (Ê) 5.050% due 03/15/34 Braskem Finance, Ltd. 6.550% due 09/15/43 77 6.450% due 02/03/24 4.672% due 03/15/55 (Þ) CDP Financial, Inc. 5.600% due 11/25/39 (Þ) Series FRN Cooperatieve Centrale Raiffeisen- 1.801% due 09/15/16 (Ê) Boerenleenbank BA Wachovia Capital Trust III 0.558% due 04/28/17 5.570% due 03/29/49 (Ê)() Credit Suisse Walgreens Boots Alliance, Inc. 0.717% due 05/26/17 () 3.800% due 11/18/24 1.750% due 01/29/18 4.800% due 11/18/44 6.000% due 02/15/18 Wells Fargo & Co. 0.531% due 06/02/17 Deutsche Bank AG 1.875% due 02/13/18 See accompanying notes which are an integral part of this quarterly report. 28 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 4.500% due 04/01/25 1.875% due 03/31/17 7.500% due 12/29/49 () 5.125% due 05/28/24 Deutsche Telekom International Finance Saudi Electricity Global Sukuk Co. 2 BV 5.060% due 04/08/43 (Þ) 2.250% due 03/06/17 (Þ) Seagate HDD Cayman Eaton Vance Ltd. 5.750% due 12/01/34 (Þ) Series 2014-1A Class A Shell International Finance BV 1.703% due 07/15/26 (Ê)(Þ) 0.467% due 11/15/16 (Ê) Ensco PLC Sirius International Group, Ltd. 5.750% due 10/01/44 7.506% due 05/29/49 ()(Þ) Global SC Finance SRL Sky PLC 3.090% due 07/17/29 6.100% due 02/15/18 (Þ) Government of the Cayman Islands Suncor Energy, Inc. 5.950% due 11/24/19 (Þ) 20 23 5.950% due 12/01/34 HBOS PLC Sydney Airport Finance Co. Pty, Ltd. Series GMTN 3.900% due 03/22/23 (Þ) 6.750% due 05/21/18 (Þ) Tencent Holdings, Ltd. HSBC Holdings PLC 3.375% due 05/02/19 (Þ) 6.375% due 12/31/49 () Teva Pharmaceutical Finance Co. BV Intelsat Jackson Holdings SA 3.650% due 11/10/21 5.500% due 08/01/23 Toronto-Dominion Bank (The) Intesa Sanpaolo SpA 0.424% due 07/13/16 (Ê) 2.375% due 01/13/17 Total Capital Canada, Ltd. 5.017% due 06/26/24 (Þ) 2.750% due 07/15/23 JPMorgan Chase & Co. Total Capital International SA Series MPLE 1.000% due 08/12/16 2.920% due 09/19/17 (Þ) CAD Total Capital SA Korea Electric Power Corp. 2.125% due 08/10/18 5.125% due 04/23/34 (Þ) 60 70 Trade MAPS 1, Ltd. Limerock CLO II, Ltd. Series 2013-1A Class A Series 2014-2A Class A 0.875% due 12/10/18 (Ê)(Þ) 1.757% due 04/18/26 (Ê)(Þ) Transocean, Inc. Lloyds Banking Group PLC 2.500% due 10/15/17 7.500% due 06/27/24 () 3.800% due 10/15/22 Macquarie Bank, Ltd. Tyco Electronics Group SA 0.886% due 10/27/17 (Ê)(Þ) 6.550% due 10/01/17 Magnetite XII, Ltd. UBS AG Series 2015-12A Class A 1.800% due 03/26/18 1.817% due 04/15/27 (Ê)(Þ) Vale Overseas, Ltd. Marfrig Overseas, Ltd. 8.250% due 01/17/34 9.500% due 05/04/20 (Þ) Validus Holdings, Ltd. Nokia OYJ 8.875% due 01/26/40 6.625% due 05/15/39 Voya CLO, Ltd. Nomura Holdings Inc. Series 2014-4A Class A1 2.000% due 09/13/16 1.733% due 10/14/26 (Ê)(Þ) NOVA Chemicals Corp. Weatherford International, Ltd. 5.250% due 08/01/23 (Þ) 5.125% due 09/15/20 Paragon Offshore PLC 7.250% due 08/15/24 (Þ) Loan Agreements - 0.5% Petrobras Global Finance BV 6.250% due 03/17/24 Chrysler Group LLC Term Loan B 3.500% due 05/24/17 (Ê) Petroleos de Venezuela SA 6.000% due 11/15/26 First Data Corp. Term Loan 3.667% due 03/24/18 (Ê) 5.375% due 04/12/27 91 Hologic, Inc.Term Loan B Petroleos Mexicanos 3.250% due 08/01/19 (Ê) 4.500% due 01/23/26 (Þ) 5.625% due 01/23/46 (Þ) MacDermid, Inc. 1st Lien Term Loan 4.000% due 06/07/20 (Ê) Rabobank Nederland Numericable U.S. LLC 1st Lien Term 11.000% due 06/29/49 ()(Þ) Loan B1 Rio Tinto Finance USA PLC 4.500% due 05/21/20 (Ê) 1.375% due 06/17/16 Numericable U.S. LLC 1st Lien Term Royal Bank of Scotland Group PLC Loan B2 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 29 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 4.500% due 05/21/20 (Ê) 254 255 Series 2003-8 Class 4A1 Sungard Availability Services Capital, 2.679% due 01/25/34 (Ê) 109 109 Inc. Term Loan B Series 2004-5 Class 2A 6.000% due 03/31/19 (Ê) 446 390 3.012% due 07/25/34 (Ê) 472 473 TWCC Holding Corp. 2nd Lien Term Series 2004-9 Class 22A1 Loan 3.015% due 11/25/34 (Ê) 21 21 7.000% due 06/26/20 (Ê) 525 461 Series 2005-2 Class A1 Valeant Pharmaceuticals International, 2.680% due 03/25/35 (Ê) 317 320 Inc. 1st Lien Term Loan B Bear Stearns Commercial Mortgage 3.500% due 08/05/20 (Ê) 318 318 Securities Trust 3,814 Series 2002-TOP6 Class G Mortgage-Backed Securities - 22.6% 6.000% due 10/15/36 (Þ) 235 240 Adjustable Rate Mortgage Trust Series 2005-PW10 Class A4 Series 2007-1 Class 1A1 5.410% due 12/11/40 166 168 2.702% due 03/25/37 (Ê) 698 578 Series 2006-T22 Class A4 American Home Mortgage Investment 5.580% due 04/12/38 462 474 Trust BHMS Mortgage Trust Series 2004-4 Class 4A Series 2014-ATLS Class AFL 2.378% due 02/25/45 (Ê) 42 42 1.672% due 07/05/33 (Ê)(Þ) 180 183 Series 2007-1 Class GA1C Series 2014-ATLS Class BFX 0.364% due 05/25/47 (Ê) 675 480 4.241% due 07/05/33 (Þ) 500 522 Series 2007-4 Class A2 CHL Mortgage Pass-Through Trust 0.364% due 08/25/37 (Ê) 78 75 Series 2004-22 Class A3 Banc of America Commercial Mortgage 2.408% due 11/25/34 (Ê) 82 78 Trust Series 2004-HYB9 Class 1A1 Series 2007-2 Class AM 2.467% due 02/20/35 (Ê) 127 125 5.600% due 04/10/49 585 630 Banc of America Funding Corp. Citicorp Mortgage Securities Trust Series 2006-3 Class 1A9 Series 2006-3 Class 5A8 5.750% due 06/25/36 153 157 5.500% due 03/25/36 173 165 Series 2006-G Class 2A3 Citigroup Commercial Mortgage Trust Series 2005-C3 Class AJ 0.346% due 07/20/36 (Ê) 18 18 4.960% due 05/15/43 244 244 Banc of America Funding Trust Series 2009-RR1 Class MA4A Series 2006-3 Class 5A3 5.485% due 03/17/51 (Þ) 300 322 5.500% due 03/25/36 634 606 Banc of America Large Loan Trust Citigroup Mortgage Loan Trust, Inc. Series 2005-11 Class A2A Series 2010-UB5 Class A4A 2.510% due 10/25/35 (Ê) 23 23 5.649% due 02/17/51 (Þ) 248 258 Banc of America Merrill Lynch Series 2007-AR8 Class 2A1A 2.690% due 07/25/37 (Ê) 355 330 Commercial Mortgage, Inc. Citigroup/Deutsche Bank Commercial Series 2005-6 Class A4 5.180% due 09/10/47 1,355 1,371 Mortgage Trust Series 2005-CD1 Class A4 Series 2006-2 Class A4 5.225% due 07/15/44 786 789 5.730% due 05/10/45 200 206 Series 2008-1 Class A4 5.225% Series 2005-CD1 due 07/15/44 Class AJ 330 336 6.210% due 02/10/51 481 529 Banc of America Mortgage Securities, Series 2005-CD1 Class C Inc. 5.225% due 07/15/44 190 193 Series 2004-1 Class 5A1 Commercial Mortgage Asset Trust 6.500% due 09/25/33 2 2 Series 2001-J2A Class E Series 2004-11 Class 2A1 6.924% due 07/16/34 (Þ) 345 373 5.750% due 01/25/35 57 58 Series 2005-C6 Class AJ Series 2005-H Class 2A5 5.210% due 06/10/44 90 91 2.693% due 09/25/35 (Ê) 136 124 Commercial Mortgage Trust Bank of America Commercial Mortgage Series 2012-CR2 Class A1 Trust 0.824% due 08/15/45 125 126 0.357% due 09/10/45 487 487 Series 2013-CR7 Class A1 BCAP LLC Trust 0.716% due 03/10/46 593 592 Series 2011-R11 Class 15A1 Series 2015-CR22 Class A5 2.590% due 10/26/33 (Ê)(Þ) 330 336 3.309% due 03/10/48 625 649 Series 2011-R11 Class 20A5 Countrywide Home Loan Mortgage Pass 2.601% due 03/26/35 (Ê)(Þ) 200 202 Through Trust Bear Stearns Adjustable Rate Mortgage Series 2005-3 Class 1A2 Trust 0.464% due 04/25/35 (Ê) 16 14 See accompanying notes which are an integral part of this quarterly report. 30 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2007-HY5 Class 1A1 6.000% due 2027 58 66 2.649% due 09/25/47 (Ê) 1,021 893 3.500% due 2032 635 672 Credit Suisse Commercial Mortgage 6.000% due 2032 64 74 Trust 3.000% due 2033 1,800 1,866 Series 2006-C5 Class A1A 3.500% due 2033 1,555 1,644 5.297% due 12/15/39 1,148 1,211 5.000% due 2033 16 18 Series 2007-C1 Class A3 6.150% due 2033(Ê) 79 81 5.383% due 02/15/40 81 86 Credit Suisse First Boston Mortgage 3.500% due 2034 339 358 Securities Corp. 5.000% due 2034 27 30 Series 2005-9 Class 2A1 5.500% due 2034 50 56 5.500% due 10/25/35 177 171 5.500% due 2037 428 479 Series 2005-C3 Class AJ 5.500% due 2038 900 1,024 4.771% due 07/15/37 100 100 4.000% due 2040 539 588 Series 2005-C5 Class AJ 6.000% due 2040 399 456 5.100% due 08/15/38 210 213 4.000% due 2041 1,578 1,704 Series 2005-C6 Class B 6.000% due 2041 438 500 5.230% due 12/15/40 375 382 3.500% due 2043 1,796 1,902 Credit Suisse Mortgage Capital 4.000% due 2044 1,691 1,846 Certificates 15 Year TBA(Ï) Series 2007-2 Class 3A4 2.500% 1,295 1,330 5.500% due 03/25/37 594 559 3.000% 515 540 CSMC 3.500% 2,650 2,811 Series 2011-4R Class 5A1 3.148% due 05/27/36 (Þ) 230 229 30 Year TBA(Ï) CSMC Trust 3.000% 13,220 13,500 Series 2007-5 Class 8A2 3.500% 20,005 21,005 6.000% due 10/25/24 1,020 1,068 4.000% 11,105 11,867 Series 2014-USA Class A2 4.500% 7,420 8,075 3.953% due 09/15/37 (Þ) 380 410 5.000% 2,625 2,917 DBCCRE Mortgage Trust 5.500% 1,705 1,920 Series 2014-ARCP Class C 6.000% 1,510 1,722 4.935% due 01/10/34 (Þ) 295 321 Series 2003-343 Class 6 DBRR Trust Interest Only STRIP Series 2011-LC2 Class A4A 5.000% due 10/25/33 45 9 4.537% due 07/12/44 (Þ) 340 379 Series 2003-345 Class 18 DBUBS Mortgage Trust Interest Only STRIP Series 2011-LC1A Class A1 4.500% due 12/25/18 58 3 3.742% due 11/10/46 (Þ) 708 720 Series 2003-345 Class 19 Series 2011-LC2A Class A2 Interest Only STRIP 3.386% due 07/10/44 (Þ) 727 745 4.500% due 01/25/19 63 3 Deutsche Alt-A Securities Mortgage Series 2004-W5 Loan Trust 6.000% due 02/25/47 292 331 Series 2005-AR1 Class 2A3 Series 2005-365 Class 12 1.831% due 08/25/35 (Ê) 357 284 Interest Only STRIP Fannie Mae 5.500% due 12/25/35 133 25 3.584% due 2020 555 601 Series 2006-369 Class 8 3.614% due 2020 701 762 Interest Only STRIP 3.665% due 2020 770 839 5.500% due 04/25/36 21 4 3.763% due 2020 1,609 1,756 Series 2012-M8 Class ASQ2 3.950% due 2020 405 448 1.520% due 12/25/19 1,537 1,548 4.250% due 2020 727 805 Series 2013-M4 Class ASQ2 5.500% due 2020 14 15 1.451% due 02/25/18 601 605 4.250% due 2021 395 444 Fannie Mae Grantor Trust 4.298% due 2021 733 821 Series 2001-T4 Class A1 5.500% due 2022 86 93 7.500% due 07/25/41 281 341 2.500% due 2024 1,061 1,100 Fannie Mae REMICS 4.000% due 2025 376 399 Series 1999-56 Class Z 7.000% due 12/18/29 23 27 4.500% due 2025 813 877 Series 2003-35 Class FY 3.240% due 2026 133 142 0.574% due 05/25/18 (Ê) 33 33 4.000% due 2026 515 548 Series 2004-W2 Class 2A2 6.000% due 2026 96 109 7.000% due 02/25/44 188 217 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 31 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2005-24 Class ZE First Horizon Mortgage Pass-Through 5.000% due 04/25/35 Trust Series 2005-110 Class MB Series 2006-2 Class 1A3 5.500% due 09/25/35 69 74 6.000% due 08/25/36 Series 2009-39 Class LB Freddie Mac 4.500% due 06/25/29 5.500% due 2037 Series 2009-96 Class DB 5.500% due 2038 4.000% due 11/25/29 6.000% due 2038 Series 2010-95 Class S 5.000% due 2040 Interest Only STRIP 4.000% due 2041 6.426% due 09/25/40 (Ê) 4.500% due 2041 Series 2012-55 Class PC 3.000% due 2042 3.500% due 05/25/42 5.000% due 2042 Series 2013-111 Class PL 3.500% due 2043 2.000% due 12/25/42 3.500% due 2044 Fannie Mae-Aces 4.000% due 2044 Series 2011-M1 Class A3 3.500% due 2045 3.763% due 06/25/21 Freddie Mac Reference REMIC Series 2012-M12 Class 1A Series 2006-R006 Class ZA 2.841% due 08/25/22 6.000% due 04/15/36 Series 2014-M8 Class FA Series 2006-R007 Class ZA 0.403% due 05/25/18 (Ê) 6.000% due 05/15/36 Series 2014-M12 Class FA Freddie Mac REMICS 0.451% due 10/25/21 (Ê) Series 2003-2624 Class QH Series 2014-M13 Class A2 5.000% due 06/15/33 3.021% due 08/25/24 Series 2007-3335 Class FT Series 2014-M13 Class AB2 0.325% due 08/15/19 (Ê) 56 56 2.951% due 08/25/24 Series 2009-3569 Class NY Series 2014-M13 Class ASQ1 5.000% due 08/15/39 0.848% due 11/25/17 Series 2010-3653 Class B Series 2014-M13 Class ASQ2 4.500% due 04/15/30 1.637% due 11/25/17 Series 2010-3704 Class DC Series 2015-M1 Class ASQ1 4.000% due 11/15/36 0.782% due 02/25/18 Series 2011-3901 Class LA Series 2015-M1 Class ASQ2 4.000% due 06/15/38 98 99 1.626% due 02/25/18 Series 2012-4010 Class KM FDIC Trust 3.000% due 01/15/42 Series 2010-R1 Class A Series 2013-4233 Class MD 2.184% due 05/25/50 (Þ) 1.750% due 03/15/25 Series 2011-R1 Class A FREMF Mortgage Trust 2.672% due 07/25/26 (Þ) Series 2010-K7 Class B Federal Home Loan Mortgage Corp. 5.441% due 04/25/20 (Þ) Multifamily Structured Pass Through Series 2012-K705 Class B Certificates 4.162% due 09/25/44 (Þ) Series 2010-KSCT Class A2 4.285% due 01/25/20 Series 2013-K24 Class B 3.502% due 11/25/45 (Þ) Series 2011-K702 Class X1 GAHR Commericial Mortgage Trust Interest Only STRIP 1.521% due 02/25/18 Series 2015-NRF Class AFX 3.235% due 12/15/19 (Þ) Series 2012-K501 Class X1A GE Business Loan Trust Interest Only STRIP 1.643% due 08/25/16 59 Series 2003-2A Class A 0.545% due 11/15/31 (Ê)(Þ) Series 2014-K041 Class A2 3.171% due 10/25/24 GE Capital Commercial Mortgage Corp. Series 2005-C3 Class F Series 2014-KF05 Class A 5.160% due 07/10/45 (Þ) 0.521% due 09/25/21 (Ê) Federal Home Loan Mortgage Corp. Ginnie Mae Structured Pass Through Securities 30 Year TBA(Ï) Series 2003-56 Class A5 4.500% 5.231% due 05/25/43 Ginnie Mae I First Horizon Asset Securities, Inc. 4.564% due 2062 Series 2005-AR4 Class 2A1 Ginnie Mae II 2.563% due 10/25/35 (Ê) 3.500% due 2040(Ê) See accompanying notes which are an integral part of this quarterly report. 32 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 4.000% due 2040(Ê) Series 2006-RP1 Class 1A2 5.294% due 2060 7.500% due 01/25/36 (Þ) 4.810% due 2061 GSR Mortgage Loan Trust 5.245% due 2061 Series 2005-AR7 Class 6A1 4.652% due 2063 91 4.968% due 11/25/35 (Ê) 50 48 4.661% due 2063 37 41 HarborView Mortgage Loan Trust 4.732% due 2063 Series 2005-4 Class 3A1 4.683% due 2064 2.608% due 07/19/35 (Ê) 80 72 4.793% due 2064 IndyMac Index Mortgage Loan Trust Series 2006-AR41 Class A3 30 Year TBA(Ï) 0.354% due 02/25/37 (Ê) 3.000% 3.500% JPMorgan Alternative Loan Trust Series 2006-A2 Class 3A1 4.000% 2.579% due 05/25/36 (Ê) GMACM Mortgage Loan Trust JPMorgan Chase Commercial Mortgage Series 2005-AR2 Class 4A Securities Corp. 3.948% due 05/25/35 (Ê) Series 2003-C1 Class D Government National Mortgage 5.192% due 01/12/37 20 20 Association Series 2004-LN2 Class B Series 2007-26 Class SD 5.211% due 07/15/41 Interest Only STRIP Series 2005-LDP5 Class A4 6.626% due 05/16/37 (Ê) 5.227% due 12/15/44 Series 2010-124 Class C Series 2007-CB18 Class A4 3.392% due 03/16/45 75 78 5.440% due 06/12/47 Series 2010-H03 Class HI Series 2007-LDPX Class A3 Interest Only STRIP 5.420% due 01/15/49 1.478% due 03/20/60 JPMorgan Chase Commercial Mortgage Series 2010-H04 Class BI Securities Trust Interest Only STRIP Series 2004-C1 Class H 1.397% due 04/20/60 68 5.892% due 01/15/38 (Þ) Series 2010-H12 Class PT Series 2005-CB12 Class AJ 5.470% due 11/20/59 4.987% due 09/12/37 Series 2010-H22 Class JI Series 2007-LD11 Class AM Interest Only STRIP 5.815% due 06/15/49 2.497% due 11/20/60 Series 2007-LDPX Class AM Series 2011-38 Class C 5.464% due 01/15/49 4.284% due 09/16/51 Series 2011-C3 Class A2 Series 2011-67 Class B 3.673% due 02/15/46 (Þ) 3.863% due 10/16/47 Series 2011-C3 Class A3 Series 2011-H02 Class BI 4.388% due 02/15/46 (Þ) Interest Only STRIP Series 2013-JWRZ Class D 0.411% due 02/20/61 3.165% due 04/15/30 (Ê)(Þ) Series 2012-99 Class CI Series 2014-FBLU Class C Interest Only STRIP 2.172% due 12/15/28 (Ê)(Þ) 1.054% due 10/16/49 JPMorgan Mortgage Trust Series 2012-115 Class IO Series 2004-A2 Class 3A1 Interest Only STRIP 2.249% due 05/25/34 (Ê) 31 30 0.431% due 04/16/54 33 Series 2005-A1 Class 6T1 GS Mortgage Securities Corp. II 2.538% due 02/25/35 (Ê) 12 12 Series 2011-GC5 Class A4 3.707% due 08/10/44 Series 2005-A5 Class TA1 5.034% due 08/25/35 (Ê) 85 84 Series 2013-GC10 Class A1 0.696% due 02/10/46 95 95 Series 2005-A8 Class 1A1 4.967% due 11/25/35 (Ê) GS Mortgage Securities Trust Series 2005-S3 Class 1A2 Series 2013-GC12 Class A1 5.750% due 01/25/36 33 30 0.742% due 06/10/46 Series 2006-A6 Class 1A2 Series 2013-GC16 Class A1 2.522% due 10/25/36 (Ê) 1.264% due 11/10/46 Series 2006-A7 Class 2A4R Series 2014-GC26 Class C 2.539% due 01/25/37 (Ê) 4.512% due 11/10/47 LB Commercial Mortgage Trust Series 2015-GC28 Class A5 Series 2007-C3 Class AM 3.396% due 02/10/48 5.900% due 07/15/44 GSMPS Mortgage Loan Trust LB-UBS Commercial Mortgage Trust See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 33 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2005-C3 Class AM Series 2010-RR3 Class MSCA 4.794% due 07/15/40 5.909% due 06/16/49 (Þ) 94 99 Series 2005-C3 Class B Series 2010-RR4 Class CMLA 4.895% due 07/15/40 6.028% due 12/16/49 (Þ) Mastr Adjustable Rate Mortgages Trust RBSSP Resecuritization Trust Series 2006-2 Class 4A1 Series 2010-3 Class 9A1 2.628% due 02/25/36 (Ê) 64 63 5.500% due 02/26/35 (Þ) Series 2007-HF2 Class A1 Residential Asset Securitization Trust 0.484% due 09/25/37 (Ê) Series 2003-A15 Class 1A2 Mastr Alternative Loan Trust 0.624% due 02/25/34 (Ê) 50 46 Series 2003-4 Class B1 RFMSI Trust 5.963% due 06/25/33 70 70 Series 2006-SA4 Class 2A1 Series 2004-10 Class 5A6 3.505% due 11/25/36 (Ê) 5.750% due 09/25/34 57 59 Rialto Capital Management LLC Merrill Lynch Mortgage Trust Series 2014-LT5 Class A Series 2005-A10 Class A 2.850% due 05/15/24 (Þ) 50 50 0.384% due 02/25/36 (Ê) 57 52 RREF LLC Series 2005-CIP1 Class AM Series 2014-LT6 Class A 5.107% due 07/12/38 2.750% due 09/15/24 (Þ) Series 2005-LC1 Class A4 Structured Adjustable Rate Mortgage 5.291% due 01/12/44 Loan Trust Series 2006-C2 Class AM Series 2004-12 Class 2A 5.782% due 08/12/43 2.476% due 09/25/34 (Ê) Structured Asset Mortgage Investments Series 2008-C1 Class A4 II Trust 5.690% due 02/12/51 ML-CFC Commercial Mortgage Trust 0.858% Series 2004-AR8 due 05/19/35 Class (Ê) A1 Series 2006-1 Class A4 5.466% due 02/12/39 Series 2007-AR6 Class A1 Morgan Stanley Bank of America Merrill 1.628% due 08/25/47 (Ê) Structured Asset Securities Corp. Lynch Trust Mortgage Pass-Through Certificates Series 2013-C7 Class A1 0.738% due 02/15/46 Series 2003-34A Class 5A4 2.459% due 11/25/33 (Ê) Morgan Stanley Capital I Trust Wachovia Bank Commercial Mortgage Series 2005-HQ6 Class D Trust 5.202% due 08/13/42 Series 2005-C22 Class AM Series 2006-HQ8 Class A4 5.321% due 12/15/44 5.413% due 03/12/44 Washington Mutual Mortgage Pass Series 2006-IQ12 Class AM Through Certificates 5.370% due 12/15/43 Series 2003-AR7 Class A7 Series 2007-HQ12 Class A2 2.299% due 08/25/33 (Ê) 5.671% due 04/12/49 31 31 Series 2005-AR13 Class A1A1 Morgan Stanley Capital I, Inc. 0.464% due 10/25/45 (Ê) 17 16 Series 2005-HQ7 Class A4 Series 2006-AR7 Class A1A 5.204% due 11/14/42 1.048% due 09/25/46 (Ê) Series 2011-C3 Class A2 Series 2007-HY2 Class 2A3 3.224% due 07/15/49 1.760% due 04/25/37 (Ê) Series 2011-C3 Class A4 Wells Fargo Mortgage Backed Securities 4.118% due 07/15/49 Trust Morgan Stanley Dean Witter Capital I Series 2004-P Class 2A1 Trust 2.613% due 09/25/34 (Ê) Series 2001-TOP3 Class C Series 2006-2 Class 2A3 6.790% due 07/15/33 8 8 5.500% due 03/25/36 80 76 Mortgage Pass Through Certificates Series 2006-AR2 Class 2A1 Series 2001-CIB2 Class D 2.615% due 03/25/36 6.802% due 04/15/35 Series 2006-AR10 Class 4A1 Motel 6 Trust 2.610% due 07/25/36 (Ê) 29 28 Series 2015-MTL6 Class A2A2 Series 2006-AR17 Class A1 2.605% due 02/05/30 (Þ) 2.611% due 10/25/36 (Ê) Prime Mortgage Trust Series 2007-8 Class 1A16 Series 2004-CL1 Class 1A2 6.000% due 07/25/37 82 83 0.574% due 02/25/34 (Ê) 7 6 WF-RBS Commercial Mortgage Trust RBSCF Trust See accompanying notes which are an integral part of this quarterly report. 34 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2011-C4 Class A3 Series 0111 4.394% due 06/15/44 (Þ) 810 878 4.160% due 07/15/21 MYR 190 52 Series 2011-C5 Class A4 Series 0113 3.667% due 11/15/44 545 588 3.172% due 07/15/16 MYR 719 194 Series 2012-C9 Class A1 Series 1/06 0.673% due 11/15/45 74 74 4.262% due 09/15/16 MYR 1,424 390 Series 2013-C14 Class A1 Malaysia Government International Bond 0.836% due 06/15/46 222 222 3.314% due 10/31/17 MYR 780 210 Series 2014-C19 Class A3 3.654% due 10/31/19 MYR 1,350 366 3.660% due 03/15/47 500 533 4.048% due 09/30/21 MYR 780 214 196,117 Mexican Bonos Municipal Bonds - 0.7% Series M City of Houston Texas General 8.000% due 06/11/20 MXN 13,960 1,024 Obligation Limited Series M 10 6.290% due 03/01/32 230 291 8.500% due 12/13/18 MXN 5,840 428 City of New York New York General Series M 20 Obligation Unlimited 7.500% due 06/03/27 MXN 13,652 993 5.047% due 10/01/24 375 431 Series M 30 6.646% due 12/01/31 250 299 10.000% due 11/20/36 MXN 21,549 1,995 6.246% due 06/01/35 1,100 1,265 New Zealand Government Bond Municipal Electric Authority of Georgia 2.000% due 09/20/25 NZD 340 269 Revenue Bonds Series 423 6.637% due 04/01/57 370 494 5.500% due 04/15/23 NZD 1,500 1,300 7.055% due 04/01/57 600 711 Series 521 New York City New York Water & Sewer 6.000% due 05/15/21 NZD 2,680 2,317 System Revenue Bonds Norway Government Bond 5.375% due 06/15/43 525 616 3.000% due 03/14/24 NOK 2,650 373 State of California General Obligation Unlimited Series 472 6.650% due 03/01/22 200 246 4.250% due 05/19/17 NOK 10,990 1,461 7.500% due 04/01/34 100 150 Peru Government Bond State of Illinois General Obligation 7.840% due 08/12/20 PEN 2,410 887 Unlimited Poland Government Bond 5.877% due 03/01/19 375 418 Series 1019 5.100% due 06/01/33 440 446 5.500% due 10/25/19 PLN 3,210 981 7.350% due 07/01/35 350 418 South Africa Government Bond University of California Revenue Bonds Series R203 6.270% due 05/15/31 400 455 8.250% due 09/15/17 ZAR 4,960 422 Series R214 6,240 6.500% due 02/28/41 ZAR 17,150 1,137 Non-US Bonds - 3.0% Titulos De Tesoreria B Bonds Australia Government Bond 10.000% due 07/24/24 COP 4,390,800 2,028 Series 120 6.000% due 02/15/17 AUD 324 266 26,178 Series 126 United States Government Agencies - 0.3% 4.500% due 04/15/20 AUD 2,340 2,008 Federal Farm Credit Banks Series 133 0.176% due 09/14/16 955 956 5.500% due 04/21/23 AUD 1,500 1,419 0.231% due 02/27/17 (Ê) 950 951 Series 140 Federal Home Loan Mortgage Corp. 4.500% due 04/21/33 AUD 990 947 2.000% due 08/25/16 675 689 Brazil Notas do Tesouro Nacional 2,596 Series NTNB United States Government Treasuries - 22.6% 6.000% due 05/15/45 BRL 704 555 United States Treasury Coupon 6.000% due 08/15/50 BRL 625 483 Principal Only STRIP Series NTNF Zero coupon due 11/15/27 1,360 1,019 10.000% due 01/01/23 BRL 3,135 871 United States Treasury Inflation Indexed 10.000% due 01/01/25 BRL 2,000 544 Bonds 0.125% due 04/15/16 2,081 2,102 Ireland Government Bond 0.125% due 04/15/17 916 932 5.400% due 03/13/25 EUR 950 1,474 Malaysia Government Bond 0.125% due 07/15/24 1,865 1,865 3.394% due 03/15/17 MYR 520 141 0.250% due 01/15/25 1,989 2,002 4.181% due 07/15/24 MYR 1,560 429 0.625% due 02/15/43 610 598 1.375% due 02/15/44 3,059 3,595 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 35 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 0.750% due 02/15/45 759 772 4.625% due 06/26/15 400 402 United States Treasury Notes Anheuser-Busch InBev Worldwide, Inc. 1.500% due 06/30/16 700 710 3.625% due 04/15/15 195 195 0.875% due 09/15/16 1,180 1,188 0.500% due 11/30/16 9,600 9,605 0.800% due 07/15/15 1,230 1,232 0.625% due 12/31/16 120 120 2.875% due 02/15/16 240 245 0.500% due 01/31/17 6,450 6,450 AT&T, Inc. 0.500% due 02/28/17 13,965 13,957 Series FRN 0.500% due 03/31/17 5,950 5,943 0.643% due 02/12/16 (Ê) 557 557 0.875% due 05/15/17 1,790 1,800 Bank of America Corp. 0.875% due 07/15/17 1,670 1,678 4.500% due 04/01/15 (ç) 400 400 1.000% due 03/15/18 2,940 2,951 4.750% due 08/01/15 410 415 1.375% due 02/29/20 62,125 62,140 1.500% due 10/09/15 750 753 1.375% due 03/31/20 9,865 9,867 2.125% due 01/31/21 2,640 2,724 3.625% due 03/17/16 1,100 1,127 1.750% due 02/28/22 1,435 1,439 1.085% due 03/22/16 (Ê) 650 652 2.000% due 02/15/25 41,615 41,878 BBVA US Senior SAU 2.750% due 08/15/42 935 973 4.664% due 10/09/15 650 663 2.875% due 05/15/43 540 575 British Telecommunications PLC 3.750% due 11/15/43 745 931 2.000% due 06/22/15 460 462 3.000% due 11/15/44 5,360 5,873 Caisse Centrale Desjardins 2.500% due 02/15/45 13,080 12,959 2.650% due 09/16/15 (Þ) 410 414 196,646 0.533% due 10/29/15 (Ê)(Þ) 1,095 1,096 Total Long-Term Investments Cancara Asset Securitisation LLC (cost $682,375) 691,868 Zero coupon due 06/15/15 (~) 600 600 Citigroup, Inc. Common Stocks - 0.0% 4.750% due 05/19/15 784 788 Financial Services - 0.0% 4.700% due 05/29/15 50 50 Escrow GM Corp.(Å) 80,000 — 2.250% due 08/07/15 1,000 1,006 Utilities - 0.0% 4.587% due 12/15/15 700 718 Dynegy, Inc. Class A(Æ) 199 6 Total Common Stocks Credit Suisse 0.467% due 04/10/15 (ç)(~) 750 750 (cost $4) 6 Series YCD 0.583% due 08/24/15 (Ê)(~) 1,290 1,290 Preferred Stocks - 0.2% CVS Health Corp. Financial Services - 0.1% 3.250% due 05/18/15 295 296 XLIT, Ltd. 600 494 Daimler Finance NA LLC 1.300% due 07/31/15 (Þ) 1,300 1,303 Technology - 0.1% Dell Equipment Finance Trust Verizon Communications, Inc. 32,300 875 0.260% due 08/14/15 (Þ) 138 138 Fannie Mae Total Preferred Stocks 5.432% due 02/01/16 900 920 (cost $1,313) 1,369 Federal Home Loan Bank Discount Notes Zero coupon due 04/06/15 (ç)(~) 4,875 4,875 Options Purchased - 0.0% Federal Home Loan Banks (Number of Contracts) 0.750% due 05/26/15 1,020 1,020 Swaptions 0.410% due 03/30/16 250 250 (Fund Receives/Fund Pays) USD 5.000%/USD Three Month LIBOR First Investors Auto Owner Trust Jan 2019 0.00 Put (1) 1,095 (ÿ) 34 Series 2014-3A Class A1 Total Options Purchased 0.350% due 11/16/15 (Þ) 323 323 (cost $74) 34 Ford Credit Auto Lease Trust Series 2013-A Class A3 Short-Term Investments - 27.3% 0.600% due 03/15/16 962 963 Ford Motor Credit Co. LLC Adam Aircraft Industries - Term Loan 7.000% due 04/15/15 1,200 1,202 12.255% due 05/23/15 (Å) 49 — 2.750% due 05/15/15 2,000 2,004 Ally Financial, Inc. See accompanying notes which are an integral part of this quarterly report. 36 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ General Electric Capital Corp. Russell U.S. Cash Management Fund 1.000% due 01/08/16 Santander Drive Auto Receivables Trust General Mills, Inc. Series 2015-1 Class A1 0.456% due 01/28/16 (Ê) 0.320% due 03/15/16 Series FRN SMART ABS Trust 0.553% due 01/29/16 (Ê) Series 2015-1US Class A1 Goldman Sachs Group, Inc. (The) 0.400% due 03/14/16 0.715% due 03/22/16 (Ê) Standard Chartered PLC Series GMTN 3.850% due 04/27/15 (Þ) 3.700% due 08/01/15 Starbird Funding Corp. Historic TW, Inc. Zero coupon due 06/22/15 (~) 8.050% due 01/15/16 Sumitomo Mitsui Banking Corp. Honda Auto Receivables Owner Trust Zero coupon due 04/06/15 (ç)(~) Series 2012-2 Class A3 Tennessee Gas Pipeline Co. LLC 0.700% due 02/16/16 8.000% due 02/01/16 Series 2014-3 Class A1 Toyota Auto Receivables Owner Trust 0.190% due 08/17/15 Series 2013-B Class A2 International Business Machines Corp. 0.480% due 02/15/16 6 6 0.325% due 02/05/16 (Ê) UBS AG JPMorgan Chase & Co. 0.260% due 05/11/15 (ç)(~) 3.400% due 06/24/15 United States Treasury Bills 0.913% due 10/15/15 (Ê) Zero coupon due 04/30/15 10 10 Series GMTN 0.010% due 04/02/15 0.881% due 02/26/16 (Ê) 0.010% due 05/28/15 Kellogg Co. United States Treasury Inflation Indexed 1.125% due 05/15/15 Bonds Macquarie Bank, Ltd. 0.500% due 04/15/15 3.450% due 07/27/15 (Þ) Victory Receivables Corp. Manhattan Asset Funding Co. LLC Zero coupon due 05/01/15 (ç)(~) Zero coupon due 04/09/15 (ç)(~) Vodafone Group PLC Mizuho Funding LLC Zero coupon due 04/10/15 (ç)(~) Zero coupon due 04/17/15 (ç)(~) Volvo Treasury AB MMAF Equipment Finance LLC 5.950% due 04/01/15 (ç)(Þ) Series 2014-AA Class A1 Wells Fargo & Co. 0.200% due 07/02/15 (Þ) 40 40 0.456% due 10/28/15 (Ê) Morgan Stanley Willis Group Holdings PLC 6.000% due 04/28/15 4.125% due 03/15/16 0.733% due 10/15/15 (Ê) Total Short-Term Investments National Bank of Canada NY (cost $237,404) Series YCD 0.397% due 09/11/15 (Ê)(~) Total Investments 107.1% PACCAR Financial Corp. (identified cost $921,170) 0.383% due 05/05/15 (Ê) 0.526% due 02/08/16 (Ê) Other Assets and Liabilities, Private Export Funding Corp. Net - (7.1%) ) Zero coupon due 05/12/15 (ç)(~) Progress Energy, Inc. Net Assets - 100.0% 5.625% due 01/15/16 40 41 Province of Ontario Canada 0.950% due 05/26/15 Reckitt Benckiser Treasury Services PLC Zero coupon due 04/02/15 (ç)(~) Royal Bank of Canada 0.800% due 10/30/15 Royal Bank of Scotland Group PLC 2.550% due 09/18/15 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 37 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% Adam Aircraft Industries - Term Loan 05/22/07 48,786 114.22 56 — Escrow GM Corp. 04/21/11 80,000 — For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Euro-BTP Futures 72 EUR 10,122 06/15 135 Eurodollar Futures (CME) 10 USD 2,465 12/16 19 United States 2 Year Treasury Note Futures 255 USD 55,885 06/15 130 United States 5 Year Treasury Note Futures 836 USD 100,496 06/15 606 United States 10 Year Treasury Note Futures 285 USD 36,740 06/15 269 United States Treasury Long Bond Futures 155 USD 25,401 06/15 304 United States Treasury Ultra Bond Futures 1 USD 170 06/15 1 Short Positions Euro-Bobl Futures 19 EUR 2,459 06/15 (7 ) Euro-BTP Futures 19 EUR 2,671 06/15 (33 ) Euro-Bund Futures 56 EUR 8,891 06/15 (135 ) Eurodollar Futures 10 USD 2,452 12/17 (24 ) Euro-OAT Futures 17 EUR 2,653 06/15 (46 ) Japan Government 10 Year Bond Futures 4 JPY 588,880 06/15 (11 ) Long Gilt Futures 28 GBP 3,381 06/15 (57 ) United States 2 Year Treasury Note Futures 389 USD 85,253 06/15 (202 ) United States 5 Year Treasury Note Futures 19 USD 2,284 06/15 (19 ) United States 10 Year Treasury Note Futures 14 USD 1,805 06/15 (15 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 915 Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Swaptions (Fund Receives/Fund Pays) USD 5.000%/USD Three Month LIBOR Put 1 0.00 4,135 01/14/19 (45 ) Total Liability for Options Written (premiums received $107) (45 ) Transactions in options written contracts for the period ended March 31, 2015 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2014 2 $ 116 Opened — — Closed (1 ) (9 ) Expired — — Outstanding March 31, 2015 1 $ 107 See accompanying notes which are an integral part of this quarterly report. 38 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Australia and New Zealand Banking Group CHF USD 04/30/15 ) Bank of America USD AUD 04/08/15 ) Bank of America USD AUD 04/08/15 9 Bank of America USD 82 AUD 05/07/15  Bank of America USD AUD 05/07/15 3 Bank of America USD JPY 05/07/15  Bank of America USD JPY 05/07/15 (2 ) Bank of America USD 35 NZD 46 05/07/15  Bank of America USD NZD 05/07/15 (3 ) Bank of America AUD USD 04/08/15 (3 ) Bank of America AUD USD 05/07/15 1 Bank of America AUD USD 05/07/15 (9 ) Bank of America JPY USD 04/08/15 2 Bank of America NZD USD 04/08/15 3 Barclays AUD NZD 04/30/15 43 Barclays NZD USD 04/30/15 7 Commonwealth Bank of Australia USD CHF 04/08/15 3 Commonwealth Bank of Australia USD CHF 04/08/15 ) Commonwealth Bank of Australia USD CHF 04/08/15 10 Commonwealth Bank of Australia USD CHF 05/07/15  Commonwealth Bank of Australia USD CHF 05/07/15 7 Commonwealth Bank of Australia USD EUR 04/08/15 1 Commonwealth Bank of Australia USD EUR 04/08/15 ) Commonwealth Bank of Australia USD EUR 05/07/15 1 Commonwealth Bank of Australia USD EUR 05/07/15 2 Commonwealth Bank of Australia USD SEK 04/08/15 3 Commonwealth Bank of Australia USD SEK 04/08/15 25 Commonwealth Bank of Australia CHF USD 04/08/15 60 Commonwealth Bank of Australia CHF USD 04/08/15 (7 ) Commonwealth Bank of Australia CHF USD 04/08/15 Commonwealth Bank of Australia CHF 32 USD 33 05/07/15  Commonwealth Bank of Australia CHF USD 05/07/15  Commonwealth Bank of Australia CHF USD 05/07/15 (3 ) Commonwealth Bank of Australia CHF USD 05/07/15 ) Commonwealth Bank of Australia EUR USD 04/08/15 Commonwealth Bank of Australia EUR USD 04/08/15 (2 ) Commonwealth Bank of Australia EUR 66 USD 71 05/07/15  Commonwealth Bank of Australia EUR USD 05/07/15 (1 ) Commonwealth Bank of Australia EUR USD 05/07/15 (7 ) Commonwealth Bank of Australia SEK USD 04/08/15 Commonwealth Bank of Australia SEK USD 05/07/15  Commonwealth Bank of Australia SEK USD 05/07/15 ) Goldman Sachs USD CHF 04/30/15 1 Goldman Sachs EUR USD 04/30/15 83 HSBC USD 28 CAD 35 04/30/15  JPMorgan Chase USD BRL 04/16/15 ) JPMorgan Chase USD CAD 04/16/15 ) JPMorgan Chase USD CAD 04/16/15 ) JPMorgan Chase USD CAD 04/16/15 ) JPMorgan Chase USD 54 EUR 51 04/16/15 1 JPMorgan Chase USD EUR 04/16/15 ) JPMorgan Chase USD GBP 04/16/15 (2 ) JPMorgan Chase USD JPY 04/16/15 (4 ) JPMorgan Chase USD KRW 04/16/15 ) JPMorgan Chase USD MYR 04/16/15 ) JPMorgan Chase USD NOK 04/16/15 ) JPMorgan Chase USD PLN 04/16/15 (3 ) JPMorgan Chase USD PLN 04/16/15 ) JPMorgan Chase USD SEK 04/16/15 ) JPMorgan Chase USD SGD 04/16/15 ) JPMorgan Chase USD TWD 04/16/15 6 JPMorgan Chase USD TWD 04/16/15 18 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 39 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ JPMorgan Chase USD ZAR 04/16/15 ) JPMorgan Chase AUD USD 04/08/15 JPMorgan Chase AUD USD 04/16/15 33 JPMorgan Chase BRL USD 04/16/15 16 JPMorgan Chase BRL USD 04/16/15 39 JPMorgan Chase BRL USD 04/16/15 JPMorgan Chase CHF USD 04/16/15 JPMorgan Chase CHF USD 04/16/15 88 JPMorgan Chase CLP USD 04/16/15 ) JPMorgan Chase COP USD 04/16/15 4 JPMorgan Chase COP USD 04/16/15 JPMorgan Chase CZK USD 04/16/15 84 JPMorgan Chase EUR 55 USD 60 04/16/15 1 JPMorgan Chase EUR USD 04/16/15 JPMorgan Chase GBP USD 04/16/15 61 JPMorgan Chase GBP USD 04/16/15 69 JPMorgan Chase IDR USD 04/16/15 50 JPMorgan Chase KRW USD 04/16/15 3 JPMorgan Chase MXN USD 04/16/15 10 JPMorgan Chase MXN USD 04/16/15 32 JPMorgan Chase MYR USD 04/16/15 9 JPMorgan Chase MYR USD 04/16/15 11 JPMorgan Chase NZD USD 04/16/15 ) JPMorgan Chase NZD USD 04/30/15 72 JPMorgan Chase PEN USD 04/16/15 48 JPMorgan Chase SGD USD 04/16/15 JPMorgan Chase TRY USD 04/16/15 Royal Bank of Canada USD CAD 05/07/15 (1 ) Royal Bank of Canada USD GBP 05/07/15  Royal Bank of Canada USD GBP 05/07/15 14 Royal Bank of Canada USD NOK 04/08/15 ) Royal Bank of Canada USD NOK 04/08/15 21 Royal Bank of Canada USD NOK 04/08/15 30 Royal Bank of Canada USD NOK 05/07/15  Royal Bank of Canada USD NOK 05/07/15 9 Royal Bank of Canada GBP USD 04/08/15 ) Royal Bank of Canada JPY USD 04/30/15 24 Royal Bank of Canada NOK USD 04/08/15 (9 ) Royal Bank of Canada NOK USD 04/08/15 Royal Bank of Canada NOK USD 04/08/15 Royal Bank of Canada NOK USD 05/07/15  Royal Bank of Canada NOK USD 05/07/15  Royal Bank of Canada NOK USD 05/07/15 ) Royal Bank of Canada NOK USD 05/07/15 ) Royal Bank of Canada SEK USD 04/08/15 80 Skandinaviska Enskilda Bank SEK USD 04/30/15 31 Standard Chartered USD AUD 04/08/15 ) Standard Chartered USD JPY 04/08/15 ) Standard Chartered USD NZD 04/08/15 ) Standard Chartered AUD USD 04/08/15 Standard Chartered CAD USD 04/30/15 7 Standard Chartered CHF USD 04/30/15 ) Standard Chartered EUR USD 04/30/15 (9 ) Standard Chartered EUR USD 04/30/15 31 Standard Chartered JPY EUR 04/30/15 ) Standard Chartered NZD USD 04/30/15 89 State Street USD CHF 04/08/15 (5 ) State Street USD 27 EUR 24 04/08/15 (1 ) State Street USD GBP 04/08/15 ) State Street USD NOK 04/08/15 ) State Street USD NOK 04/08/15 ) State Street CHF 89 USD 94 04/08/15 2 See accompanying notes which are an integral part of this quarterly report. 40 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street CHF USD 04/08/15 8 State Street EUR 41 USD 45 04/08/15 4 State Street NOK USD 89 04/08/15 5 State Street NZD 68 USD 51 04/08/15  State Street SEK 57 USD 7 04/08/15  UBS USD JPY 04/30/15 72 UBS USD SEK 04/30/15 8 Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts Index Swap Contracts (*) Amounts in thousands Fund Receives Notional Termination Fair Value Underlying Security Counterparty Amount Date $ Barclays Capital U.S. Aggregate Bond Index Barclays USD 04/30/15 58 Barclays Capital U.S. Aggregate Bond Index Barclays USD 08/31/15 74 Barclays Capital U.S. Aggregate Bond Index Barclays USD 10/30/15 42 Barclays Capital U.S. Aggregate Bond Index Barclays USD 11/30/15 19 Barclays Capital U.S. Aggregate Bond Index Barclays USD 11/30/15 38 Total Fair Value ofOpen Index Swap Contracts Premiums Paid (Received) - $ (å) (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked return of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fees were all based on the 1 Month LIBOR rate plus a fee ranging from 0.10% to 0.16%. Interest Rate Swap Contracts Amounts in thousands Termination Fair Value Counterparty Notional Amount Fund Receives Fund Pays Date $ Barclays USD Three Month LIBOR % 11/15/27 ) Barclays USD Three Month LIBOR % 11/15/27 ) Citigroup USD Three Month LIBOR % 08/15/42 ) Citigroup USD Three Month LIBOR % 11/15/43 ) JPMorgan Chase HKD Three Month HIBOR % 03/29/21 ) JPMorgan Chase SGD Six Month SIBOR % 03/31/21 ) Total Fair Value on Open Interest Rate Swap Contracts Premiums Paid (Received) - $ (å) ) Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX Investment Grade Index Goldman Sachs USD % 06/20/20 90 Total Fair Value on Open Credit Indices Premiums Paid (Received) - $93 90 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 41 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Long-Term Investments Asset-Backed Securities $ — $ 80,883 $ 2,803 $ 83,686 Corporate Bonds and Notes — 129,825 4,717 134,542 International Debt — 42,049 — 42,049 Loan Agreements — 3,814 — 3,814 Mortgage-Backed Securities — 195,068 1,049 196,117 Municipal Bonds — 6,240 — 6,240 Non-US Bonds — 26,178 — 26,178 United States Government Agencies — 2,596 — 2,596 United States Government Treasuries — 196,646 — 196,646 Common Stocks 6 — — 6 Preferred Stocks 1,369 — — 1,369 Options Purchased — 34 — 34 Short-Term Investments — 237,385 — 237,385 Total Investments 1,375 920,718 8,569 930,662 Other Financial Instruments Futures Contracts 915 — — 915 Options Written — (45 ) — (45 ) Foreign Currency Exchange Contracts 130 1,307 — 1,437 Index Swap Contracts — 231 — 231 Interest Rate Swap Contracts — (439 ) — (439 ) Credit Default Swap Contracts — 90 — 90 Total Other Financial Instruments * $ 1,045 $ 1,144 $ — $ 2,189 *Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2015, see note 2 in the Notes to Quarterly Report. Investments in which significant unobservable inputs (Level 3) were used in determining a fair value forperiod ended March 31, 2015 were less than 1% of net assets. See accompanying notes which are an integral part of this quarterly report. 42 Core Bond Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 96.9% Sponda OYJ(Ñ) Australia - 5.2% BGP Holdings PLC(Å)(Æ)  Dexus Property Group(ö) France - 4.0% Federation Centres(ö) Fonciere Des Regions(Ñ)(ö) Goodman Group(ö) Fonciere Des Regions(Æ)(Ñ)(ö) 98 GPT Group (The)(ö) Gecina SA(ö) Investa Office Fund(ö) Klepierre - GDR(ö) Mirvac Group(ö) Mercialys SA(ö) Novion Property Group(Ñ)(ö) Unibail-Rodamco SE(ö) Scentre Group(Æ)(ö) Stockland(ö) Westfield Corp.(Æ)(ö) Germany - 2.2% Deutsche Annington Immobilien SE Deutsche Euroshop AG Austria - 0.1% Deutsche Wohnen AG Atrium European Real Estate, Ltd.(Æ) LEG Immobilien AG Buwog AG(Æ) Prime Office AG(Æ) Conwert Immobilien Invest SE(Æ) 1  TAG Immobilien AG 10 Belgium - 0.0% Hong Kong - 8.5% Cofinimmo SA(ö) Champion REIT(Æ)(ö) Hang Lung Properties, Ltd. - ADR Brazil - 0.3% Henderson Land Development Co., Ltd. BR Malls Participacoes SA Hongkong Land Holdings, Ltd. BR Properties SA Hysan Development Co., Ltd. Iguatem Emp De Shopping Centers Kerry Properties, Ltd. SA(Æ) Link REIT (The)(ö) New World Development Co., Ltd. Sino Land Co., Ltd. Canada - 1.5% Sun Hung Kai Properties, Ltd. Allied Properties Real Estate Investment Swire Properties, Ltd. Trust(ö) Wharf Holdings, Ltd. (The) Boardwalk Real Estate Investment Trust(ö) Brookfield Canada Office Pro(Æ)(ö) Ireland - 0.0% Calloway Real Estate Investment Trust(ö) Hibernia Reit Public Limited Co.(Æ)(ö) Canadian Apartment Properties REIT(ö) Canadian Real Estate Investment Italy - 0.2% Trust(ö) Beni Stabili SpA SIIQ(Ñ)(ö) Chartwell Retirement Residences Crombie Real Estate Investment Japan - 11.9% Trust(Æ)(ö) Activia Properties, Inc.(Ñ)(ö) First Capital Realty, Inc. Class A Advance Residence Investment Corp.(ö) H&R Real Estate Investment Trust(Ñ)(ö) Aeon Mall Co., Ltd. Pure Industrial Real Estate Trust(Æ)(Ñ) Daibiru Corp. 83 RioCan Real Estate Investment Trust(ö) Daiwa House Residential Investment Corp.(Æ) 85 Daiwa House Residential Investment China - 0.5% Corp.(ö) 22 48 China Resources Land, Ltd. Daiwa Office Investment Corp.(ö) 57 China Vanke Co., Ltd.(Æ)(Ñ) Frontier Real Estate Investment Corp.(ö) 34 Dalian Wanda Commercial Properties GLP J-Reit(ö) Co., Ltd. Class H(Æ)(Þ) Hulic Co., Ltd. Guangzhou R&F Properties Co., Ltd. Hulic Reit, Inc.(ö) Industrial & Infrastructure Fund Investment Corp.(ö) 2 9 Finland - 0.2% Japan Excellent, Inc.(ö) 42 55 Citycon OYJ(Æ) See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 43 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Japan Hotel REIT Investment Corp. Mapletree Logistics Trust(Æ)(ö) (Æ)(ö) SPHREIT(Æ)(ö) Japan Logistics Fund, Inc.(ö) 45 93 Suntec Real Estate Investment Trust(ö) Japan Prime Realty Investment Corp. UOL Group, Ltd. Class A(ö) Japan Real Estate Investment Corp.(ö) Japan Retail Fund Investment Corp.(ö) Spain - 0.3% Kenedix Office Investment Corp. Class Hispania Activos Inmobiliarios SAU(Æ) A(ö) Lar Espana Real Estate Socimi SA(Æ)(ö) Kenedix Retail REIT Corp.(ö) Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Sweden - 0.6% Mori Hills REIT Investment Corp. Class Atrium Ljungberg AB(Æ) A(ö) Castellum AB Mori Trust Sogo Reit, Inc.(ö) 8 17 Fabege AB(Æ)(Ñ) Nippon Accommodations Fund, Inc.(ö) 3 11 Fastighets AB Balder Class B(Æ) 13 Nippon Building Fund, Inc.(ö) Hemfosa Fastigheter AB(Æ) 18 Nippon Healthcare Investment Corp. Hufvudstaden AB Class A(Æ)(Ñ) (Æ)(Ñ) 17 39 Wihlborgs Fastigheter AB Nippon Prologis REIT, Inc.(ö) Nomura Master Real Estate Fund, Inc. (Æ) Switzerland - 0.5% Mobimo Holding AG(Æ) 96 Nomura Real Estate Office Fund, Inc. PSP Swiss Property AG(Æ) Class A(ö) NTT Urban Development Corp. Swiss Prime Site AG Class A(Æ) Orix JREIT, Inc.(ö) Premier Investment Corp.(ö) 19 United Kingdom - 7.0% Sumitomo Realty & Development Co., Big Yellow Group PLC(ö) Ltd. British Land Co. PLC (The)(ö) Tokyo Tatemono Co., Ltd. Capital & Counties Properties PLC Tokyu Fudosan Holdings Corp. Capital & Regional PLC(ö) Tokyu REIT, Inc.(ö) 56 73 Derwent London PLC(ö) United Urban Investment Corp.(ö) Grainger PLC Great Portland Estates PLC(ö) Green REIT PLC(Æ)(ö) Netherlands - 1.5% Hammerson PLC(ö) Eurocommercial Properties NV NSI NV(ö) Helical Bar PLC 1 Vastned Retail NV(ö) 18 Intu Properties PLC Class H(ö) Wereldhave NV(ö) Land Securities Group PLC(ö) LXB Retail Properties(Æ) Quintain Estates & Development Norway - 0.1% PLC(Æ) Entra ASA(Æ)(Þ) Safestore Holdings PLC(ö) Norwegian Property ASA(Æ) Segro PLC(ö) Shaftesbury PLC(ö) ST Modwen Properties PLC Singapore - 3.3% Unite Group PLC (The) Ascendas Real Estate Investment Urban&Civic plc(Æ) Trust(Æ)(ö) Workspace Group PLC(ö) CapitaCommercial Trust(Æ)(ö) CapitaLand, Ltd. CapitaMall Trust Class A(Æ)(ö) United States - 49.0% CDL Hospitality Trusts(Æ)(ö) 52 Acadia Realty Trust(ö) City Developments, Ltd. Alexandria Real Estate Equities, Inc.(ö) Global Logistic Properties, Ltd. American Assets Trust, Inc.(ö) Keppel Land, Ltd. American Homes 4 Rent Class A(ö) Keppel REIT(ö) American Realty Capital Properties, Mapletree Commercial Trust(Æ)(ö) Inc.(ö) 88 Mapletree Industrial Trust(Æ)(ö) See accompanying notes which are an integral part of this quarterly report. 44 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Apartment Investment & Management Paramount Group, Inc.(ö) 94,153 1,817 Co. Class A(ö) 110,403 4,345 Parkway Properties, Inc.(ö) 5,567 97 AvalonBay Communities, Inc.(ö) 115,035 20,046 Pebblebrook Hotel Trust(ö) 2,711 126 Aviv REIT, Inc.(ö) 3,272 119 Piedmont Office Realty Trust, Inc. Class Belmond, Ltd. Class A(Æ) 223,751 2,748 A(ö) 120,347 2,240 BioMed Realty Trust, Inc.(ö) 92,119 2,087 Prologis, Inc.(ö) 267,133 11,637 Boston Properties, Inc.(ö) 97,506 13,698 PS Business Parks, Inc.(ö) 1,951 162 Brixmor Property Group, Inc.(ö) 118,800 3,154 Public Storage(ö) 100,434 19,800 Camden Property Trust(ö) 54,398 4,250 Ramco-Gershenson Properties Trust(ö) 1,302 24 Chesapeake Lodging Trust(ö) 55,927 1,892 Realty Income Corp.(Ñ)(ö) 80,981 4,179 Corporate Office Properties Trust(ö) 15,112 444 Regency Centers Corp.(ö) 119,871 8,156 Cousins Properties, Inc.(ö) 361,413 3,831 Retail Opportunity Investments Corp.(ö) 136,302 2,495 CubeSmart Class A(ö) 107,746 2,602 Rexford Industrial Realty, Inc.(ö) 25,904 410 DDR Corp.(ö) 610,382 11,365 RLJ Lodging Trust(ö) 66,886 2,094 DiamondRock Hospitality Co.(ö) 5,935 84 Ryman Hospitality Properties, Inc.(ö) 1,499 91 Douglas Emmett, Inc.(ö) 178,316 5,315 Senior Housing Properties Trust(ö) 110,750 2,458 Duke Realty Corp.(ö) 51,445 1,120 Simon Property Group, Inc.(ö) 198,162 38,767 DuPont Fabros Technology, Inc.(ö) 234 8 SL Green Realty Corp.(ö) 85,966 11,036 EastGroup Properties, Inc.(ö) 21,276 1,280 Sovran Self Storage, Inc.(ö) 11,945 1,122 Education Realty Trust, Inc.(ö) 17,821 631 Spirit Realty Capital, Inc.(ö) 201,931 2,439 Empire State Realty Trust, Inc. Class Starwood Hotels & Resorts Worldwide, A(ö) 210,973 3,968 Inc. 41,288 3,447 Equity Commonwealth(Æ)(ö) 95,778 2,543 Starwood Waypoint Residential Trust(Æ) Equity LifeStyle Properties, Inc. Class (ö) 86,372 2,233 A(ö) 39,747 2,185 Store Capital Corp.(ö) 46,381 1,083 Equity One, Inc.(ö) 11,371 303 Strategic Hotels & Resorts, Inc.(Æ)(ö) 16,523 205 Equity Residential(ö) 301,274 23,457 Sun Communities, Inc.(ö) 58,763 3,921 Essex Property Trust, Inc.(ö) 29,018 6,672 Sunstone Hotel Investors, Inc.(ö) 10,497 175 Extended Stay America, Inc. 149,578 2,921 Tanger Factory Outlet Centers, Inc.(ö) 72,647 2,555 Extra Space Storage, Inc.(ö) 79,317 5,360 UDR, Inc.(ö) 210,364 7,159 Federal Realty Investment Trust(ö) 46,820 6,892 Urban Edge Properties(ö) 27,760 658 FelCor Lodging Trust, Inc.(ö) 13,600 156 Ventas, Inc.(ö) 107,571 7,855 First Industrial Realty Trust, Inc.(ö) 1,885 40 Vornado Realty Trust(ö) 144,876 16,226 Forest City Enterprises, Inc. Class A(Æ) 28,530 728 WP Glimcher, Inc.(ö) 30,751 511 General Growth Properties, Inc.(ö) 325,186 9,609 394,309 Gramercy Property Trust, Inc.(ö) 73,724 2,070 HCP, Inc.(ö) 31,660 1,368 Total Common Stocks Health Care, Inc.(ö) 158,558 12,266 (cost $634,212) 779,584 Healthcare Realty Trust, Inc.(ö) 104,003 2,889 Healthcare Trust of America, Inc. Class Short -Term Investments - 2.1% A(ö) 140,873 3,925 United States - 2.1% Hilton Worldwide Holdings, Inc.(Æ) 209,551 6,207 Russell U.S. Cash Management Fund 17,095,590 (8) 17,096 Home Properties, Inc.(ö) 29,174 2,022 Total Short-Term Investments Host Hotels & Resorts, Inc.(ö) 735,747 14,846 (cost $17,096) 17,096 Hudson Pacific Properties, Inc.(ö) 124,819 4,143 Icad, Inc.(ö) 19,543 1,765 Other Securities - 2.0% Kilroy Realty Corp.(ö) 54,949 4,186 Russell U.S. Cash Collateral Fund(×) 16,456,284 (8) 16,456 Kimco Realty Corp.(ö) 106,460 2,858 Total Other Securities La Quinta Holdings, Inc.(Æ) 101,581 2,405 (cost $16,456) 16,456 LaSalle Hotel Properties(ö) 99,865 3,880 Liberty Property Trust(ö) 45,600 1,628 Total Investments 101.0% Macerich Co. (The)(ö) 62,974 5,310 (identified cost $667,764) 813,136 Mack-Cali Realty Corp.(ö) 73,955 1,426 Mid-America Apartment Communities, Inc.(ö) 73,587 5,686 Other Assets and Liabilities, Net Monogram Residential Trust, Inc.(ö) 122,796 1,144 - (1.0%) (8,433 ) National Health Investors, Inc.(ö) 25,100 1,782 Net Assets - 100.0% 804,703 National Retail Properties, Inc.(ö) 108,404 4,441 Omega Healthcare Investors, Inc.(Ñ)(ö) 74,754 3,033 See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 45 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% BGP Holdings PLC 08/06/09 AUD 926,311 — For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions FTSE/EPRA EUROPEIndex Futures 272 EUR 6,164 06/15 67 Hang Seng Index Futures 7 HKD 8,732 04/15 17 MSCI SING IX ETS Futures 9 SGD 684 04/15 2 S&P E-Mini US Real Estate Select Sector Index Futures 200 USD 6,184 06/15 175 S&P Mid 400 E-Mini Index Futures 17 USD 2,584 06/15 44 S&P/TSX 60 Index Futures 4 CAD 692 06/15 1 SPI 200 Index Futures 8 AUD 1,177 06/15 6 TOPIX Index Futures 13 JPY 200,655 06/15 21 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 333 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 76 AUD 100 06/17/15 — Bank of America USD 1 CHF 1 04/02/15 — Bank of America USD 1 EUR 1 04/01/15 — Bank of America USD 538 EUR 500 06/17/15 — Bank of America USD 1 GBP — 04/02/15 — Bank of America USD 28 GBP 19 04/02/15 — Bank of America USD 35 GBP 24 04/02/15 — Bank of America USD 49 GBP 33 04/02/15 — Bank of America USD 129 HKD 1,000 06/17/15 — Bank of America USD 167 JPY 20,000 06/17/15 — Bank of America EUR — USD — 04/01/15 — Bank of America EUR 2 USD 2 04/02/15 — Bank of America EUR 200 USD 219 06/17/15 8 Bank of America HKD 500 USD 64 06/17/15 — Bank of America JPY 10,000 USD 84 06/17/15 — Bank of America SGD 313 USD 228 04/06/15 — Bank of New York AUD 200 USD 156 06/17/15 4 Bank of New York CAD 100 USD 80 06/17/15 1 Bank of New York EUR 600 USD 659 06/17/15 13 Bank of New York HKD 500 USD 64 06/17/15 — Bank of New York JPY 20,000 USD 168 06/17/15 1 Citigroup AUD 100 USD 76 06/17/15 — Citigroup EUR 150 USD 161 06/17/15 (1 ) Citigroup JPY 20,000 USD 165 06/17/15 (2 ) Commonwealth Bank of Australia USD 369 HKD 2,864 06/17/15 — Commonwealth Bank of Australia USD 180 SGD 251 06/17/15 3 JPMorgan Chase JPY 6,331 USD 53 04/01/15 — JPMorgan Chase SGD 37 USD 27 04/01/15 — JPMorgan Chase SGD 51 USD 38 04/01/15 — JPMorgan Chase SGD 65 USD 47 04/01/15 — JPMorgan Chase SGD 89 USD 65 04/01/15 — JPMorgan Chase SGD 237 USD 173 04/01/15 1 See accompanying notes which are an integral part of this quarterly report. 46 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Standard Chartered USD 369 HKD 2,864 06/17/15 — State Street USD 55 AUD 72 04/02/15 — State Street USD 72 AUD 94 04/02/15 — State Street USD 130 AUD 171 04/07/15 — State Street USD 150 AUD 197 04/07/15 — State Street USD 152 AUD 200 06/17/15 (1 ) State Street USD 227 AUD 300 06/17/15 1 State Street USD 622 AUD 825 06/17/15 4 State Street USD 78 CAD 100 06/17/15 — State Street USD 79 CAD 100 06/17/15 — State Street USD 283 CAD 362 06/17/15 2 State Street USD 29 EUR 27 04/02/15 — State Street USD 319 EUR 300 06/17/15 4 State Street USD 1,082 EUR 1,000 06/17/15 (6 ) State Street USD 1,584 EUR 1,500 06/17/15 30 State Street USD 2,617 EUR 2,472 06/17/15 45 State Street USD 1 GBP 1 04/01/15 — State Street USD 3 GBP 2 04/02/15 — State Street USD 9 GBP 6 04/02/15 — State Street USD 14 GBP 9 04/02/15 — State Street USD 16 GBP 11 04/02/15 — State Street USD 17 GBP 11 04/02/15 — State Street USD 21 GBP 14 04/02/15 — State Street USD 33 GBP 23 04/02/15 — State Street USD 236 GBP 159 04/02/15 — State Street USD 129 HKD 1,000 06/17/15 — State Street USD 129 HKD 1,000 06/17/15 — State Street USD 193 HKD 1,500 06/17/15 — State Street USD 113 JPY 13,587 04/03/15 — State Street USD 83 JPY 10,000 06/17/15 1 State Street USD 250 JPY 30,000 06/17/15 1 State Street USD 412 JPY 50,000 06/17/15 5 State Street USD 930 JPY 112,695 06/17/15 10 State Street USD 86 SGD 120 06/17/15 1 State Street AUD 147 USD 112 04/02/15 1 State Street AUD 346 USD 263 04/07/15 — State Street EUR 500 USD 545 06/17/15 6 State Street HKD 157 USD 20 04/01/15 — State Street JPY 10,000 USD 84 06/17/15 1 State Street SGD 89 USD 65 04/02/15 — State Street SGD 98 USD 71 04/02/15 — State Street SGD 116 USD 85 04/02/15 — State Street SGD 130 USD 95 04/06/15 — UBS USD 176 AUD 231 06/17/15 — UBS USD 140 CAD 178 06/17/15 1 UBS USD 26 EUR 23 04/01/15 (1 ) UBS USD 2,700 EUR 2,529 06/17/15 21 UBS USD 188 HKD 1,457 06/17/15 — UBS USD 18 JPY 2,191 04/01/15 — UBS USD 688 JPY 83,013 06/17/15 5 UBS USD 4 SGD 6 04/01/15 — UBS USD 68 SGD 95 06/17/15 1 UBS USD 180 SGD 251 06/17/15 2 UBS AUD 6 USD 4 04/01/15 — UBS CAD — USD — 04/01/15 — UBS HKD 12 USD 2 04/01/15 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 162 See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 47 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued  March 31, 2015 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Australia $  $ $  $ Austria   Belgium   Brazil   Canada   China   Finland   France  Germany   Hong Kong   Ireland   Italy   Japan  Netherlands   Norway   Singapore   Spain   Sweden   Switzerland   United Kingdom   United States  Short-Term Investments   Other Securities   Total Investments  Other Financial Instruments Futures Contracts   Foreign Currency Exchange Contracts 52  Total Other Financial Instruments * $ $ $  $ * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2015, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 48 Global Real Estate Securities Fund Russell Investment Funds Notes to Schedules of Investments — March 31, 2015 (Unaudited) Footnotes: (Æ) Nonincome-producing security. (ö) Real Estate Investment Trust (REIT). (§) All or a portion of the shares of this security are held as collateral in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. (~ ) Rate noted is yield-to-maturity from date of acquisition. (ç) At amortized cost, which approximates market. (Ê) Adjustable or floating rate security. Rate shown reflects rate in effect at period end. (Ï) Forward commitment. ( ƒ ) Perpetual floating rate security. Rate shown reflects rate in effect at period end. (µ) Bond is insured by a guarantor. (Ø) In default. (ß) Illiquid security. (x) The security is purchased with the cash collateral from the securities loaned. (Ñ) All or a portion of the shares of this security are on loan. (Þ) Restricted security. Security may have contractual restrictions on resale, may have been offered in a private placement transaction, and may not be registered under the Securities Act of 1933. (Å) Illiquid and restricted security. (å) Currency balances were held in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Note 2. (∞) Unrounded units Abbreviations: 144A - Represents private placement security for qualified buyers according to rule 144A of the Securities Act of 1933. ADR - American Depositary Receipt ADS - American Depositary Share BBSW - Bank Bill Swap Reference Rate CIBOR - Copenhagen Interbank Offered Rate CME - Chicago Mercantile Exchange CMO - Collateralized Mortgage Obligation CVO - Contingent Value Obligation EMU - European Economic and Monetary Union EURIBOR - Euro Interbank Offered Bank FDIC - Federal Deposit Insurance Company GDR - Global Depositary Receipt GDS - Global Depositary Share LIBOR - London Interbank Offered Rate NIBOR - Norwegian Interbank Offered Rate PIK - Payment in Kind REMIC - Real Estate Mortgage Investment Conduit SIBOR – Singapore Interbank Offered Rate STRIP - Separate Trading of Registered Interest and Principal of Securities TBA - To Be Announced Security UK - United Kingdom Notes to Schedules of Investments 49 Russell Investment Funds Notes to Schedules of Investments, continued  March 31, 2015 (Unaudited) Foreign Currency Abbreviations: ARS - Argentine peso HUF - Hungarian forint PKR - Pakistani rupee AUD - Australian dollar IDR - Indonesian rupiah PLN - Polish zloty BRL - Brazilian real ILS - Israeli shekel RUB - Russian ruble CAD - Canadian dollar INR - Indian rupee SEK - Swedish krona CHF - Swiss franc ISK - Icelandic krona SGD - Singapore dollar CLP - Chilean peso ITL - Italian lira SKK - Slovakian koruna CNY - Chinese yuan renminbi JPY - Japanese yen THB - Thai baht COP - Colombian peso KES - Kenyan schilling TRY - Turkish lira CRC - Costa Rican colon KRW - South Korean won TWD - Taiwanese dollar CZK - Czech koruna MXN - Mexican peso USD - United States dollar DKK - Danish krone MYR  Malaysian ringgit VEB - Venezuelan bolivar EGP - Egyptian pound NOK - Norwegian krone VND - Vietnam dong EUR - Euro NZD - New Zealand dollar ZAR - South African rand GBP - British pound sterling PEN - Peruvian nuevo sol HKD  Hong Kong dollar PHP  Philippine peso 50 Notes to Schedules of Investments Russell Investment Funds Notes to Quarterly Report  March 31, 2015 (Unaudited) 1. Organization Russell Investment Funds (the Investment Company or RIF) is a series investment company with 9 different investment portfolios referred to as funds. This Quarterly Report reports on five of these funds (each a Fund and collectively the Funds). The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value ("NAV") to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended (Investment Company Act), as an open-end management investment company. It is organized and operated as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (Master Trust Agreement). The Investment Companys Master Trust Agreement permits the Board of Trustees (the Board) to issue an unlimited number of shares of beneficial interest. 2. Significant Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of this Quarterly Report. These policies are in conformity with U.S. generally accepted accounting principles (U.S. GAAP) for investment companies. The presentation of these schedules of investments in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the Quarterly Report. Actual results could differ from those estimates. Security Valuation The Funds value portfolio securities according to Board-approved securities valuation procedures which include market and fair value procedures. The Board has delegated the responsibility for administration of the securities valuation procedures to Russell Fund Services Company (RFSC). U.S. GAAP defines fair value as the price that a Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a fair value hierarchy that prioritizes inputs to valuation methods and requires a separate disclosure of the fair value hierarchy for each major category of assets and liabilities, that segregates fair value measurements into levels (Level 1, 2, and 3). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Levels 1, 2 and 3 of the fair value hierarchy are defined as follows:  Level 1  Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities.  Level 2  Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs such as interest rates, yield curves, implied volatilities, credit spreads or other market corroborated inputs.  Level 3  Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by RFSC, acting at the discretion of the Board, that are used in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The valuation techniques and significant inputs used in determining the fair market values of financial instruments categorized as Level 1 and Level 2 of the fair value hierarchy are as follows: Equity securities, including common and preferred stock, that are traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Certain foreign equity securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, exchange traded funds, and the movement of certain indexes of securities, based on the statistical analysis of historical Notes to Quarterly Report 51 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2015 (Unaudited) relationships. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are categorized as Level 2 of the fair value hierarchy. Fixed income securities including corporate, convertible, U.S. government agency, municipal bonds and notes, U.S. treasury obligations, sovereign issues, bank loans, bank notes and non-U.S. bonds are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing service providers internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risks/spreads and default rates. Such fixed income securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Fixed income securities purchased on a delayed-delivery basis and marked-to-market daily until settlement at the forward settlement date are categorized as Level 2 of the fair value hierarchy. Mortgage and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal. These securities are also normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing models for these securities usually consider tranche-level attributes, including estimated cash flows of each tranche, market-based yield spreads for each tranche, and current market data, as well as incorporate deal collateral performance, as available. Mortgage and asset-backed securities that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Investments in privately held investment funds will be valued based upon the NAV of such investments and are categorized as Level 2 of the fair value hierarchy if the privately-held investment funds redemption terms require 90 days notice or less. If the redemption terms require greater than 90 days notice for redemptions, then the investment will be categorized as Level 3. The Funds have adopted the authoritative guidance under U.S. GAAP for estimating the fair value of investments in funds that have calculated NAV per share in accordance with the specialized accounting guidance for investment companies. Accordingly, the Funds estimate the fair value of an investment in a fund using the NAV per share without further adjustment as a practical expedient, if the NAV per share of the investment is determined in accordance with the specialized accounting guidance for investment companies as of the reporting entitys measurement date. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost, which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Derivative instruments are instruments such as foreign currency contracts, futures contracts, options contracts, or swap agreements that derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. Derivatives may be classified into two groups depending upon the way that they are traded: privately traded over-the-counter (OTC) derivatives that do not go through an exchange or intermediary and exchange-traded derivatives that are traded through specialized derivatives exchanges or other regulated exchanges. OTC derivatives are normally valued on the basis of broker dealer quotations or pricing service providers. Depending on the product and the terms of the transaction, the value of the derivative instrument can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, yield curves, dividends and exchange rates. OTC derivatives that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Exchange-traded derivatives are valued based on the last reported sales price on the day of valuation and are categorized as Level 1 of the fair value hierarchy. Centrally cleared swaps listed or traded on a multilateral or trade facility platform, such as a registered exchange, are valued at the daily settlement price determined by the respective exchange. For centrally cleared credit default swaps the clearing facility requires its members to provide actionable levels across complete term structures. These levels along with external third party prices are used to produce daily settlement prices. These securities are categorized as Level 2 of the fair value hierarchy. Centrally cleared interest rate swaps are valued using a pricing model that references the underlying rates including the overnight index swap rate and London Interbank Offered Rate (LIBOR) forward rate to produce the daily settlement price. These securities are categorized as Level 2 of the fair value hierarchy. Events or circumstances affecting the values of Fund securities that occur between the closing of the principal markets on which they trade and the time the NAV of Fund shares is determined may be reflected in the calculation of NAV for each applicable Fund when the Fund deems that the particular event or circumstance would materially affect such Funds NAV. Funds that invest primarily in frequently traded exchange-listed securities will use fair value pricing in limited circumstances since reliable market quotations will often be readily available. Funds that invest in foreign securities are likely to use fair value pricing more often since significant events may occur between the close of foreign markets and the time of pricing which would trigger fair value pricing of the foreign securities. Although there are observable inputs assigned on a security level, prices are derived from factors using 52 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2015 (Unaudited) proprietary models or matrix pricing. For this reason, significant events will cause movement between Levels 1 and 2, as was the case with the Non-U.S. Fund and the Global Real Estate Securities Fund. Examples of significant events that could trigger fair value pricing of one or more securities are: any market movement of the U.S. securities market (defined in the fair value procedures as the movement of a single major U.S. Index); a company development such as a material business development; a natural disaster or emergency situation; or an armed conflict. The NAV of a Funds portfolio that includes foreign securities may change on days when shareholders will not be able to purchase or redeem Fund shares, since foreign securities can trade on non-business days. The Multi-Style Equity and Aggressive Equity Funds had no transfers between Levels 1, 2 and 3 for the period ended March 31, 2015. The Non-U.S. and Global Real Estate Securities Funds had no transfers between Level 1, 2, and 3 other than as a result of application of fair value pricing for the period ended March 31, 2015. At the beginning of the period, the Core Bond Fund had transfers out of Level 2 into Level 3 representing financial instruments for which approved vendor sources were not available. As of March 31, 2015, the amount transferred from Level 2 to level 3 was $569,854. Level 3 Fair Value Investments The valuation techniques and significant inputs used in determining the fair values of financial instruments classified as Level 3 of the fair value hierarchy are as follows: Securities and other assets for which market quotes are not readily available, or are not reliable, are valued at fair value as determined in good faith by RFSC and are categorized as Level 3 of the fair value hierarchy. Market quotes are considered not readily available in circumstances where there is an absence of current or reliable market-based data (e.g., trade information or broker quotes). When RFSC applies fair valuation methods that use significant unobservable inputs to determine a Funds NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but instead may be priced by another method that RFSC believes accurately reflects fair value and will be categorized as Level 3 of the fair value hierarchy. Fair value pricing may require subjective determinations about the value of a security. While the securities valuation procedures are intended to result in a calculation of a Funds NAV that fairly reflects security values as of the time of pricing, the process cannot guarantee that fair values determined by RFSC would accurately reflect the price that a Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instance, in a forced or distressed sale). The prices used by a Fund may differ from the value that would be realized if the securities were sold. RFSC employs third party pricing vendors to provide fair value measurements. RFSC oversees third-party pricing service providers in order to support the valuation process throughout the year. The significant unobservable input used in fair value measurement of certain of the Funds preferred equity securities is the redemption value calculated on a fully-diluted basis if converted to common stock. Significant increases (decreases) in the redemption value would have a direct and proportional impact to fair value. The significant unobservable input used in the fair value measurement of certain of the Funds debt securities is the yield to worst ratio. Significant increases (decreases) in the yield to worst ratio would result in a lower (higher) fair value measurement. These significant unobservable inputs are further disclosed in the Schedule of Investments for each respective fund as applicable. If third party evaluated vendor pricing is neither available nor deemed to be indicative of fair value, RFSC may elect to obtain indicative market quotations (broker quotes) directly from the broker or passed through from a third party vendor. In the event that the source of fair value is from a single source broker quote, these securities are classified as Level 3 per the fair value hierarchy. Broker quotes are typically received from established market participants. Although independently received on a daily basis, RFSC does not have the transparency to view the underlying inputs which support the broker quotes. Significant changes in the broker quote would have direct and proportional changes in the fair value of the security. There is a third-party pricing exception to the quantitative disclosure requirement when prices are not determined by the reporting entity. RFSC is exercising this exception and has made a reasonable attempt to obtain quantitative information from the third party pricing vendors regarding the unobservable inputs used. For fair valuations using significant unobservable inputs, U.S. GAAP requires a reconciliation of the beginning to ending balances for reported fair values that present changes attributable to total realized and unrealized gains or losses, purchases and sales, and transfers in/out of the Level 3 category during the period. Additionally, U.S. GAAP requires quantitative information regarding the significant unobservable inputs used in the determination of fair value of assets categorized as Level 3 in the fair value hierarchy. In accordance with the requirements of U.S. GAAP, a fair value hierarchy, Level 3 reconciliation and additional disclosure about fair value measurements, if any, have been included in the Presentation of Portfolio Holdings for each respective Fund. Notes to Quarterly Report 53 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2015 (Unaudited) Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the NAV stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost incurred within a particular Fund. Investment Income Dividend income is recorded net of applicable withholding taxes on the ex-dividend date, except that certain dividends from foreign securities are recorded as soon thereafter as the Funds are informed subsequent to the ex-dividend date. Interest income is recorded daily on the accrual basis. The Core Bond Fund classifies gains and losses realized on prepayments received on mortgage-backed securities as an adjustment to interest income. All premiums and discounts, including original issue discounts, are amortized/ accreted using the effective interest method. Debt obligation securities may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Foreign Currency Translations The books and records of the Funds are maintained in U.S. dollars. Foreign currency amounts and transactions of the Funds are translated into U.S. dollars on the following basis: (a) Fair value of investment securities, other assets and liabilities at the closing rate of exchange on the valuation date. (b) Purchases and sales of investment securities and income at the closing rate of exchange prevailing on the respective trade dates of such transactions Net realized gains or losses from foreign currency-related transactions arise from: sales and maturities of short-term securities; sales of foreign currencies; currency gains or losses realized between the trade and settlement dates on securities transactions; the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized gains or losses from foreign currency-related transactions arise from changes in the value of assets and liabilities, other than investments in securities, as a result of changes in the exchange rates. The Funds do not isolate that portion of the results of operations of the Funds that arises as a result of changes in exchange rates from that portion that arises from changes in market prices of investments during the year. Such fluctuations are included with the net realized and unrealized gain or loss from investments. However, for federal income tax purposes, the Funds do isolate the effects of changes in foreign exchange rates from the fluctuations arising from changes in market prices for realized gain (or loss) on debt obligations. Derivatives To the extent permitted by the investment objectives, restrictions and policies set forth in the Funds Prospectuses and Statement of Additional Information, the Funds may participate in various derivative-based transactions. Derivative securities are instruments or agreements whose value is derived from an underlying security or index. They include options, futures, swaps and forwards. These instruments offer unique characteristics and risks that facilitate the Funds investment strategies. The Funds typically use derivatives in three ways: exposing cash to markets, hedging and return enhancement. In addition, the Non-U.S. and Global Real Estate Securities Funds may enter into foreign exchange contracts for trade settlement purposes. The Funds may pursue their strategy of being fully invested by exposing cash to the performance of appropriate markets by purchasing securities and/or derivatives. This is intended to cause the Funds to perform as though cash were actually invested in those markets. Hedging may be used by certain Funds to limit or control risks, such as adverse movements in exchange rates and interest rates. Return enhancement can be accomplished through the use of derivatives in a Fund, including using derivatives as a substitute for holding physical securities, and using them to express various macro views (e.g., interest rate movements, currency movements, and macro credit strategies). By purchasing certain instruments, the Funds may more effectively achieve the desired portfolio characteristics that assist them in meeting their investment objectives. Depending on how the derivatives are structured and utilized, the risks associated with them may vary widely. These risks include, but are not limited to, market risk, liquidity risk, leveraging risk, counterparty risk, basis risk, reinvestment risk, political risk, prepayment risk, extension risk and credit risk. Futures, certain options and cleared swaps are traded or cleared on an exchange or central exchange clearing house. Exchange-traded or cleared transactions generally present less counterparty risk to a Fund. The exchanges clearinghouse stands between the Fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the clearinghouse and the 54 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2015 (Unaudited) clearing member. Cleared swap contracts are subject to clearing house rules, including initial and variation margin requirement, daily settlement of obligations and the clearinghouse guarantee of payments to the broker. There is, however, still counterparty risk due to the insolvency of the broker with respect to any margin held in the brokers customer accounts. While clearing members are required to segregate customer assets from their own assets, in the event of insolvency, there may be a shortfall in the amount of margin held by the broker for its clients. Collateral and margin requirements for exchange-traded or exchange-cleared derivatives are established through regulation, as well as set by the broker or applicable clearinghouse. Margin for exchange-traded and exchange cleared transactions are detailed in the Statements of Assets and Liabilities as cash held at the broker for futures contracts and cash held at the broker for swap contracts, respectively. Securities pledged by a Fund for exchange-traded and cleared transactions are noted as collateral or margin requirements in the Schedule of Investments. Foreign Currency Exchange Contracts In connection with investment transactions consistent with the Funds investment objectives and strategies, certain Funds may enter into foreign currency exchange spot contracts and forward foreign currency exchange contracts (FX contracts). From time to time, certain Funds may enter into FX contracts to hedge certain foreign currency-denominated assets. FX contracts are recorded at fair value. Certain risks may arise upon entering into these FX contracts from the potential inability of counterparties to meet the terms of their FX contracts and are generally limited to the amount of unrealized gain on the FX contracts. For the period ended March 31, 2015, the following Funds entered into foreign currency exchange contracts primarily for the strategies listed below: Funds Strategies Non-U.S. Fund Exposing cash to markets and trade settlement Core Bond Fund Return enhancement and hedging Global Real Estate Securities Fund Exposing cash to markets and trade settlement As of March 31, 2015, the Funds had no cash collateral balances in connection with forward contracts purchased (sold). The Funds period end foreign currency contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2015. Options The Funds may purchase and sell (write) call and put options on securities and securities indices, provided such options are traded on a national securities exchange or in an over-the-counter market. The Funds may also purchase and sell (write) call and put options on foreign currencies. When a Fund writes a covered call or a put option, an amount equal to the premium received by the Fund is included in the Funds Statement of Assets and Liabilities as an asset and as an equivalent liability. The amount of the liability is subsequently marked-to-market to reflect the current fair value of the option written. The Fund receives a premium on the sale of a call option but gives up the opportunity to profit from any increase in the value of the underlying instrument above the exercise price of the option, and when the Fund writes a put option it is exposed to a decline in the price of the underlying instrument. Whether an option which the Fund has written expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss, if the cost of a closing purchase transaction exceeds the premium received when the option was sold) without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is extinguished. If a call option which the Fund has written is exercised, the Fund realizes a capital gain or loss from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. When a put option which a Fund has written is exercised, the amount of the premium originally received will reduce the cost of the security which a Fund purchases upon exercise of the option. The Funds use of written options involves, to varying degrees, elements of market risk in excess of the amount recognized in the Statements of Assets and Liabilities. The face or contract amounts of these instruments reflect the extent of the Funds exposure to market risk. The risks may be caused by an imperfect correlation between movements in the price of the instrument and the price of the underlying securities and interest rates. A Fund may enter into a swaption (swap option). In a swaption, the buyer gains the right but not the obligation to enter into a specified swap agreement with the issuer on a specified future date. The writer of the contract receives the premium and bears the risk of unfavorable changes in the preset rate on the underlying interest rate swap. For the period ended March 31, 2015, the Core Bond Fund purchased/sold options primarily for return enhancement and hedging. Notes to Quarterly Report 55 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2015 (Unaudited) The Core Bond Fund's period end options contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2015. Futures Contracts The Funds may invest in futures contracts (i.e., interest rate, foreign currency and index futures contracts). The face or contract amounts of these instruments reflect the extent of the Funds exposure to off balance sheet risk. The primary risks associated with the use of futures contracts are an imperfect correlation between the change in fair value of the securities held by the Funds and the prices of futures contracts and the possibility of an illiquid market. Upon entering into a futures contract, the Funds are required to deposit with a broker an amount, termed the initial margin, which typically represents 5% to 10% of the purchase price indicated in the futures contract. Payments to and from the broker, known as variation margin, are typically required to be made on a daily basis as the price of the futures contract fluctuates. Changes in initial settlement value are accounted for as unrealized appreciation (depreciation) until the contracts are terminated, at which time realized gains and losses are recognized. For the period ended March 31, 2015, the following Funds entered into futures contracts primarily for the strategies listed below: Funds Strategies Multi-Style Equity Fund Exposing cash to markets Aggressive Equity Fund Exposing cash to markets Non-U.S. Fund Hedging and exposing cash to markets Core Bond Fund Return enhancement, hedging and exposing cash to markets Global Real Estate Securities Fund Exposing cash to markets As of March 31, 2015, the Funds had cash collateral balances in connection with futures contracts purchased (sold) as follows: Cash Collateral for Futures Multi-Style Equity Fund $ Aggressive Equity Fund Non-U.S. Fund Core Bond Fund Global Real Estate Securities Fund The Funds period end futures contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2015. Swap Agreements The Funds may enter into swap agreements, on either an asset-based or liability-based basis, depending on whether they are hedging their assets or their liabilities, and will usually enter into swaps on a net basis, i.e., the two payment streams are netted out, with the Funds receiving or paying, as the case may be, only the net amount of the two payments. When a Fund engages in a swap, it exchanges its obligations to pay or rights to receive payments for the obligations or rights to receive payments of another party (i.e., an exchange of floating rate payments for fixed rate payments). Certain Funds may enter into several different types of swap agreements including credit default, interest rate, index (total return), and currency swaps. Credit default swaps are a counterparty agreement which allows the transfer of third party credit risk (the possibility that an issuer will default on its obligation by failing to pay principal or interest in a timely manner) from one party to another. The lender faces the credit risk from a third party and the counterparty in the swap agrees to insure this risk in exchange for regular periodic payments. Interest rate swaps are a counterparty agreement, can be customized to meet each partys needs, and involve the exchange of a fixed or variable payment per period for a payment that is not fixed. Index swap agreements are a counterparty agreement intended to expose cash to markets or to effect investment transactions consistent with those Funds investment objectives and strategies. Currency swaps are an agreement where two parties exchange specified amounts of different currencies which are followed by each paying the other a series of interest payments that are based on the principal cash flow. At maturity the principal amounts are returned. The Funds expect to enter into these transactions primarily to preserve a return or spread on a particular investment or to protect against any increase in the price of securities they anticipate purchasing at a later date, or for return enhancement. The net amount of the excess, if any, of the Funds obligations over their entitlements with respect to each swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be segregated. To the extent that the Funds enter into swaps on other than a net basis, the amount earmarked on the Funds records will be the full amount of 56 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2015 (Unaudited) the Funds obligations, if any, with respect to such swaps, accrued on a daily basis. If there is a default by the other party to such a transaction, the Funds will have contractual remedies pursuant to the agreement related to the transaction. A Fund may not receive the expected amount under a swap agreement if the other party to the agreement defaults or becomes bankrupt. The market for swap agreements is largely unregulated. The Funds may enter into swap agreements with counterparties that meet the credit quality limitations of RIMCo. The Funds will not enter into any swap unless the counterparty has a minimum senior unsecured credit rating or long term counterparty credit rating, including reassignments, of BBB- or better as defined by Standard & Poors or an equivalent rating from any nationally recognized statistical rating organization (using highest of split ratings) at the time of entering into such transaction. As of March 31, 2015, the Core Bond Fund had cash collateral balances in connection with swap contracts purchased (sold) as follows: Cash Collateral for Swaps Due to Broker Core Bond Fund $ $ Credit Default Swaps The Core Bond Fund may enter into credit default swaps. A credit default swap can refer to corporate issues, sovereign issues, asset-backed securities or an index of assets, each known as the reference entity or underlying asset. The Fund may act as either the buyer or the seller of a credit default swap involving one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a default or other credit event. Depending upon the terms of the contract, the credit default swap may be closed via physical settlement. However, due to the possible or potential instability in the market, there is a risk that the Fund may be unable to deliver the underlying debt security to the other party to the agreement. Additionally, the Fund may not receive the expected amount under the swap agreement if the other party to the agreement defaults or becomes bankrupt. In an unhedged credit default swap, the Fund enters into a credit default swap without owning the underlying asset or debt issued by the reference entity. Credit default swaps allow the Fund to acquire or reduce credit exposure to a particular issuer, asset or basket of assets. As the seller of protection in a credit default swap, a Fund would be required to pay the par or other agreed-upon value (or otherwise perform according to the swap contract) of a reference debt obligation to the counterparty in the event of a default (or other specified credit event); the counterparty would be required to surrender the reference debt obligation. In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no credit event has occurred. If no credit event occurs, the Fund would keep the stream of payments and would have no payment obligations. As a seller of protection, the Fund would effectively add leverage to its portfolio because in addition to its total net assets, that Fund would be subject to investment exposure on the notional amount of the swap. The Fund may also purchase protection via credit default swap contracts in order to offset the risk of default of debt securities held in its portfolio or to take a short position in a debt security, in which case the Fund would function as the counterparty referenced in the preceding paragraph. If a credit event occurs and cash settlement is not elected, a variety of other obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the buyer of protections right to choose the deliverable obligation with the lowest value following a credit event). The Fund may use credit default swaps to provide a measure of protection against defaults of the issuers (i.e., to reduce risk where the Fund owns or has exposure to the referenced obligation) or to take an active long or short position with respect to the likelihood (as measured by the credit default swaps spread) of a particular issuers default. Deliverable obligations for credit default swaps on asset-backed securities in most instances are limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns, and other writedown or loss events on the underlying mortgage loans will reduce the outstanding principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement generally will be adjusted by corresponding amounts. The Core Bond Fund may use credit default swaps on asset-backed securities to provide a measure of protection against defaults (or other defined credit events) of the referenced obligation or to take an active long or short position with respect to the likelihood of a particular referenced obligations default (or other defined credit events). Credit default swap agreements on credit indices involve one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a basket of credit instruments or exposures designed to be Notes to Quarterly Report 57 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2015 (Unaudited) representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the credit default swap market based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset-backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using credit default swaps with standardized terms including a fixed spread and standard maturity dates. An index credit default swap references all the names in the index, and if there is a default, the credit event is settled based on that names weight in the index. The composition of the indices changes periodically, usually every six months, and for most indices, each name has an equal weight in the index. Traders may use credit default swaps on indices to speculate on changes in credit quality. Implied credit spreads, represented in absolute terms, utilized in determining the fair value of credit default swap agreements on corporate issues as of period end are disclosed in the Schedules of Investments and generally serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default (or other defined credit event) for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of entering into a credit default swap and may include upfront payments required to be made to enter into the agreement. For credit default swap agreements on asset-backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing fair values, in absolute terms when compared to the notional amount of the swap, generally represent a deterioration of the referenced entitys credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future payments (undiscounted) that the Fund as a seller of protection could be required to make under a credit default swap agreement equals the notional amount of the agreement. Notional amounts of all credit default swap agreements outstanding as of March 31, 2015, for which a Fund is the seller of protection are disclosed in the Schedules of Investments. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the Fund for the same referenced entity or entities. Credit default swaps could result in losses if the Fund does not correctly evaluate the creditworthiness of the company or companies on which the credit default swap is based. Credit default swap agreements may involve greater risks than if the Fund had invested in the reference obligation directly since, in addition to risks relating to the reference obligation, credit default swaps are subject to illiquidity and counterparty risk. The Fund will generally incur a greater degree of risk when it sells a credit default swap than when it purchases a credit default swap. As a buyer of a credit default swap, the Fund may lose its investment and recover nothing should a credit event fail to occur and the swap is held to its termination date. As seller of a credit default swap, if a credit event were to occur, the value of any deliverable obligation received by the Fund, coupled with the upfront or periodic payments previously received, may be less than what it pays to the buyer, resulting in a loss of value to the Fund. If the creditworthiness of the Funds swap counterparty declines, the risk that the counterparty may not perform could increase, potentially resulting in a loss to the Fund. To limit the counterparty risk involved in swap agreements, the Fund will only enter into swap agreements with counterparties that meet certain standards of creditworthiness. Although there can be no assurance that the Fund will be able to do so, the Fund may be able to reduce or eliminate its exposure under a swap agreement either by assignment or other disposition, or by entering into an offsetting swap agreement with the same party or another creditworthy party. The Fund may have limited ability to eliminate their exposure under a credit default swap if the credit of the reference entity or underlying asset has declined. For the period ended March 31, 2015, the Core Bond Fund entered into credit default swaps primarily for return enhancement, hedging and exposing cash to markets. The Core Bond Fund's period end credit default swap contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2015. Interest Rate Swaps The use of interest rate swaps is a highly specialized activity which involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. If RIMCo or a money manager using this technique is incorrect in its forecast of fair values, interest rates and other applicable factors, the investment performance of a Fund might diminish compared to what it would have been if this investment technique were not used. Interest rate swaps do not involve the delivery of securities or other underlying assets or principal. Accordingly, the risk of loss with respect to interest rate swaps is limited to the net amount of interest payments that the Funds are contractually obligated to make. If the other party to an interest rate swap defaults, the Funds risk of loss consists of the net amount of interest payments that the Funds are contractually entitled to receive. Since interest rate swaps are individually negotiated, the Funds expect to achieve an 58 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2015 (Unaudited) acceptable degree of correlation between their rights to receive interest on their portfolio securities and their rights and obligations to receive and pay interest pursuant to interest rate swaps. Certain standardized swaps, including interest rate swaps, are subject to mandatory clearing, and more are expected to be in the future. The counterparty risk for cleared derivatives is generally lower than for uncleared derivatives. However, clearing may subject the Fund to increased costs or margin requirements. For the period ended March 31, 2015, the Core Bond Fund entered into interest rate swaps primarily for return enhancement, hedging and exposing cash to markets. The Core Bond Fund's period end interest rate swap contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2015. Index Swaps Certain Funds may enter into index swap agreements to expose cash to markets or to effect investment transactions consistent with these Funds investment objectives and strategies. Index swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard index swap transaction, the two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular investments or instruments. The returns to be exchanged between the parties are calculated with respect to a notional amount (i.e., a specified dollar amount that is hypothetically invested in a basket of securities representing a particular index). For the period ended March 31, 2015, the Core Bond Fund entered into index swaps primarily for the strategy of exposing cash to markets. The Core Bond Fund's period end index swap contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2015. Currency Swaps Certain Funds may enter into currency swap agreements to enhance returns or for hedging purposes. Currency swap agreements are agreements where two parties exchange specified amounts of different currencies which are followed by paying the other a series of interest payments that are based on the principal cash flow. At maturity, the principal amounts are exchanged. For the period ended March 31, 2015, none of the Funds entered into currency swaps. Master Agreements The Funds are parties to International Swaps and Derivatives Association, Inc. Master Agreements (ISDA Master Agreements) with counterparties that govern transactions in over-the-counter derivative and foreign exchange contracts entered into by the Funds and those counterparties. The ISDA Master Agreements contain provisions for general obligations, representations, agreements, collateral and events of default or termination. Events of termination include conditions that may entitle counterparties to elect to terminate early and cause settlement of all outstanding transactions under the applicable ISDA Master Agreement. Any election to terminate early could be material to the financial statements. Since different types of forward and OTC financial derivative transactions have different mechanics and are sometimes traded out of different legal entities of a particular counterparty organization, each type of transaction may be covered by a different ISDA Master Agreement, resulting in the need for multiple agreements with a single counterparty. As the ISDA Master Agreements are specific to unique operations of different asset types, they allow a Fund to net its total exposure to a counterparty in the event of a default with respect to all the transactions governed under a single agreement with a counterparty. Master Repurchase Agreements (Master Repo Agreements) govern transactions between a Fund and select counterparties. The Master Repo Agreements maintain provisions for, among other things, initiation, income payments, events of default, and maintenance of collateral for Repurchase and Reverse Repurchase Agreements. Master Securities Forward Transaction Agreements (Master Forward Agreements) govern the considerations and factors surrounding the settlement of certain forward settling transactions, such as delayed delivery by and between a Fund and select counterparties. The Master Forward Agreements maintain provisions for, among other things, initiation and confirmation, payment and transfer, events of default, termination, and maintenance of collateral. Disclosure about Offsetting Assets and Liabilities Balance sheet disclosure is based on various netting agreements between brokers and counterparties, such as ISDA, Master Repo and Master Forward Agreements. Certain funds employ multiple counterparties. The quantitative disclosure begins with disaggregation of counterparties by legal entity and the roll up of the data to reflect a single counterparty in the table within the Notes to Quarterly Report 59 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2015 (Unaudited) Funds financial statements. Net exposure represents the net receivable (payable) that would be due from/to the counterparty in the event of default. Exposure from OTC derivatives can only be netted across transactions governed under the same Master Agreement with the same legal entity. Loan Agreements The Core Bond Fund may invest in direct debt instruments, which are interests in amounts owed by corporate, governmental, or other borrowers to lenders or lending syndicates. The Fund's investments in loans may be in the form of participations in loans or assignments of all or a portion of loans from third parties. A loan is often administered by a bank or other financial institution (the agent) that acts as agent for all holders. The agent administers the terms of the loan, as specified in the loan agreement. When investing in a loan participation, the Fund has the right to receive payments of principal, interest and any fees to which it is entitled only from the agent selling the loan agreement and only upon receipt by the agent of payments from the borrower. The Fund generally has no right to enforce compliance with the terms of the loan agreement with the borrower. As a result, the Fund may be subject to the credit risk of both the borrower and the agent that is selling the loan agreement. When the Fund purchases assignments from agents it acquires direct rights against the borrower on the loan. As of March 31, 2015, the Core Bond Fund had no unfunded loan commitments. Certificates of Participation Certain Funds may purchase certificates of participation, also known as participation notes or participation interest notes. Certificates of participation are issued by banks or broker-dealers and are designed to replicate the performance of foreign companies or foreign securities markets and can be used by the Fund as an alternative means to access the securities market of a frontier emerging market country. The performance results of certificates of participation will not replicate exactly the performance of the foreign companies or foreign securities markets that they seek to replicate due to transaction and other expenses. Investments in certificates of participation involve certain risks in addition to those associated with a direct investment in the underlying foreign companies or foreign securities markets whose return they seek to replicate. There can be no assurance that there will be a trading market or that the trading price of certificates of participation will equal the underlying value of the foreign company or foreign securities market that it seeks to replicate. The Funds rely on the creditworthiness of the counterparty issuing the certificates of participation and have no rights against the issuer of the underlying security. The Funds minimize this risk by entering into agreements only with counterparties that RIMCo deems creditworthy. Due to liquidity and transfer restrictions, the secondary markets on which the certificates of participation are traded may be less liquid than the markets for other securities, or may be completely illiquid. Emerging Markets Securities The Funds may invest in emerging markets securities. Investing in emerging markets securities can pose some risks different from, and greater than, risks of investing in U.S. or developed markets securities. These risks include: a risk of loss due to political instability; exposure to economic structures that are generally less diverse and mature, and to political systems which may have less stability, than those of more developed countries; smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; and possible difficulties in the repatriation of investment income and capital. In addition, foreign investors may be required to register the proceeds of sales and future economic or political crises could lead to price controls, forced mergers, expropriation or confiscatory taxation, seizure, nationalization, or creation of government monopolies. The currencies of emerging market countries may experience significant declines against the U.S. dollar, and devaluation may occur subsequent to investments in these currencies by the Funds. Emerging market securities may be subject to currency transfer restrictions and may experience delays and disruptions in settlement procedures. Inflation and rapid fluctuations in inflation rates have had, and may continue to have, negative effects on the economies and securities markets of certain emerging market countries. Emerging Markets Debt The Core Bond Fund may invest in emerging markets debt. The Fund's emerging markets debt securities may include obligations of governments and corporations. As with any fixed income securities, emerging markets debt securities are subject to the risk of being downgraded in credit rating and to the risk of default. In the event of a default on any investments in foreign debt obligations, it may be more difficult for the Fund to obtain or to enforce a judgment against the issuers of such securities. With respect to debt issued by emerging market governments, such issuers may be unwilling to pay interest and repay principal when due, either due to an inability to pay or submission to political pressure not to pay, and as a result may default, declare temporary suspensions of interest payments or require that the conditions for payment be renegotiated. 60 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2015 (Unaudited) Repurchase Agreements The Core Bond Fund may enter into repurchase agreements. A repurchase agreement is an agreement under which a Fund acquires a fixed income security from a commercial bank, broker or dealer and simultaneously agrees to resell such security to the seller at an agreed upon price and date (normally within a few days or weeks). The resale price reflects an agreed upon interest rate effective for the period the security is held by a Fund and is unrelated to the interest rate on the security. The securities acquired by a Fund constitute collateral for the repurchase obligation. In these transactions, the securities acquired by a Fund (including accrued interest earned thereon) must have a total value in excess of the value of the repurchase agreement and must be held by the custodian bank until repurchased. A Fund will not invest more than 15% of its net assets (taken at current fair value) in repurchase agreements maturing in more than seven days. Mortgage-Related and Other Asset-Backed Securities The Core Bond Fund may invest in mortgage or other asset-backed securities (ABS). These securities may include mortgage instruments issued by U.S. government agencies (agency mortgages) or those issued by private entities (non-agency mortgages). Specific types of instruments may include mortgage pass-through securities, collateralized mortgage obligations (CMO), commercial mortgage-backed securities, mortgage dollar rolls, CMO residuals, stripped mortgage-backed securities and other securities that directly or indirectly represent a participation in, or are secured by a payable from, mortgage loans on real property. The value of a Funds mortgage-backed securities (MBS) may be affected by, among other things, changes or perceived changes in interest rates, factors concerning the interests in and structure of the issuer or the originator of the mortgage, or the quality of the underlying assets. The mortgages underlying the securities may default or decline in quality or value. Through its investments in MBS, a Fund has exposure to subprime loans, Alt-A loans and non-conforming loans as well as to the mortgage and credit markets generally. Underlying collateral related to subprime, Alt-A and non-conforming mortgage loans has become increasingly susceptible to defaults and declines in quality or value, especially in a declining residential real estate market. In addition, regulatory or tax changes may adversely affect the mortgage securities markets as a whole. Mortgage-Backed Securities MBS often have stated maturities of up to thirty years when they are issued, depending upon the length of the mortgages underlying the securities. In practice, however, unscheduled or early payments of principal and interest on the underlying mortgages may make the securities effective maturity shorter than this, and the prevailing interest rates may be higher or lower than the current yield of a Funds portfolio at the time resulting in reinvestment risk. Rising or high interest rates may result in slower than expected principal payments which may tend to extend the duration of MBS, making them more volatile and more sensitive to changes in interest rates. This is known as extension risk. MBS may have less potential for capital appreciation than comparable fixed income securities due to the likelihood of increased prepayments of mortgages resulting from foreclosures or declining interest rates. These foreclosed or refinanced mortgages are paid off at face value (par) or less, causing a loss, particularly for any investor who may have purchased the security at a premium or a price above par. In such an environment, this risk limits the potential price appreciation of these securities. Agency Mortgage-Backed Securities Certain MBS may be issued or guaranteed by the U.S. government or a government sponsored entity, such as Fannie Mae (the Federal National Mortgage Association) or Freddie Mac (the Federal Home Loan Mortgage Corporation). Although these instruments may be guaranteed by the U.S. government or a government sponsored entity, many such MBS are not backed by the full faith and credit of the United States and are still exposed to the risk of non-payment. Privately Issued Mortgage-Backed Securities MBS held by a Fund may be issued by private issuers including commercial banks, savings associations, mortgage companies, investment banking firms, finance companies and special purpose finance entities (called special purpose vehicles or SPVs) and other entities that acquire and package mortgage loans for resale as MBS. These privately issued non-agency MBS may offer higher yields than those issued by government agencies, but also may be subject to greater price changes than governmental issues. Subprime loans refer to loans made to borrowers with weakened credit histories or with a lower capacity to make timely payments on their loans. Alt-A loans refer to loans extended to borrowers who have incomplete documentation of income, assets, or other variables that are important to the credit underwriting processes. Non-conforming mortgages are loans that do not meet the standards that allow purchase by government-sponsored enterprises. MBS with exposure to subprime loans, Alt-A loans or nonconforming loans have had in many cases higher default rates than those loans that meet government underwriting requirements. The risk of Notes to Quarterly Report 61 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2015 (Unaudited) non-payment is greater for MBS that are backed by mortgage pools that contain subprime, Alt-A and non-conforming loans, but a level of risk exists for all loans. Unlike agency MBS issued or guaranteed by the U.S. government or a government-sponsored entity (e.g., Fannie Mae (the Federal National Mortgage Association) and Freddie Mac (the Federal Home Loan Mortgage Corporation)), MBS issued by private issuers do not have a government or government-sponsored entity guarantee, but may have credit enhancements provided by external entities such as banks or financial institutions or achieved through the structuring of the transaction itself. Examples of such credit support arising out of the structure of the transaction include the issue of senior and subordinated securities (e.g., the issuance of securities by an SPV in multiple classes or tranches, with one or more classes being senior to other subordinated classes as to the payment of principal and interest, with the result that defaults on the underlying mortgage loans are borne first by the holders of the subordinated class); creation of reserve funds (in which case cash or investments, sometimes funded from a portion of the payments on the underlying mortgage loans, are held in reserve against future losses); and overcollateralization (in which case the scheduled payments on, or the principal amount of, the underlying mortgage loans exceeds that required to make payment on the securities and pay any servicing or other fees). However, there can be no guarantee that credit enhancements, if any, will be sufficient to prevent losses in the event of defaults on the underlying mortgage loans. In addition, MBS that are issued by private issuers are not subject to the underwriting requirements for the underlying mortgages that are applicable to those MBS that have a government or government-sponsored entity guarantee. As a result, the mortgage loans underlying private MBS may, and frequently do, have less favorable collateral, credit risk or other underwriting characteristics than government or government-sponsored MBS and have wider variances in a number of terms including interest rate, term, size, purpose and borrower characteristics. Privately issued pools more frequently include second mortgages, high loan-to-value mortgages and manufactured housing loans. The coupon rates and maturities of the underlying mortgage loans in a private-label MBS pool may vary to a greater extent than those included in a government guaranteed pool, and the pool may include subprime mortgage loans. Privately issued MBS are not traded on an exchange and there may be a limited market for the securities, especially when there is a perceived weakness in the mortgage and real estate market sectors. Without an active trading market, MBS held in a Fund's portfolio may be particularly difficult to value because of the complexities involved in assessing the value of the underlying mortgage loans. Asset-Backed Securities ABS may include MBS, loans, receivables or other assets. The value of the Funds ABS may be affected by, among other things, actual or perceived changes in interest rates, factors concerning the interests in and structure of the issuer or the originator of the receivables, the markets assessment of the quality of underlying assets or actual or perceived changes in the credit worthiness of the individual borrowers, the originator, the servicing agent or the financial institution providing the credit support. Payment of principal and interest may be largely dependent upon the cash flows generated by the assets backing the securities. Rising or high interest rates tend to extend the duration of ABS, making them more volatile and more sensitive to changes in interest rates. The underlying assets are sometimes subject to prepayments which can shorten the securitys weighted average life and may lower its return. Defaults on loans underlying ABS have become an increasing risk for ABS that are secured by home equity loans related to sub-prime, Alt-A or non-conforming mortgage loans, especially in a declining residential real estate market. ABS (other than MBS) present certain risks that are not presented by MBS. Primarily, these securities may not have the benefit of any security interest in the related assets. Credit card receivables are generally unsecured and the debtors are entitled to the protection of a number of state and federal consumer credit laws, many of which give such debtors the right to set off certain amounts owed on the credit cards, thereby reducing the balance due. There is the possibility that recoveries on repossessed collateral may not, in some cases, be available to support payments on these securities. ABS are often backed by a pool of assets representing the obligations of a number of different parties. To lessen the effect of failures by obligors on underlying assets to make payments, the securities may contain elements of credit support which fall into two categories: (i) liquidity protection, and (ii) protection against losses resulting from ultimate default by an obligor on the underlying assets. Liquidity protection refers to the provision of advances, generally by the entity administering the pool of assets, to ensure that the receipt of payments on the underlying pool occurs in a timely fashion. Protection against losses results from payment of the insurance obligations on at least a portion of the assets in the pool. This protection may be provided through guarantees, policies or letters of credit obtained by the issuer or sponsor from third parties, through various means of structuring the transaction or through a combination of such approaches. The Fund will not pay any additional or separate fees for credit support. The degree of credit support provided for each issue is generally based on historical information respecting the level of credit risk associated with the underlying assets. Delinquency or loss in excess of that anticipated or failure of the credit support could adversely affect the return on an investment in such a security. The availability of ABS may be affected by legislative or regulatory developments. It is possible that such developments may require the Funds to dispose of any then existing holdings of such securities. 62 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2015 (Unaudited) Forward Commitments The Core Bond Fund may contract to purchase securities for a fixed price at a future date beyond customary settlement time consistent with the Fund's investment strategies. The price of the underlying securities and the date when the securities will be delivered and paid for are fixed at the time the transaction is negotiated. The Fund may dispose of a forward commitment transaction prior to settlement if it is appropriate to do so and may realize short-term gains (or losses) upon such sale. When effecting such transactions, cash or liquid high-grade debt obligations of the Fund in a dollar amount sufficient to make payment for the portfolio securities to be purchased will be earmarked on the Fund's records at the trade date and until the transaction is settled. A forward commitment transaction involves a risk of loss if the value of the security to be purchased declines prior to the settlement date or the other party to the transaction fails to complete the transaction. A to be announced (TBA) security is a forward mortgage-backed securities trade in which the Core Bond Fund may invest. The securities are purchased and sold on a forward commitment basis with an approximate principal amount and maturity date. The actual principal amount and maturity date will be determined upon settlement when the specific mortgage pools are assigned. These securities are within the parameters of industry good delivery standards. Inflation-Indexed Bonds The Core Bond Fund may invest in inflation-indexed securities, which are typically bonds or notes designed to provide a return higher than the rate of inflation (based on a designated index) if held to maturity. A common type of inflation-indexed security is a U.S. Treasury Inflation-Protected Security (TIPS). The principal of a TIPS increases with inflation and decreases with deflation, as measured by the Consumer Price Index. When a TIPS matures, the adjusted principal or original principal is paid, whichever is greater. TIPS pay interest twice a year, at a fixed rate. The rate is applied to the adjusted principal; so, like the principal, interest payments rise with inflation and fall with deflation. Guarantees In the normal course of business, the Funds enter into contracts that contain a variety of representations which provide general indemnifications. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds expect the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Funds may also be exposed to counterparty risk or risk that an institution or other entity with which the Funds have unsettled or open transactions will default. The potential loss could exceed the value of the relevant assets recorded in the Funds' financial statements (the Assets). The Assets consist principally of cash due from counterparties and investments. The extent of the Funds' exposure to market, credit and counterparty risks with respect to the Assets approximates their carrying value as recorded in the Funds' Statements of Assets and Liabilities. Global economies and financial markets are becoming increasingly interconnected and political and economic conditions (including recent instability and volatility) and events (including natural disasters) in one country, region or financial market may adversely impact issuers in a different country, region or financial market. As a result, issuers of securities held by a Fund may experience significant declines in the value of their assets and even cease operations. Such conditions and/or events may not have the same impact on all types of securities and may expose a Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held. This could cause a Fund to underperform other types of investments. 3. Investment Transactions Securities Lending The Investment Company has a securities lending program whereby each Fund can loan securities with a value up to 33 1/3% of each Funds total assets. The Fund receives cash (U.S. currency), U.S. Government or U.S. Government Agency obligations as collateral against the loaned securities. As of March 31, 2015, to the extent that a loan was collateralized by cash, such collateral was invested by the securities lending agent, Brown Brothers Harriman & Co. (BBH), in the Russell U.S. Cash Collateral Fund, an unregistered fund advised by RIMCo. The collateral received is recorded on a lending Funds Statement of Assets and Liabilities along with the related obligation to return the collateral. Income generated from the investment of cash collateral, less negotiated rebate fees paid to participating brokers and transaction costs, is divided between the Fund and BBH and is recorded as income for the Fund. To the extent that a loan is secured by non-cash collateral, brokers pay the Fund negotiated lenders fees, which are divided between the Fund and BBH and are recorded Notes to Quarterly Report 63 Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2015 (Unaudited) as securities lending income for the Fund. All collateral received will be in an amount at least equal to 102% (for loans of U.S. securities) or 105% (for loans of non-U.S. securities) of the fair value of the loaned securities at the inception of each loan. The fair value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund the next day. Should the borrower of the securities fail financially, there is a risk of delay in recovery of the securities or loss of rights in the collateral. Consequently, loans are made only to borrowers which are deemed to be creditworthy by BBH and approved by RIMCo. 4. Related Party Transactions, Fees and Expenses Adviser and Administrator RIMCo advises the Funds and RFSC is the Funds' administrator and transfer and disbursing agent. RFSC is a wholly-owned subsidiary of RIMCo. RIMCo is a wholly-owned subsidiary of Frank Russell Company ("FRC") (which is an indirect subsidiary of London Stock Exchange Group plc). FRC provides ongoing money manager research to RIF and RIMCo. The Funds are permitted to invest their cash (i.e., cash awaiting investment or cash held to meet redemption requests or to pay expenses) in the Russell U.S. Cash Management Fund, an unregistered Fund advised by RIMCo. As of March 31, 2015, the Funds had invested $240,296,683 in the Russell U.S. Cash Management Fund. In addition, a portion of the collateral received from the Investment Company’s securities lending program in the amount of $36,519,783 is invested in the Russell U.S. Cash Collateral Fund, an unregistered fund advised by RIMCo. 5. Federal Income Taxes At March 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Multi-Style Equity Aggressive Equity Global Real Estate Fund Fund Non-U.S. Fund Core Bond Fund Securities Fund Cost of Investments $ 413,266,604 $ 229,306,826 $ 331,284,749 $ 921,801,329 $ 691,387,723 Unrealized Appreciation $ 87,653,673 $ 42,860,330 $ 75,704,718 $ 15,306,610 $ 129,314,174 Unrealized Depreciation (5,814,839 ) (6,901,164 ) (17,530,031 ) (6,445,655 ) (7,565,665 ) Net Unrealized Appreciation (Depreciation) $ 81,838,834 $ 35,959,166 $ 58,174,687 $ 8,860,955 $ 121,748,509 6. Restricted Securities Restricted securities are subject to contractual limitations on resale, are often issued in private placement transactions, and are not registered under the Securities Act of 1933, as amended (the “Act”). The most common types of restricted securities are those sold under Rule 144A of the Act and commercial paper sold under Section 4(2) of the Act. A Fund may invest a portion of its net assets not to exceed 15% in securities that are illiquid. This limitation is applied at the time of purchase. Illiquid securities are securities that may not be readily marketable, and that cannot be sold within seven days in the ordinary course of business at the approximate amount at which the Fund has valued the securities. Restricted securities are generally considered to be illiquid. See each Fund’s Schedule of Investments for a list of restricted securities held by a Fund, if any, that are illiquid. 7. Pending Legal Proceedings On October 17, 2013, Fred McClure filed a derivative lawsuit against RIMCo on behalf of ten Russell Investment Company funds: the Russell Commodity Strategies Fund, Russell Emerging Markets Fund, Russell Global Equity Fund, Russell Global Infrastructure Fund, Russell Global Opportunistic Credit Fund, Russell International Developed Markets Fund, Russell Multi-Strategy Alternative Fund, Russell Strategic Bond Fund, Russell U.S. Small Cap Equity Fund and Russell Global Real Estate Securities Fund. The lawsuit, which was filed in the United States District Court for the District of Massachusetts, seeks recovery under Section 36(b) of the Investment Company Act, as amended, for the funds’ alleged payment of excessive investment management fees to RIMCo. On December 8, 2014, Fred McClure filed a second derivative lawsuit in the United States District Court for the District of Massachusetts. This second suit involves the same ten funds, and the allegations are similar, although the second suit adds a claim alleging that RFSC charged the funds excessive administrative fees under Section 36(b). The plaintiff seeks recovery of the amount of the allegedly excessive compensation or payments received from these ten funds and earnings that would have accrued to plaintiff had that compensation not been paid or, alternatively, rescission of the contracts and restitution of all excessive fees paid, for a period commencing one year prior to the filing of the lawsuit through the date of the trial. RIMCo intends to vigorously defend the actions. 64 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2015 (Unaudited) 8. Subsequent Events Management has evaluated the events and/or transactions that have occurred through the date this Quarterly Report was issued and noted no items requiring adjustments of this Quarterly Report or additional disclosures. Notes to Quarterly Report 65 Russell Investment Funds Shareholder Requests for Additional Information  March 31, 2015 (Unaudited) A complete unaudited schedule of investments is made available generally no later than 60 days after the end of the first and third quarters of each year. These reports are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, (ii) on the Securities and Exchange Commissions website at www.sec.gov, and (iii) at the Securities and Exchange Commissions public reference room. The Board has delegated to RIMCo, as RIFs investment adviser, the primary responsibility for monitoring, evaluating and voting proxies solicited by or with respect to issuers of securities in which assets of the Funds may be invested. RIMCo has established a proxy voting committee and has adopted written proxy voting policies and procedures (P&P) and proxy voting guidelines (Guidelines). The Funds maintain a Portfolio Holdings Disclosure Policy that governs the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. A description of the P&P, Guidelines, Portfolio Holdings Disclosure Policy and additional information about Fund Trustees are contained in the Funds Statement of Additional Information (SAI). The SAI and information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2014 are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, and (ii) on the Securities and Exchange Commissions website at www.sec.gov. If possible, depending on contract owner registration and address information, and unless you have otherwise opted out, only one copy of the RIF prospectus and each annual and semi-annual report will be sent to contract owners at the same address. If you would like to receive a separate copy of these documents, please contact your Insurance Company. If you currently receive multiple copies of the prospectus, annual report and semi-annual report and would like to request to receive a single copy of these documents in the future, please call your Insurance Company. Some Insurance Companies may offer electronic delivery of the Funds prospectuses and annual and semi-annual. Please contact your Insurance Company for further details. 66 Shareholder Requests for Additional Information Russell Investment Funds 1301 Second Avenue 800-787-7354 Seattle, Washington 98101 Fax: 206-505-3495 www.russell.com 2 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series MARCH 31, 2015 FUND Moderate Strategy Fund Balanced Strategy Fund Growth Strategy Fund Equity Growth Strategy Fund Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on four of these Funds. Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Quarterly Report March 31, 2015 (Unaudited) Table of Contents Page Moderate Strategy Fund 3 Balanced Strategy Fund 4 Growth Strategy Fund 5 Equity Growth Strategy Fund 6 Notes to Quarterly Report 7 Shareholder Requests for Additional Information 10 Russell Investment Funds - LifePoints ® Funds Variable Target Portfolio Series. Copyright © Russell Investments 2015. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is part of London Stock Exchange Group. Fund objectives, risks, charges and expenses should be carefully considered before investing. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities products and services offered through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Russell Investment Funds Moderate Strategy Fund Schedule of Investments — March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments 100.0% Russell Investment Company ("RIC") and other Russell Investment Funds ("RIF") Series Mutual Funds Alternative - 5.9% RIC Russell Commodity Strategies Fund Class Y 349,358 2,250 RIC Russell Global Infrastructure Fund Class Y 289,630 3,449 RIF Global Real Estate Securities Fund 71,138 1,151 6,850 Domestic Equities - 16.9% RIC Russell U.S. Defensive Equity Fund Class Y 96,578 4,558 RIC Russell U.S. Dynamic Equity Fund Class Y 298,250 3,418 RIF Aggressive Equity Fund 293,454 4,637 RIF Multi-Style Equity Fund 378,892 6,816 19,429 Fixed Income - 61.3% RIC Russell Global Opportunistic Credit Fund Class Y 1,213,918 11,520 RIC Russell Investment Grade Bond Fund Class Y 819,131 18,471 RIF Core Bond Fund 3,762,611 40,411 70,402 International Equities - 15.9% RIC Russell Emerging Markets Fund Class Y 266,918 4,578 RIC Russell Global Equity Fund Class Y 587,522 6,839 RIF Non-U.S. Fund 570,543 6,846 18,263 Total Investments 100.0% (identified cost $103,472) 114,944 Other Assets and Liabilities, Net - (0.0%) (38 ) Net Assets - 100.0% 114,906 See accompanying notes which are an integral part of this quarterly report. Moderate Strategy Fund 3 Russell Investment Funds Balanced Strategy Fund Schedule of Investments — March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments 100.0% Russell Investment Company ("RIC") and other Russell Investment Funds ("RIF") Series Mutual Funds Alternative - 8.0% RIC Russell Commodity Strategies Fund Class Y 1,443,312 9,295 RIC Russell Global Infrastructure Fund Class Y 1,069,941 12,743 RIF Global Real Estate Securities Fund 197,385 3,194 25,232 Domestic Equities - 28.9% RIC Russell U.S. Defensive Equity Fund Class Y 467,660 22,073 RIC Russell U.S. Dynamic Equity Fund Class Y 1,929,980 22,118 RIF Aggressive Equity Fund 1,217,602 19,238 RIF Multi-Style Equity Fund 1,573,297 28,304 91,733 Fixed Income - 37.2% RIC Russell Global Opportunistic Credit Fund Class Y 3,011,470 28,579 RIF Core Bond Fund 8,318,774 89,343 117,922 International Equities - 25.9% RIC Russell Emerging Markets Fund Class Y 1,104,752 18,946 RIC Russell Global Equity Fund Class Y 2,706,588 31,505 RIF Non-U.S. Fund 2,631,269 31,575 82,026 Total Investments 100.0% (identified cost $271,967) 316,913 Other Assets and Liabilities, Net - (0.0%) (85 ) Net Assets - 100.0% 316,828 See accompanying notes which are an integral part of this quarterly report. 4 Balanced Strategy Fund Russell Investment Funds Growth Strategy Fund Schedule of Investments — March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments 100.0% Russell Investment Company ("RIC") and other Russell Investment Funds ("RIF") Series Mutual Funds Alternative - 12.0% RIC Russell Commodity Strategies Fund Class Y 1,297,284 8,355 RIC Russell Global Infrastructure Fund Class Y 896,469 10,677 RIF Global Real Estate Securities Fund 396,666 6,418 25,450 Domestic Equities - 37.0% RIC Russell U.S. Defensive Equity Fund Class Y 358,413 16,917 RIC Russell U.S. Dynamic Equity Fund Class Y 1,478,093 16,939 RIF Aggressive Equity Fund 1,230,667 19,444 RIF Multi-Style Equity Fund 1,406,889 25,310 78,610 Fixed Income - 17.1% RIC Russell Global Opportunistic Credit Fund Class Y 1,122,221 10,650 RIF Core Bond Fund 2,396,278 25,736 36,386 International Equities - 33.9% RIC Russell Emerging Markets Fund Class Y 1,116,300 19,144 RIC Russell Global Equity Fund Class Y 2,176,173 25,331 RIF Non-U.S. Fund 2,289,995 27,480 71,955 Total Investments 100.0% (identified cost $182,949) 212,401 Other Assets and Liabilities, Net - (0.0%) (57 ) Net Assets - 100.0% 212,344 See accompanying notes which are an integral part of this quarterly report. Growth Strategy Fund 5 Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments — March 31, 2015 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments 100.0% Russell Investment Company ("RIC") and other Russell Investment Funds ("RIF") Series Mutual Funds Alternative - 12.0% RIC Russell Commodity Strategies Fund Class Y 324,369 2,089 RIC Russell Global Infrastructure Fund Class Y 222,324 2,648 RIF Global Real Estate Securities Fund 98,262 1,590 6,327 Domestic Equities - 40.0% RIC Russell U.S. Defensive Equity Fund Class Y 100,551 4,746 RIC Russell U.S. Dynamic Equity Fund Class Y 414,545 4,751 RIF Aggressive Equity Fund 370,014 5,846 RIF Multi-Style Equity Fund 322,069 5,794 21,137 Fixed Income - 9.0% RIC Russell Global Opportunistic Credit Fund Class Y 502,035 4,764 International Equities - 39.0% RIC Russell Emerging Markets Fund Class Y 339,806 5,827 RIC Russell Global Equity Fund Class Y 678,327 7,896 RIF Non-U.S. Fund 570,059 6,841 20,564 Total Investments 100.0% (identified cost $43,229) 52,792 Other Assets and Liabilities, Net - (0.0%) (22 ) Net Assets - 100.0% 52,770 See accompanying notes which are an integral part of this quarterly report. 6 Equity Growth Strategy Fund Russell Investment Funds LifePoints® Funds Variable Target Portfolio Series Notes to Quarterly Report — March 31, 2015 (Unaudited) 1. Organization Russell Investment Funds (the “Investment Company” or “RIF”) is a series investment company with 9 different investment portfolios referred to as Funds. This Quarterly Report reports on four of these Funds (each a “Fund” and collectively the “Funds”). The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended ("Investment Company Act" ), as an open-end management investment company. It is organized and operates as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (“Master Trust Agreement”). The Investment Company’s Master Trust Agreement permits the Board of Trustees (the “Board”) to issue an unlimited number of shares of beneficial interest. Each of the Funds is a “fund of funds” and diversifies its assets by investing, at present, in Shares of several other Russell Investment Company (“RIC”) Funds and other of the Investment Company’s Funds (together, the “Underlying Funds”). Each Fund seeks to achieve its specific investment objective by investing in different combinations of the Underlying Funds. Each Fund currently intends to invest only in the Underlying Funds. Each Fund intends its strategy of investing in combinations of equity, fixed income and alternative Underlying Funds to result in investment diversification that an investor could otherwise achieve only by holding numerous individual investments. Russell Investment Management Company (“RIMCo”), the Funds’ investment adviser, may modify the target asset allocation for any Fund, including changes to the Underlying Funds in which a Fund invests from time to time. RIMCo’s allocation decisions are generally based on capital markets research, including factors such as RIMCo’s outlook for the economy, financial markets generally and/or relative market valuation of the asset classes represented by each Underlying Fund. A Fund’s actual allocation may vary from the target strategic asset allocation at any point in time (1) due to market movements, (2) by up to +/- 5% at the equity, fixed income or alternative category level based on RIMCo’s capital markets research, and/or (3) due to the implementation over a period of time of a change to the target strategic asset allocation including the addition of a new Underlying Fund. There may be no changes in the asset allocation or to the Underlying Funds in a given year or such changes may be made one or more times in a year. In the future, the Funds may also invest in other Underlying Funds that pursue investment strategies not pursued by the current Underlying Funds or represent asset classes which are not currently represented by the Underlying Funds. The following table shows each Fund’s target strategic asset allocation effective May 1, 2014 to alternative Underlying Funds, equity Underlying Funds and fixed income Underlying Funds. The alternative Underlying Funds in which the Funds may invest include the RIC Russell Commodity Strategies, RIC Russell Global Infrastructure, RIC Russell Multi-Strategy Alternative and RIF Global Real Estate Securities Funds. The equity Underlying Funds in which the Funds may invest include the RIC Russell U.S. Defensive Equity, RIC Russell U.S. Dynamic Equity, RIF Aggressive Equity, RIF Multi-Style Equity, RIC Russell Emerging Markets, RIC Russell Global Equity, and RIF Non-U.S. Funds. The fixed income Underlying Funds in which the Funds may invest include the RIC Russell Global Opportunistic Credit, RIC Russell Investment Grade Bond, RIC Russell Short Duration Bond and RIF Core Bond Funds. Asset Allocation Targets as of May 1, 2014* Moderate Balanced Growth Strategy Strategy Strategy Equity Growth Underlying Funds Fund Fund Fund Strategy Fund Alternative Underlying Funds** 7 % 10 % 13 % 13 % Equity Underlying Funds 34 55 71 79 Fixed Income Underlying Funds 59 35 16 8 * Prospectus dated May 1, 2014, as supplemented February 13, 2015. Effective March 2, 2015, each Fund’s approximate target strategic allocation was modified as shown. ** Alternative Underlying Funds pursue investment strategies that differ from those of traditional broad market equity or fixed income funds or seek returns with a low correlation to global equity markets. 2. Significant Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of this Quarterly Report. These policies are in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) for investment companies. The presentation of these schedules of investments in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the Quarterly Report. Actual results could differ from those estimates. Notes to Quarterly Report 7 Russell Investment Funds LifePoints® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued  March 31, 2015 (Unaudited) Security Valuation The Funds value their portfolio securities, the shares of the Underlying Funds, at the current net asset value per share of each Underlying Fund. Fair value of securities is defined as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market for the investment. To increase consistency and comparability in fair value measurement, the fair value hierarchy was established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (e.g., the risk inherent in a particular valuation technique, such as a pricing model or the risks inherent in the inputs to a particular valuation technique). Inputs may be observable or unobservable. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entitys own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The fair value hierarchy of inputs is summarized in the three broad levels listed below.   Level 1  Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities. Level 2  Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs such as interest rates, yield curves, implied volatilities, credit spreads or other market corroborated inputs.  Level 3  Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by Russell Fund Services Company ("RFSC"), acting at the discretion of the Board, that are used in determining the fair value of investments. The levels associated with valuing the Funds' investments for the period ended March 31, 2015 were Level 1 for all Funds. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the net asset value ("NAV") stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost incurred within a particular Underlying Fund. Investment Income Distributions of income and capital gains from the Underlying Funds are recorded on the ex-dividend date. Guarantees In the normal course of business, the Funds enter into contracts that contain a variety of representations which provide general indemnifications. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds expect the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Underlying Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Underlying Funds may also be exposed to counterparty risk or risk that an institution or other entity with which the Underlying Funds have unsettled or open transactions will default. The potential loss could exceed the value of the relevant assets recorded in the Underlying Funds' financial statements (the Assets). The Assets consist principally of cash due from counterparties and investments. Global economies and financial markets are becoming increasingly interconnected and political and economic conditions (including recent instability and volatility) and events (including natural disasters) in one country, region or financial market may adversely impact issuers in a different country, region or financial market. As a result, issuers of securities held by an Underlying Fund may experience significant declines in the value of their assets and even cease operations. Such conditions and/or events may not have the same impact on all types of securities and may expose an Underlying Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held. This could cause an Underlying Fund to underperform other types of investments. 8 Notes to Quarterly Report Russell Investment Funds LifePoints® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2015 (Unaudited) 3. Federal Income Taxes At March 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Moderate Strategy Balanced Strategy Fund Fund Cost of Investments $ 106,833,269 $ 279,956,601 Unrealized Appreciation $ 8,974,567 $ 39,828,791 Unrealized Depreciation (863,371 ) (2,872,027 ) Net Unrealized Appreciation (Depreciation) $ 8,111,196 $ 36,956,764 Growth Strategy Equity Strategy Fund Fund Cost of Investments $ 188,416,558 $ 46,882,770 Unrealized Appreciation $ 27,689,851 $ 6,433,272 Unrealized Depreciation (3,705,345 ) (523,984 ) Net Unrealized Appreciation (Depreciation) $ 23,984,506 $ 5,909,288 4. Pending Legal Proceedings On October 17, 2013, Fred McClure filed a derivative lawsuit against RIMCo on behalf of ten RIC funds, some of which are Underlying Funds in which the Funds invest: the Russell Commodity Strategies Fund, Russell Emerging Markets Fund, Russell Global Equity Fund, Russell Global Infrastructure Fund, Russell Global Opportunistic Credit Fund, Russell International Developed Markets Fund, Russell Multi-Strategy Alternative Fund, Russell Strategic Bond Fund, Russell U.S. Small Cap Equity Fund and Russell Global Real Estate Securities Fund. The lawsuit, which was filed in the United States District Court for the District of Massachusetts, seeks recovery under Section 36(b) of the Investment Company Act, as amended, for the funds’ alleged payment of excessive investment management fees to RIMCo. On December 8, 2014, Fred McClure filed a second derivative lawsuit in the United States District Court for the District of Massachusetts. This second suit involves the same ten funds, and the allegations are similar, although the second suit adds a claim alleging that RFSC charged the funds excessive administrative fees under Section 36(b). The plaintiff seeks recovery of the amount of the allegedly excessive compensation or payments received from these ten funds and earnings that would have accrued to plaintiff had that compensation not been paid or, alternatively, rescission of the contracts and restitution of all excessive fees paid, for a period commencing one year prior to the filing of the lawsuit through the date of the trial. RIMCo intends to vigorously defend the actions. 5. Subsequent Events Management has evaluated the events and/or transactions that have occurred through the date this Quarterly Report was issued and noted no items requiring adjustments of this Quarterly Report or additional disclosures. Notes to Quarterly Report 9 Russell Investment Funds LifePoints® Funds Variable Target Portfolio Series Shareholder Requests for Additional Information  March 31, 2015 (Unaudited) A complete unaudited schedule of investments is made available generally no later than 60 days after the end of the first and third quarters of each year. These reports are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, (ii) on the Securities and Exchange Commissions website at www.sec.gov, and (iii) at the Securities and Exchange Commissions public reference room. The Board has delegated to RIMCo, as RIFs investment adviser, the primary responsibility for monitoring, evaluating and voting proxies solicited by or with respect to issuers of securities in which assets of the Underlying Funds may be invested. RIMCo has established a proxy voting committee and has adopted written proxy voting policies and procedures (P&P) and proxy voting guidelines (Guidelines). The Funds maintain a Portfolio Holdings Disclosure Policy that governs the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. A description of the P&P, Guidelines, Portfolio Holdings Disclosure Policy and additional information about Fund Trustees are contained in the Funds Statement of Additional Information (SAI). The SAI and information regarding how the Underlying Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2014 are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, and (ii) on the Securities and Exchange Commissions website at www.sec.gov. If possible, depending on contract owner registration and address information, and unless you have otherwise opted out, only one copy of the RIF prospectus and each annual and semi-annual report will be sent to contract owners at the same address. If you would like to receive a separate copy of these documents, please contact your Insurance Company. If you currently receive multiple copies of the prospectus, annual report and semi-annual report and would like to request to receive a single copy of these documents in the future, please call your Insurance Company. Some Insurance Companies may offer electronic delivery of the Funds prospectuses and annual and semi-annual. Please contact your Insurance Company for further details. Financial statements of the Underlying Funds can be obtained at no charge by calling the Funds at (800) 787-7354. 10 Shareholder Requests for Additional Information Russell Investment Funds 1301 Second Avenue 800-787-7354 Seattle, Washington 98101 Fax: 206-505-3495 www.russell.com Item 2. Controls and Procedures (a) Registrant's principal executive officer and principal financial officer have concluded that Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the Act)) are effective, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act and Rule 13a- 15(b) or 15d-15(b) under the Exchange Act as of a date within 90 days of the date this report is filed with the Securities and Exchange Commission. (b) There were no material changes in Registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. Item 3. Exhibits (a) Certification for principal executive officer of Registrant as required by Rule 30a-2(a) under the Act and certification for principal financial officer of Registrant as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Russell Investment Funds By: /s/ Sandra Cavanaugh Sandra Cavanaugh President and CEO, Russell Investment Company; Chairman of the Board, President and CEO, Russell Fund Services Company Date: May 15, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Sandra Cavanaugh Sandra Cavanaugh President and CEO, Russell Investment Company; Chairman of the Board, President and CEO, Russell Fund Services Company Date: May 15, 2015 By: /s/ Mark E. Swanson Mark E. Swanson Treasurer and Chief Accounting Officer and CFO, Russell Investment Company; Global Head of Fund Services, Russell Investment Management Company and Russell Financial Services Company Date: May 15, 2015
